             Case 18-16659-LMI    Doc 86       Filed 04/01/19   Page 1 of 128



                       UNITED STATES BANKRTUPCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION


In re:                                         Chapter 7

LYUBARSKY, et al.                              Case No. 18-16659-LMI

                      Debtor(s)


         RESPONSE IN OPPOSITION TO DEBTORS’ MOTION FOR SANCTIONS

Date: April 1, 2019                            Respectfully submitted,
                                               KALIKHMAN & RAYZ, LLC



                                               /s/
                                               Arkady “Eric” Rayz
                                               Attorney(s) for Claimant(s)
                                               1051 County Line Road, Suite “A”
                                               Huntingdon Valley, PA 19006
                                               Telephone: (215) 364-5030
                                               Facsimile: (215) 364-5029
                                               E-mail: erayz@kalraylaw.com




                                           i
              Case 18-16659-LMI                    Doc 86          Filed 04/01/19              Page 2 of 128



                                              TABLE OF CONTENTS

A.   Factual Background .............................................................................................................1

B.   Argument .............................................................................................................................1

     1.         Allegedly Improper Demand for Payment ...............................................................1

                   i.      Debtors’ Efforts to Negotiate with Vertonix in 2018 ..................................2

                  ii.      Meeting with Debtors’ Counsel in June of 2018 .........................................4

     2.         Allegedly Improper Calculation of the Claim .........................................................8

                   i.      The monetary sanctions imposed against Debtors in Pennsylvania ............8

                  ii.      Reassessment of the judgment entered against Debtors in
                           Pennsylvania and Debtors’ subsequent efforts to avoid
                           imposition of sanctions ................................................................................9

                 iii.      Judge Carpenter imposed monetary sanctions against Debtors in
                           accordance with Judge Fox’s earlier Order ...............................................14

                  iv.      Judge Carpenter had no legal authority to overrule an earlier
                           decision by Judge Fox regarding sanctions ...............................................15

                   v.      Vertonix Properly Calculated the Amount Owed by Debtors ...................17

     3.         Debtors’ Request for Sanctions and Damages .......................................................17

C.   Conclusion .........................................................................................................................20




                                                                 ii
                   Case 18-16659-LMI                   Doc 86         Filed 04/01/19             Page 3 of 128



                                                     LIST OF EXHIBITS

Exhibit “1” .................................................................. Declaration of Arkady “Eric” Rayz, Esquire

Exhibit “2” ............................................................................................................... Corporate Chart

Exhibit “3” ........Supplemental Brief in Support of Petition to Strike, filed on September 30, 2016

Exhibit “4” .............. Debtors’ Brief before the Pennsylvania Superior Court, filed on July 5, 2017

Exhibit “5” .................................Rule 2004 Examination Transcript, taken on November 27, 2018

Exhibit “6” ............................................................. Consulting Agreement, dated October 10, 2013




                                                                    iii
                Case 18-16659-LMI       Doc 86        Filed 04/01/19   Page 4 of 128



                                             RESPONSE

         Marcus Tullius Cicero – considered one of Rome’s greatest orators – once quipped that

“[w]e must make a personal attack when there is no argumentative basis for our speech.” 1 Sadly,

the instant Motion for Sanctions (“Motion”) appears to be just that – premised on blatant

falsehoods and self-contradictory declarations, it is nothing more than a personal attack by Yuri

and Olga Lyubarsky (collectively, “Debtors”) against Vertonix Limited (“Claimant” or

“Vertonix”) and its counsel. If anything, the Motion demonstrates Debtors’ utter disregard for the

underlying facts and the law. Ultimately, as explained below, there is no factual or legal basis for

Debtors to obtain the relief they are seeking.

         A.      Factual Background

         In the interests of brevity and judicial economy, Vertonix will primarily rely on the

“Factual Background” section of its earlier Response in Opposition to Debtors’ Objection to Proof

of Claim (“Response”). See ECF Doc. 54. The only relevant event that took place since that filing

was the Court’s approval of a settlement that required Debtors to pay $120,000.00 to settle the

Chapter 7 Trustee’s claims against them. 2

         B.      Argument

         Debtors seek sanctions against Vertonix and its counsel on two separate bases that will be

addressed in the order raised.

                 1.     Allegedly Improper Demand for Payment

         Debtors assert that Vertonix and its counsel violated the automatic stay by “attempt[ing] to



1
    Pro Flacco (In Defense of Flaccus), 59 B.C.
2
 See ECF Doc. 79. To the extent that Debtors assert that this settlement somehow absolves their
misconduct in the underlying litigation and these bankruptcy proceedings, it certainly does not.



                                                  1
                 Case 18-16659-LMI        Doc 86       Filed 04/01/19   Page 5 of 128



obtain a $250,000 direct payment from Debtors under threat of reporting their purported misdeeds

to the US Attorney and the Chapter 7 trustee.” 3 In this regard, Debtors point to a meeting that took

place in June of 2018 between their bankruptcy counsel – Leonid Nerdinsky, Esquire – and the

undersigned counsel for Vertonix. According to Debtors, at that meeting, counsel threatened to

provide Chapter 7 Trustee with information regarding Debtors’ hidden assets, unless they made a

payment to Vertonix of $250,000.00. 4 Further, citing affidavits from Yuri Lyubarsky and one of

their Pennsylvania attorneys – Marina Kats, Esquire, Debtors assert that this demand for payment

could not have been made in the course of any negotiations, because Debtors made no offers to

settle with Vertonix in 2018. 5

          As will be demonstrated below, Debtors’ claims are disingenuous and baseless.

                           i.     Debtors’ Efforts to Negotiate with Vertonix in 2018

          On February 6, 2018, the Pennsylvania Superior Court issued a unanimous Memorandum

Opinion that affirmed decisions by the Hon. Linda Carpenter and Hon. Daniel Anders of the Court

of Common Pleas of Philadelphia County: (a) to deny Debtors’ attempt to strike the judgment

confessed by Vertonix against them in 2011; and (b) to deny an exemption of Debtors’ disability

and life insurance policies held by Guardian Life Insurance Company of America (“Guardian”).

See Vertonix, Ltd. v. Lyubarsky, et al., 2018 WL 717571 (Pa. Super. 2018). By Order of April

11, 2018, the Pennsylvania Superior Court unanimously denied re-argument of Debtors’ appeal. 6

          In their Motion, Yuri Lyubarsky specifically declares – “I never made any offers to


3
    ECF Doc. 81, p. 2.
4
    See id., p. 14.
5
    See id., pp. 42-44, 98-106.
6
    See ECF Doc. 54-1, pp. 216-217.



                                                   2
                 Case 18-16659-LMI      Doc 86       Filed 04/01/19   Page 6 of 128



Vertonix in 2018, nor authorized my Pennsylvania attorney to do so.” 7 Debtors’ Pennsylvania

counsel, Ms. Kats, on the other hand, asserts that she “made no phone calls to [the undersigned

counsel] in April-May 2018” and she is “also not aware of any other attorney at [her] office

speaking to [the undersigned counsel] between April 2018 and today.” 8 In this regard, Ms. Kats

also claims that “[i]t is virtually impossible that any of them could have done it without speaking

to me first.” 9 These affirmations are false.

          Even before the Superior Court denied Debtors’ re-argument, their Pennsylvania counsel

at Kats, Jamison & Associates sought to negotiate a settlement. 10 For instance, on April 5, 2018,

Linda Alle-Murphy, Esquire, left a voice mail with the undersigned counsel regarding the parties’

dispute. 11      During a subsequent call with the undersigned counsel, Ms. Alle-Murphy

communicated Debtors’ offer to settle with Vertonix for $80,000.00. She did not express that this

offer was contingent on being accepted by a certain date. 12


7
    ECF Doc. 81, p. 105, ¶43.
8
    Id., pp. 43-44, ¶¶15-16.
9
    Id., p. 44, ¶16.
10
     A Declaration of Arkady “Eric” Rayz, Esquire is marked and attached hereto as Exhibit “1.”
11
   The undersigned counsel is in possession of an automated email containing an audio recording
of the voicemail from Ms. Murphy that documents the time and date of the call. See Exhibit “1,”
¶¶54-56. This voicemail was peculiar for several reasons. First, previously, at least four different
attorneys from Kats, Jamison & Associates have been involved in representing Debtors in
Pennsylvania – Ms. Kats, Liberato P. Verderame, Esquire, Matthew Konchel, Esquire, and Richard
S. Seidel, Esquire. This was the first time, however, that Ms. Alle-Murphy contacted the
undersigned counsel about the matter. Second, the voice mail was particularly remarkable,
because, other than to discuss settlement, there was no reason for Debtors’ Pennsylvania counsel
to contact the undersigned. At that time, all issues have already been fully briefed and the parties
were only awaiting the Superior Court’s ruling on Debtors’ application for re-argument. See id.,
¶¶57-60.
12
     Id., ¶¶61-64.



                                                 3
                Case 18-16659-LMI        Doc 86        Filed 04/01/19   Page 7 of 128



          Later, on April 27, 2018, the undersigned counsel received a voicemail from counsel for

Guardian, Steven Maniloff, Esquire, who related that Debtors’ counsel – Ms. Kats – asked him to

communicate a settlement offer to Vertonix on Debtors’ behalf. 13              During a subsequent

conversation, Mr. Maniloff communicated a monetary offer from Debtors to Vertonix. 14 During

at least one other subsequent call, Ms. Alle-Murphy discussed Debtors’ earlier settlement offer

and mentioned, for the first time, that Debtors were considering bankruptcy 15 Thus, at the outset,

Debtors’ Motion is premised on falsehood. 16

                           ii.   Meeting with Debtors’ Counsel in June of 2018

          Shortly after Debtors filed for Chapter 7 bankruptcy protection through the office of Leonid

Nerdinsky, Esquire, the undersigned counsel reviewed their filings and immediately noted that

they were materially false. 17 For instance, Debtors failed to disclose their corporate interests.18



13
  The undersigned counsel is in possession of an automated email containing an audio recording
of the voicemail from counsel for Guardian that documents the time and date of the call. See
Exhibit “1,” ¶¶67-70. Thus, considering Yuri Lyubarsky’s proclamation that Debtors made no
offers to resolve the judgment in 2018, see ECF Doc. 81, p. 105, ¶43, to the extent that Ms. Kats
asked Guardian’s counsel to communicate a monetary offer to the undersigned counsel in April of
2018, either: (1) she acted without her client’s consent, which would be a violation of the
applicable Pennsylvania Rules of Professional Conduct; or (2) Yuri Lyubarsky’s declaration is
materially false.
14
     See Exhibit “1,” ¶¶71-72.
15
     Id., ¶¶73-75.
16
   The undersigned counsel has never asserted that he spoke directly with Ms. Kats regarding
settlement in 2018. See, e.g., ECF Doc. 54, p. 20, ¶103 (stating that “Debtors’ Pennsylvania
counsel communicated the Debtors’ offer. . .”); ECF Doc. 54-1, p. 30, ¶132 (explaining that
“Debtors’ Pennsylvania counsel called my office to again communicate the Debtors’ offer of
$80,000.00. . . .”). Therefore, to the extent Ms. Kats implies otherwise, see ECF Doc. 81, p. 43,
¶15, her claim is overtly disingenuous.
17
   See ECF Doc. 54-1, p. 30, ¶133-134.
18
     See id., ¶134.



                                                   4
                 Case 18-16659-LMI    Doc 86        Filed 04/01/19   Page 8 of 128



Because the undersigned counsel was already scheduled to be in South Florida in June of 2018,

the undersigned counsel reached out to Mr. Nerdinsky and asked to meet with him. 19 The

undersigned counsel then met with Mr. Nerdinsky in his office, at approximately 4:00 p.m., on

June 21, 2018. 20

          At that time, the undersigned counsel expressly communicated to Mr. Nerdinsky

Vertonix’s position that Debtors’ bankruptcy filing contained material omissions concerning their

assets. Specifically, Debtors’ filing appeared to have intentionally failed to disclose over two

dozen various domestic and foreign corporate entities affiliated and/or controlled by Debtors in

New York, New Jersey, Florida, and abroad. 21 In this regard, the undersigned counsel shared a

chart documenting these corporate entities with Mr. Nerdinsky. 22 Moreover, the undersigned

counsel explained that, contrary to the bankruptcy submission, Yuri Lyubarsky was currently

employed by Luxury Gift, Inc., as was evident by multiple online reviews. 23 This information was

disclosed in good faith, to allow Mr. Nerdinsky an opportunity to amend Debtors’ filings. At no

point in time was there any suggestion made that this information would be withheld in exchange

for anything that Debtors would do. Indeed, the information shown to Debtors’ counsel was


19
  See id., p. 30, ¶135. To the extent that Debtors’ submissions imply that the undersigned counsel
deliberately travelled to Florida to meet with their counsel, see ECF Doc. 81, p. 104, ¶35, it is
blatantly false. Indeed, the undersigned was in Florida on an unrelated matter. See Exhibit “1,”
¶11. For this reason, the undersigned counsel has never claimed to have specifically travelled to
Florida to meet with Debtors’ counsel and has never sought fees for the trip to Florida in June of
2018. See, e.g., ECF Doc. 54-1, p. 39, ¶170.
20
     See id., p. 30, ¶136.
21
     See id., ¶¶137-138.
22
  Exhibit “1,” ¶81. A true and correct copy of this chart (redacted for purpose of privacy) is
marked and attached hereto as Exhibit “2.”
23
     See Exhibit “1,” ¶82.



                                                5
                 Case 18-16659-LMI      Doc 86        Filed 04/01/19   Page 9 of 128



compiled from publicly-accessible websites, such as https://dos.myflorida.com/sunbiz/search/,

and was available to and/or would have been easily discovered by the Chapter 7 Trustee even

without Vertonix’s involvement. Moreover, Mr. Nerdinsky was explicitly told that Vertonix had

no interest in retaining local counsel in the bankruptcy matter and that, other than by filing a proof

of claim, would not be pursuing any further claims against Debtors. 24

          Separately, the undersigned counsel also communicated to Mr. Nerdinsky that the

previously-articulated offer by Debtors’ Pennsylvania counsel was unacceptable, but that Vertonix

would resolve its claims for $250,000.00. 25 There was nothing inappropriate about this demand.

First, it was responsive to the earlier offers Debtors’ Pennsylvania counsel communicated (whose

existence Debtors’ Motion now conveniently and falsely denies). 26 Second, it was consistent with

an earlier demand of $200,000.00 that was made during a personal meeting between the

undersigned counsel and Yuri Lyubarsky in 2017. 27 As explained to Mr. Nerdinsky, the increase

in the amount reflected additional interest, sanctions, and attorneys’ time incurred in responding

to Debtors’ filings in Pennsylvania appellate and trial courts in the intervening period. 28

          Mr. Nerdinsky appeared to be visibly surprised by the offers that Debtors communicated

through their Pennsylvania counsel, as well as Vertonix’s knowledge of Debtors’ corporate




24
     Id., ¶86.
25
     See Exhibit “1,” ¶87; ECF Doc. 54-1, p. 31, ¶139.
26
 See Exhibit “1,” ¶¶54-74, 87-89; ECF Doc. 54, p. 17, ¶110; ECF Doc. 54-1, p. 31, ¶139; ECF
Doc. 81, pp. 43-44, ¶¶15-16; id., p. 105, ¶43.
27
     See ECF Doc. 54-1, p. 27, ¶103.
28
     See Exhibit “1,” ¶¶88-89.




                                                  6
                Case 18-16659-LMI        Doc 86    Filed 04/01/19      Page 10 of 128



affiliations and attempts to hide personal assets. 29 After learning this information, Mr. Nerdinsky

asked for an opportunity to confer with Debtors. 30 Mr. Nerdinsky then suggested that Vertonix

wait until the following Monday, June 25, 2018 for Debtors’ response. 31 The undersigned counsel

agreed on that date. 32

          Ultimately, there was nothing inappropriate about the meeting and communications with

Debtors’ counsel. Indeed, Vertonix and undersigned counsel had no intention to violate the

automatic stay. To the contrary, the reason for communicating with Debtors’ bankruptcy counsel

(as opposed to their Pennsylvania attorneys) was to avoid any appearance that Vertonix was

attempting to circumvent the bankruptcy proceedings.          For this reason, upon receipt of an

accusatory email from Mr. Nerdinsky on June 26, 2018, which suggested that Vertonix offered not

disclose information shown to Mr. Nerdinsky to the Chapter 7 Trustee in exchange for Debtors’

payment, the undersigned counsel immediately responded by rejecting this false re-casting of what

took place at the meeting. 33 The whole notion of such a contingency was ridiculous – Vertonix

could not hide the information shown to Mr. Nerdinsky, as it was already available to the general




29
     See Exhibit “1,” ¶90; ECF Doc. 54-1, p. 31, ¶140.
30
     See id., ¶141; see also Exhibit “1,” ¶91.
31
     See id., ¶92.
32
  See id., ¶93. Notably, Mr. Nerdinsky now conceals the fact that the deadline at issue was his
own suggestion. See ECF Doc. 81, pp. 26-29.
33
  See ECF Doc. 81, pp. 38-39; see also Exhibit “1,” ¶¶96-104. In this regard, Mr. Nerdinsky’s
email was consistent with Debtors’ overall modus operandi. Previously, Debtors and their counsel
engaged in similar shenanigans – falsely accusing Vertonix’s principal of physical violence in
Florida state court filings, see ECF Doc. 54-1, p. 21, ¶51, declaring, inter alia, that the undersigned
counsel was a member of the “Russian mob” during Pennsylvania state proceedings, see Exhibit
“1,” ¶¶102-103.



                                                  7
               Case 18-16659-LMI        Doc 86     Filed 04/01/19     Page 11 of 128



public. 34

                 2.        Allegedly Improper Calculation of the Claim

         Debtors also argue for imposition of sanctions based on allegedly improper calculation of

the claim submitted by Vertonix. Specifically, Debtors assert that:

                 [The undersigned counsel], acting both as an attorney and an agent
                 for Vertonix . . . committed fraud on this Court by producing a bogus
                 calculation containing $96,800 in sanctions which [the undersigned
                 counsel] knew had already been denied by the Pennsylvania court.
                 While including the $96,800, [the undersigned counsel] purposely
                 withheld a document, his own motion dated May 3, 2016, containing
                 proof that his prior attempt to obtain such sanctions, in the amount
                 of $135,300 was denied by the Pennsylvania court on July 7, 2016. 35

Debtors’ claims are legally and factually without merit.

                             i.   The monetary        sanctions   imposed    against     Debtors   in
                                  Pennsylvania

         After confessing judgment against Debtors in 2011 in the Court of Common Pleas of

Philadelphia County, Vertonix proceeded with post-judgment discovery in Pennsylvania. When

Debtors failed to respond, Vertonix filed a Motion to Compel, which was granted by the Hon. Idee

C. Fox on December 19, 2011. When Debtors did not comply with that Order, Vertonix filed a

Motion for Sanctions, which was granted by Judge Fox following a hearing on April 12, 2012.

When Debtors still did not comply, Vertonix filed a second Motion for Sanctions, which was

granted by Judge Fox following another hearing on July 20, 2012. 36

         These Orders imposed progressively-severe sanctions to compel Debtors’ compliance with


34
   For this reason, any suggestion that Vertonix and/or its counsel violated 18 U.S.C. § 873 is
nonsensical – it is beyond cavil that one cannot be threatened with exposure of information, if that
information is already available to the public at large.
35
     ECF Doc. 81, p. 20.
36
     See ECF Doc. 54, pp. 10-12, ¶¶31-49.



                                                  8
                Case 18-16659-LMI        Doc 86    Filed 04/01/19   Page 12 of 128



their obligations to respond to Vertonix’s post-judgment discovery. Thus, the Order from July 20,

2012 imposed monetary sanctions against Debtors, “commencing August 19, 2012 . . . [of]

$100.00 per day until they comply fully with th[e] Court’s [earlier] Orders.” 37 To date, Debtors

have never complied with the Orders of December 15, 2011, April 12, 2012, or July 20, 2012.

They also have never sought an appeal or reconsideration of the Order of July 20, 2012.

Accordingly, the sanctions at issue remain in effect. 38

                             ii.   Reassessment of the judgment entered against Debtors in
                                   Pennsylvania and Debtors’ subsequent efforts to avoid
                                   imposition of sanctions

          On October 30, 2015, Vertonix issued a Writ of Execution to Guardian and served this

Writ, together with a set of Interrogatories in Attachment. On November 18, 2015, Guardian

responded and disclosed that: (a) Yuri Lyubarsky was receiving monthly payments of more than

$7,800.00, under two individual disability policies; and (b) Yuri Lyubarsky owned two life

insurance policies.     Vertonix then filed a Motion to Compel discovery, seeking additional

documents from Guardian regarding these policies. 39

          On April 6, 2016, Liberato P. Verderame, Esquire from the Law Offices of Kats, Jamison

& Associates appeared during a hearing before the Hon. Linda Carpenter of the Court of Common

Pleas of Philadelphia County, regarding Plaintiff’s Motion to Compel and asserted that his firm

was retained to represent Debtors. 40 After the hearing, the undersigned counsel emailed Mr.


37
     ECF Doc. 54-1, p. 141; see also id., pp. 137, 139.
38
     See Exhibit “1,” ¶14.
39
     See ECF Doc. 54, p. 13, ¶¶50-54.
40
  See ECF Doc. 54-1, p. 23, ¶72. Ms. Kats admits that she began representing Debtors “[s]tarting
in early 2016.” ECF Doc. 81, p. 42, ¶4 (emphasis supplied). Indeed, several weeks prior to the
hearing, Ms. Kats called the undersigned counsel to negotiate a settlement on Debtors’ behalf. See



                                                   9
               Case 18-16659-LMI       Doc 86    Filed 04/01/19    Page 13 of 128



Verderame on April 6, 2016 and, again, on April 13, 2016, regarding this matter. Mr. Verderame

did not respond. 41

          Approximately one month later, on May 3, 2016, Vertonix filed a Motion to Compel

Debtors’ depositions and a Motion to Reassess Damages. The Motion to Reassess Damages

acknowledged and explicitly credited $175,000.00 that Vertonix received from the sale of Debtors’

New Jersey home:




ECF Doc. 81, p. 54 (emphasis supplied); see also id., p. 62. 42 This Motion also sought imposition

of sanctions against Debtors, in accordance with Judge Fox’s Order of July 20, 2012. 43

          Through counsel from the Law Offices of Kats, Jamison & Associates, Debtors then filed

a Claim for Exemption of the Guardian policies, asserting that they were exempt from execution

under 42 Pa.C.S. § 8124. About two weeks later, on May 25, 2016, Defendants filed a Motion to




Exhibit “1,” ¶20. Thus, as of July 1, 2016, Ms. Kats and her law firm have been representing
Debtors for a period of three months. See ECF Doc. 54-1, pp. 143-145. Under any reasonable
interpretation, therefore, Ms. Kats’ declaration that, as of July 1, 2016, her firm was “recently
retained” by Debtors is deceptive (to say the least). ECF Doc. 81, p. 43, ¶11 (emphasis supplied).
41
     See Exhibit “1,” ¶¶26-27.
42
   Hence, any argument by Debtors and their counsel that Vertonix somehow sought to conceal
receipt of $175,000.00 is intentionally false and slanderous.
43
     See ECF Doc. 81, pp. 23, 31.




                                                10
               Case 18-16659-LMI        Doc 86     Filed 04/01/19     Page 14 of 128



Sustain a Claim for Exemption, making an identical argument. 44

         The parties then appeared for oral argument before Judge Carpenter on June 1, 2016, where

Debtors were represented by Matthew Konchel, Esquire from the Law Offices of Kats, Jamison &

Associates. After the hearing, Judge Carpenter issued several Orders, inter alia: (a) finding the

Claim for Exemption to be moot in light of Debtors’ Motion to Sustain a Claim for Exemption;

(b) allowing parties additional “30 days to file [a] response and/or any additional documentation

to support their respective argument” with regard to the exemption sought by Debtors and

Vertonix’s request to reassess damages; and (c) granting Vertonix’s Motion to Compel Debtors’

depositions, after Debtors’ counsel did not object to its entry. 45

         Debtors did not supplement their Motion to Sustain a Claim for Exemption and did not

provide any “additional documentation” to support their argument. However, on June 23, 2016,

through counsel, they filed a Petition to Strike the judgment. On July 1, 2016, Debtors, also

through counsel, filed their opposition to Vertonix’s Motion to Reassess Damages. On July 6,

2016, Judge Carpenter denied Debtors’ attempt to exempt Guardian policies from execution and

re-assessed damages against them at $141,102.71, as of May 3, 2016. No appeal or reconsideration

was ever filed from the reassessment ruling. 46

         On September 21, 2017, the parties appeared before Judge Carpenter for oral argument

regarding Debtors’ Petition to Strike. At the hearing, Debtors were represented by Richard S.


44
  See ECF Doc. 54, pp. 13-14, ¶¶56-57; see also ECF Doc. 54-1, p. 24, ¶¶76-78; id., pp. 143-145,
147-154.
45
   ECF Doc. 54-1, pp. 156-159. Judge Carpenter orders allowing additional time for parties to
brief the issues set forth in their submissions, see id., pp. 156-157, further undermine any
credibility in Debtors’ insistence that they had no time to prepare an adequate response to the
arguments and evidence submitted by Vertonix. See ECF Doc. 47-1, ¶¶24, 26.
46
     See ECF Doc. 54-1, pp. 24-25, ¶¶80-87; see also ECF Doc. 54-1, pp. 161, 163.



                                                  11
               Case 18-16659-LMI       Doc 86     Filed 04/01/19     Page 15 of 128



Seidel, Esquire from the Law Offices of Kats, Jamison & Associates. Mr. Seidel vociferously

argued before Judge Carpenter that the judgment should be stricken in its entirety, because its entry

lead to the improper imposition of discovery sanctions against Debtors that were incorporated by

Judge Carpenter in the amount of the reassessed judgment. 47 After Judge Carpenter allowed the

parties to further supplement their filings, on September 30, 2016 (i.e., more than two months after

Judge Carpenter re-assessed the amount of the judgment), Ms. Kats and Ms. Seidel submitted a

memorandum, where Debtors, inter alia, sought the following relief:




A true and correct copy of this document (without exhibits) is marked and attached hereto as

Exhibit “3.”

          On November 8, 2016, Judge Carpenter denied Debtors’ Petition to Strike the judgment,

explaining her rationale as follows:

                 [Debtors] ha[ve] failed to prove that there was a fatal defect. All
                 documents indicate that [Debtors] signed a confession of judgment
                 in which they agreed to waive all arguments with regard to due
                 process, service and their constitutional rights. Further, at the
                 hearing of this matter, [Debtors] made clear that their real
                 argument was about the amount of the judgment. However,
                 [Debtors] have failed to file any appeal of the prior court orders,
                 or other documents with the Court to contest the sanctions
                 imposed, which appear to represent the bulk of the judgment


47
     See Exhibit “1,” ¶42.




                                                 12
               Case 18-16659-LMI         Doc 86     Filed 04/01/19      Page 16 of 128



                 that remains unpaid.48

On December 1, 2016, Debtors filed a Notice of Appeal from that Order to the Pennsylvania

Superior Court, an intermediate appellate court in Pennsylvania with direct jurisdiction over the

matter. 49 Seven months after re-assessing the judgment, in a formal opinion authored in February

of 2017, Judge Carpenter further explained what happened at oral argument in September of 2017

with respect to Debtors’ Petition to Strike:

                 In the instant matter, Lyubarsky has failed to prove that there was a
                 fatal defect in the record and, as such, this Court properly denied the
                 request to strike the judgment. At the hearing in this matter,
                 Lyubarsky made clear that actual service was not in issue and
                 that the real challenge was to the amount of the judgment, in
                 light of payments made and the monetary sanctions that have
                 accrued; however, such arguments do not address any facial defect
                 in the record. While Lyubarsky attempted to argue that a defect
                 existed in the documents thereby causing the aforementioned
                 accrual of sanctions, such argument remained unsupported by the
                 record and was disingenuously made in light of the Affidavit of
                 Service of the Judgment by Confession entered upon the record in
                 2011. 50

Judge Carpenter further noted that, while Debtors were attempting to challenge the amount of the

judgment, they “failed to file any appeal of the prior court Orders and ha[ve] failed to submit any

other motions with the court to contest the sanctions imposed, which appear to represent the

bulk of the unpaid portion of the judgment.” 51

          The Superior Court then issued a briefing schedule that required Debtors to file a formal




48
     ECF Doc. 54-1, p. 169, n. 1. (emphasis supplied).
49
     See ECF Doc. 54-1, p. 15, ¶56.
50
     ECF Doc. 54-1, pp. 179-180 (emphasis supplied).
51
     Id., p. 180, n.1. (Emphasis supplied).



                                                   13
               Case 18-16659-LMI          Doc 86    Filed 04/01/19   Page 17 of 128



memorandum. 52 On July 5, 2017, Ms. Kats and Mr. Seidel submitted such a memorandum on

Debtors’ behalf, where they described Judge Fox’s decision to imposing sanctions and Judge

Carpenter’s reassessment of the judgment as follows:




A true and correct copy of this document (without exhibits) is marked and attached hereto as

Exhibit “4.” (Emphasis supplied).

                             iii.   Judge Carpenter imposed monetary sanctions against Debtors
                                    in accordance with Judge Fox’s earlier Order

          The above-cited evidence unequivocally demonstrates that, contrary to Debtors’ Motion,

Judge Carpenter imposed sanctions against them in reassessing the judgment. First, in her ruling

four months after the judgment was reassessed, Judge Carpenter explicitly notes that “the sanctions

imposed . . . appear to represent the bulk of the judgment that remains unpaid.” 53 Seven months




52
     See Exhibit “1,” ¶48.
53
     ECF Doc. 54-1, p. 169, n. 1.



                                                   14
                 Case 18-16659-LMI      Doc 86   Filed 04/01/19      Page 18 of 128



after the judgment was reassessed, in February of 2017, Judge Carpenter again noted that Debtors

have never “contest[ed] the sanctions imposed, which appear to represent the bulk of the unpaid

portion of the judgment.” 54 Thus, Debtors’ argument that they convinced Judge Carpenter not

impose sanctions against them is bellied by Judge Carpenter’s decisions and writings.

          Second, Debtors’ current Motion cannot be reconciled with the arguments made by their

own Pennsylvania counsel. Indeed, according to Debtors’ Motion, Judge Carpenter overruled

Judge Fox’s prior imposition of sanctions against Debtors when the judgment was reassessed in

July of 2016 (as claimed, for example, by Ms. Kats, see ECF Doc. 81, p. 43). Yet, several months

after that decision, Debtors’ Pennsylvania counsel – Ms. Kats and Mr. Seidel – still complained

that the reassessed judgment improperly included discovery sanctions ordered by Judge Fox, as

documented in Judge Carpenter’s rulings and in Debtors’ own filings. 55 Moreover, a year after

Judge Carpenter’s decision, before the Superior Court, Ms. Kats and her co-counsel acknowledged

that the reassessed amount of the judgment – $141,102.71 – “represent[ed] the sanctions and

interest.” 56 Thus, Debtors’ current Motion is, quite clearly, nothing more than a desperate “about-

face” that finds no support in the record. 57

                           iv.   Judge Carpenter had no legal authority to overrule an earlier
                                 decision by Judge Fox regarding sanctions

          More importantly, however, Judge Carpenter could not ignore or overrule an earlier




54
     Id., p. 180, n.1.
55
     See ECF Doc. 54-1, pp. 169, 179-180; Exhibit “3.”
56
     Exhibit “4,” p. 12.
57
   Alternatively, with the Court’s permission, Vertonix would ask that the parties be granted leave
to seek clarification of Judge Carpenter’s decision – by petition or motion – regarding reassessment
of damages with the Court of Common Pleas of Philadelphia County in July of 2016.


                                                 15
             Case 18-16659-LMI         Doc 86    Filed 04/01/19      Page 19 of 128



decision by Judge Fox on the issue of sanctions. Indeed, it has long been a fundamental concept

of Pennsylvania jurisprudence that judges of the same court, sitting in the same case, cannot

overrule each other’s decisions. See Okkerse v. Howe, 556 A.2d 827, 831 (Pa. 1989). This is

known as the “coordinate jurisdiction rule.” See Commonwealth v. Starr, 664 A.2d 1326, 1331

(Pa. 1995)(explaining that “a court involved in the later phases of a litigated matter should not

reopen questions decided by another judge of that same court or by a higher court in the earlier

phases of the matter. . . .”); see also Commonwealth v. Brown, 402 A.2d 1007, 1008 (Pa.

1979)(holding that, where the evidence is substantially the same as that originally ruled upon by

the first judge, a second judge commits a per se abuse of discretion in overruling or vacating the

prior order); Musumeci v. Penn’s Landing Corporation, 640 A.2d 416, 419 (Pa. Super.

1994)(finding that the “coordinate jurisdiction rule” applies in all cases except where newly-

discovered evidence or newly-developed legal authority compel a result different than that reached

by the first judge). 58 Thus, “[o]nce a matter has been decided by a trial judge the decision should

remain undisturbed, unless the order is appealable and an appeal therefrom is successfully

prosecuted.” Golden v. Dion & Rosenau, et al., 600 A.2d 568, 570 (Pa. Super. 1991). To put it

another way, Judge Carpenter had no legal authority to deny or terminate sanctions imposed earlier

by Judge Fox, given that Debtors’ never responded to post-judgment discovery. 59


58
   The fact that an order was entered without an opinion does not make a difference for purposes
of the “coordinate jurisdiction rule.” See Goldey v. Trustees of the University of Pennsylvania,
675 A.2d 264, 266 (Pa. 1996)(explaining that “[t]he presence or absence of an opinion in support
of the initial ruling is not controlling. . . .”).
59
  See Exhibit “1,” ¶12. In this regard, the self-serving Declaration by Ms. Kats is telling. Indeed,
as a member of the Pennsylvania bar for over thirty years, she should be keenly aware of the
“coordinate jurisdiction” doctrine and its application. For instance, Judge Anders has denied
Debtors’ attempt to seek reversal of another decision by Judge Carpenter in this case on this very
basis. See ECF Doc. 54-1, pp. 194-199. As Debtors’ legal counsel “starting in early 2016,” see
ECF Doc. 81, p. 42, ¶4, Ms. Kats should be certainly aware of Judge Anders’s Order.



                                                16
               Case 18-16659-LMI        Doc 86      Filed 04/01/19     Page 20 of 128



                          v.    Vertonix Properly Calculated the Amount Owed by Debtors

         Ultimately, Judge Carpenter’s Order and subsequent decision cannot be reconciled with

Debtors’ current argument that her earlier reassessment of the judgment did not include sanctions

ordered by Judge Fox. In her later rulings, Judge Carpenter clearly states that Debtors’ were, in

fact, sanctioned by her. 60 Moreover, Debtors themselves have acknowledged being sanctioned by

Judge Carpenter in their written submissions before Pennsylvania courts. 61 In all, therefore, it is

abundantly clear that: (1) Judge Carpenter sanctioned Debtors, in accordance with Judge Fox’s

earlier order; and (2) the reassessed amount of the judgment accounts for these sanctions. Thus,

Vertonix properly incorporated the daily sanctions imposed by Judge Fox in the calculation of its

Proof of Claim, because Debtors never complied with Judge Fox’s orders. Accordingly, to the

extent that Debtors claim that Vertonix or the undersigned counsel should be sanctioned for

submitting a Proof of Claim that included the daily monetary sanctions imposed by Judge Fox,

their argument is devoid of legal or factual merit. 62

                3.      Debtors’ Request for Sanctions and Damages

         Aside from the fact that Debtors’ Motion is factually and legally without basis, their request

for sanctions is entirely off base. Indeed, in filing their Motion, Debtors attempt to deflect the

Court’s attention from their misdeed by manufacturing nonsensical claims of misconduct. In


60
     See ECF Doc. 54-1, pp. 169, 179-180.
61
  See Exhibit “4,” p. 12 (explaining that the reassessed amount of the judgment – $141,102.71 –
“represent[ed] the sanctions and interest . . . .”).
62
  Debtors’ Motion also appears to question why Vertonix’s Proof of Claim calculates the sanctions
as of May 3, 2016, as opposed to July 7, 2016 (when Judge Carpenter’s order regarding
reassessment was filed). See ECF Doc. 81, pp. 7-8. Judge Carpenter’s ruling reassesses the
judgment “as of May 3, 2016,” ECF Doc. 54-1, p. 161, when the Motion for Reassess Damages
was filed. See ECF Doc. 81, p. 48. Therefore, the subsequent interest and sanctions began
accruing from May 3, 2016 (not from July 7, 2016).



                                                  17
               Case 18-16659-LMI         Doc 86     Filed 04/01/19     Page 21 of 128



ruling on Debtors’ Motion, however, the Court should consider, inter alia, the following:

          •      For all of the accusations that Debtors heave at Vertonix and its counsel, they

                 notably do not dispute attempting to hire Vertonix’s counsel – the same attorney,

                 who Debtors’ repeatedly accuse of “lying” to Pennsylvania judges and this Court63

                 – to represent them in a malpractice action against Debtors’ own Pennsylvania

                 counsel; 64

          •      While receiving (1) thousands of dollars in monthly insurance payments on account

                 of Yuri Lyubarsky’s alleged inability to maintain employment; 65 and (2) several

                 hundred thousand dollars in cash disbursements from their “friends,” Debtors have

                 failed to file personal income tax returns since 2010; 66

          •      While Debtors assert in their bankruptcy filings that they are “unemployed,” see

                 ECF Doc. 11, during the Rule 2004 examination, Yuri Lyubarsky admitted to

                 having been gainfully employed since 2013 as a bookkeeper and salesman for

                 Luxury Gift, Inc.; 67



63
   See, e.g., ECF Doc. 47-1, p. 6, ¶26 (asserting that “Rayz was lying to the court. . . .”); ECF Doc.
47-1, p. 10 ¶40 (claiming that the undersigned counsel “has presented knowingly false information
at multiple stages of the past case and is now doing it again in Florida. . . .”); ECF Doc. 81, p. 99,
¶7 (claiming that “Rayz . . . is purposefully lying to the court. . . .”).
64
     See ECF Doc. 54-1, p. 27, ¶¶105-106.
65
     See ECF Doc. 54, p. 13, ¶¶51-52; Exhibit “1,” ¶15.
66
  A true and correct copy of Debtors’ Rule 2004 Examination is marked and attached hereto as
Exhibit “5.” See Exhibit “5,” pp. 9-10, 19-20, 41-45, 54.
67
   See Exhibit “5,” pp. 24, 28. Prior to the Rule 2004 Examination, Debtors turned over a copy of
a so-called “Consulting Agreement,” dated October 10, 2013, between Yuri Lyubarsky and Luxury
Gift, Inc. A true and correct copy of this document is marked and attached hereto as Exhibit “6.”
Pursuant to this document, Yuri Lyubarsky began working at Luxury Gift, Inc. in 2013. Id., p. 1.



                                                   18
               Case 18-16659-LMI        Doc 86     Filed 04/01/19     Page 22 of 128



          •      Yuri Lyubarsky has admitted to having been gainfully employed since 2013 as a

                 bookkeeper and salesman, while collecting insurance disability benefits on the

                 basis of his inability to maintain employment; 68

          •      Although Debtors repeatedly claim that Yuri Lyubarsky suffers from a

                 psychological disability, 69 they have failed to present even a scintilla of medical

                 evidence confirming such a diagnosis or Yuri Lyubarsky’s treatment for such a

                 condition (not to mention its supposed exaggeration after Debtors’ bankruptcy

                 counsel met with the undersigned counsel in June of 2018); 70 and

          •      Although Debtors repeatedly claim that Yuri Lyubarsky suffers from a

                 psychological disability that has prevented him from being gainfully employed over

                 the past decade, 71 during the same period of time, Yuri Lyubarsky has been

                 involved in more than a dozen different business ventures (that he either does not

                 recall or claims were unsuccessful without any substantiation) with various



However, during a deposition taken on May 6, 2015, Yuri Lyubarsky denied working anywhere.
See Exhibit “1,” ¶15.
68
     See Exhibit “5,” pp. 24, 28; see also ECF Doc. 54, p. 13, ¶¶51-52.
69
     See, e.g., ECF Doc. 81, p. 18.
70
   See generally ECF Doc. 81. In this regard, Debtors’ attempt to analogize this matter to In re:
Mocella, 522 B.R. 706 (Bankr. N.D. Ohio 2016), where a national mortgage servicer violated the
automatic stay by filing a claim (as part of a bulk electronic submission) to which it had no rights
and by failing to immediately return payments it had received by the trustee on that claim, fails.
Indeed, Mocella is nothing like the present case. First, Vertonix was fully entitled to file its claim
in the amount it did. Second, Vertonix never received or retained any payments from the Trustee.
Third, its claim had no effect on the bankruptcy estate or its administration. Finally, the debtor in
Mocella could not purchase a motor vehicle and was publicly embarrassed as a result of the
creditor’s violation of the automatic stay. Here, Debtors offer no such evidence whatsoever.
71
     See, e.g., ECF Doc. 81, p. 18.



                                                  19
               Case 18-16659-LMI        Doc 86    Filed 04/01/19    Page 23 of 128



                 individuals. 72

          Furthermore, contrary to Debtors’ argument, Vertonix and the undersigned counsel have

made no effort to hide anything from this Court or anyone else. Indeed, all of the filings made in

the Pennsylvania case are (and were) publicly available on http://www.courts.phila.gov/common-

pleas/ and Vertonix attached a printed copy of the docket in the Pennsylvania case to its

Response. 73 Thus, a mere click on the links in that exhibit would have made any of the dozens of

documents submitted in the Philadelphia Court of Common Pleas by Vertonix and Debtors

available for the Court’s review.

          C.     Conclusion

          Ultimately, Debtors’ Motion should be denied outright. To the extent that the Court

requires additional evidence to rule, however, Vertonix respectfully requests the opportunity to

conduct discovery, such as deposing, inter alia, Debtors, their Pennsylvania counsel – Marina

Kats, Esquire, Debtors’ current bankruptcy counsel – Leonid Nerdinsky, Esquire and Gary Seitz,

Esquire, Leonid Aronov, Sergey and Marina Lyubarsky, Yan Friedman, as well as Alexander and

Svetlana Pinkusovich. Vertonix further respectfully requests permission of the Court to submit

additional briefing on the issues raised in Debtors’ Motion, after discovery or further hearings on

the Motion have concluded, as may be necessary or appropriate.




                               (SIGNATURE ON THE NEXT PAGE)




72
     See Exhibit “2;” Exhibit “5,” pp. 19-20; see also ECF Doc. 54-1, pp. 35-36, ¶¶160-161.
73
     See ECF Doc. 54-1, pp. 45-78.


                                                 20
           Case 18-16659-LMI   Doc 86   Filed 04/01/19   Page 24 of 128




Date: April 1, 2019                      Respectfully submitted,
                                         KALIKHMAN & RAYZ, LLC



                                         /s/
                                         Arkady “Eric” Rayz
                                         Attorney(s) for Claimant(s)
                                         1051 County Line Road, Suite “A”
                                         Huntingdon Valley, PA 19006
                                         Telephone: (215) 364-5030
                                         Facsimile: (215) 364-5029
                                         E-mail: erayz@kalraylaw.com




                                        21
Case 18-16659-LMI   Doc 86   Filed 04/01/19   Page 25 of 128




EXHIBIT 1
                Case 18-16659-LMI       Doc 86     Filed 04/01/19    Page 26 of 128



                           UNITED STATES BANKRTUPCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


 In re:                                                Chapter 7

 LYUBARSKY, et al.                                     Case No. 18-16659-LMI

                          Debtor(s)


               DECLARATION OF ARKADY “ERIC” RAYZ IN OPPOSITION TO
                        DEBTORS’ MOTION FOR SANCTIONS

          I, Arkady “Eric” Rayz, declare as follows:

          1.     I make this Declaration in support of a Response in Opposition to Debtors’ Motion

for Sanctions, being filed on behalf of Vertonix Limited (“Vertonix” or “Claimant”).

          2.     The information set forth in this Declaration is based upon my personal knowledge.

          3.     I have been admitted to the Bar of the Supreme Court of Pennsylvania since 2001.

          4.     I am a founding member of the law firm of Kalikhman & Rayz, LLC (the “Firm”).

          5.     Since March of 2008, the Firm has been representing Vertonix Limited

(“Vertonix”) to collect the proceeds of a loan assigned to Vertonix by a Latvian bank – “Reģionālā

investīciju banka” (“RIB”), inter alia, from Yuri and Olga Lyubarsky (collectively, “Debtors”).

          6.     I have been personally involved in handling this matter ever since.

          7.     After confessing judgment against Debtors in 2011 in the Court of Common Pleas

of Philadelphia County, captioned and docketed as Vertonix Ltd. v. Lyubarsky, et al., February

Term 2011, Docket No. 3388, Vertonix proceeded with post-judgment discovery.

          8.     When Debtors failed to respond, Vertonix filed a Motion to Compel, which was

granted by the Hon. Idee C. Fox of the Court of Common Pleas of Philadelphia County, on

December 19, 2011. See ECF Doc. 54-1, p. 137.



                                                  1
                Case 18-16659-LMI      Doc 86     Filed 04/01/19    Page 27 of 128



        9.       When Debtors did not comply with that Order, Vertonix filed a Motion for

Sanctions, which was granted by Judge Fox following a hearing on April 12, 2012. See ECF Doc.

54-1, p. 139.

        10.      When Debtors still did not comply, Vertonix filed a second Motion for Sanctions,

which was granted by Judge Fox following another hearing on July 20, 2012. See ECF Doc. 54-

1, p. 141.

        11.      In her Order of July 20, 2012, Judge Fox explicitly imposed daily monetary

sanctions against Debtors, “commencing August 19, 2012 . . . [of] $100.00 per day until they

comply fully with th[e] Court’s [earlier] Orders.” ECF Doc. 54-1, p. 141.

        12.      To date, Debtors have never complied with the Orders of December 15, 2011, April

12, 2012, or July 20, 2012.

        13.      They also have never sought an appeal or reconsideration of the Order of July 20,

2012.

        14.      Accordingly, the sanctions imposed by Judge Fox remain in effect.

        15.      On May 6, 2015, I attended Yuri Lyubarsky’s deposition, where he testified under

oath as follows:

                   Counsel:               So basically, right now, since you’re just
                                          receiving disability income, you are not
                                          working?

                   Yuri Lyubarsky:        No.

                   Counsel:               You’re not working; correct?

                   Yuri Lyubarsky:        No.

        16.      On October 30, 2015, Vertonix issued a Writ of Execution to Guardian Life

Insurance Company of America (“Guardian”) and served this Writ, together with a set of




                                                 2
              Case 18-16659-LMI       Doc 86    Filed 04/01/19       Page 28 of 128



Interrogatories in Attachment.

       17.     On November 18, 2015, Guardian responded and disclosed that: (a) Yuri Lyubarsky

was receiving monthly payments of more than $7,800.00, under two individual disability policies;

and (b) Yuri Lyubarsky owned two life insurance policies.

       18.     Vertonix filed a Motion to Compel discovery, seeking additional documents from

Guardian regarding these policies.

       19.     The Court of Common Pleas of Philadelphia County scheduled a hearing on this

Motion to Compel for April 6, 2016.

       20.     Several weeks prior to the hearing, Marina Kats, Esquire from Kats, Jamison &

Associates called me to negotiate a settlement on Debtors’ behalf.

       21.     To the best of my recollection, Ms. Kats offered to resolve the matter for

$20,000.00.

       22.     On behalf of Vertonix, I rejected this offer and counter-demanded $120,000.00.

       23.     I did not hear back from Ms. Kats or anyone else from Kats, Jamison & Associates.

       24.     On April 6, 2016, Liberato P. Verderame, Esquire from the Law Offices of Kats,

Jamison & Associates appeared during a hearing before the Hon. Linda Carpenter of the Court of

Common Pleas of Philadelphia County, regarding Plaintiff’s Motion to Compel and asserted that

his firm was retained to represent Debtors.

       25.     Judge Carpenter granted Vertonix’s Motion, but allowed Guardian to redact

Debtors’ personal information from the records being produced.

       26.     After the hearing, I emailed Mr. Verderame on April 6, 2016 and, again, on April

13, 2016, regarding this matter.

       27.     Mr. Verderame did not respond to these emails.




                                                3
              Case 18-16659-LMI       Doc 86     Filed 04/01/19     Page 29 of 128



        28.    Approximately one month later, on May 3, 2016, Vertonix filed a Motion to

Compel Debtors’ depositions and a Motion to Reassess Damages.

        29.    The Motion to Reassess Damages acknowledged and explicitly credited

$175,000.00 that Vertonix received from the sale of Debtors’ New Jersey home. See ECF Doc.

81, p. 54.

        30.    The Motion to Reassess Damages also sought imposition of sanctions against

Debtors, in accordance with Judge Fox’s Order of July 20, 2012. See ECF Doc. 81.

        31.    Through counsel from the Law Offices of Kats, Jamison & Associates, Debtors

then filed a Claim for Exemption of the Guardian policies, asserting that they were exempt from

execution under 42 Pa.C.S. § 8124. See ECF Doc. 54-1, pp. 143-145.

        32.    About two weeks later, on May 25, 2016, Defendants filed a Motion to Sustain a

Claim for Exemption, making an identical argument. See id., pp. 147-154.

        33.    The parties then appeared for oral argument before Judge Carpenter on June 1,

2016, where Debtors were represented by Matthew Konchel, Esquire from the Law Offices of

Kats, Jamison & Associates.

        34.    After that hearing, Judge Carpenter issued several Orders, inter alia:

               a.     finding the Claim for Exemption to be moot in light of Debtors’ Motion to

                      Sustain a Claim for Exemption;

               b.     allowing parties additional “30 days to file [a] response and/or any

                      additional documentation to support their respective argument” with regard

                      to the exemption sought by Debtors and Vertonix’s request to reassess

                      damages; and

               c.     granting Vertonix’s Motion to Compel Debtors’ depositions. See ECF Doc.




                                                4
             Case 18-16659-LMI         Doc 86     Filed 04/01/19    Page 30 of 128



                       54-1, pp. 156-159.

       35.     Debtors did not supplement their Motion to Sustain a Claim for Exemption and did

not provide any “additional documentation” to support their argument.

       36.     However, on June 23, 2016, through counsel from Kats, Jamison & Associates,

they filed a Petition to Strike the judgment.

       37.     On July 1, 2016, Debtors, through the same counsel, filed their opposition to

Vertonix’s Motion to Reassess Damages.

       38.     On July 6, 2016, Judge Carpenter denied Debtors’ attempt to exempt Guardian

policies from execution and re-assessed damages against them at $141,102.71, as of May 3, 2016.

See ECF Doc. 54-1, p. 161.

       39.     No appeal or reconsideration was ever filed from the reassessment ruling.

       40.     On September 21, 2017, the parties appeared before Judge Carpenter for oral

argument regarding Debtors’ Petition to Strike.

       41.     At that hearing, Debtors were represented by Richard S. Seidel, Esquire from the

Law Offices of Kats, Jamison & Associates.

       42.     Mr. Seidel vociferously argued before Judge Carpenter that the judgment should be

stricken in its entirety, because its entry lead to the improper imposition of discovery sanctions

against Debtors that were incorporated by Judge Carpenter in the amount of the reassessed

judgment.

       43.     After Judge Carpenter allowed the parties to further supplement their filings on this

issue, on September 30, 2016 (i.e., more than two months after Judge Carpenter re-assessed the

amount of the judgment), Ms. Kats and Ms. Seidel submitted a memorandum, where Debtors, inter

alia, sought the following relief:




                                                  5
             Case 18-16659-LMI         Doc 86     Filed 04/01/19      Page 31 of 128




(Emphasis supplied).

       44.     On November 8, 2016, Judge Carpenter denied Debtors’ Petition to Strike the

judgment, explaining her rationale as follows:

               [Debtors] ha[ve] failed to prove that there was a fatal defect. All
               documents indicate that [Debtors] signed a confession of judgment
               in which they agreed to waive all arguments with regard to due
               process, service and their constitutional rights. Further, at the
               hearing of this matter, [Debtors] made clear that their real
               argument was about the amount of the judgment. However,
               [Debtors] have failed to file any appeal of the prior court orders,
               or other documents with the Court to contest the sanctions
               imposed, which appear to represent the bulk of the judgment
               that remains unpaid.

ECF Doc. 54-1, p. 169 (emphasis supplied).

       45.     On December 1, 2016, Debtors filed a Notice of Appeal from that Order to the

Pennsylvania Superior Court, an intermediate appellate court in Pennsylvania with direct

jurisdiction over the matter.

       46.     Seven months after re-assessing the judgment, in a formal opinion authored in

February of 2017, Judge Carpenter further explained what happened at oral argument in September

of 2017 with respect to Debtors’ Petition to Strike:

               In the instant matter, Lyubarsky has failed to prove that there was a
               fatal defect in the record and, as such, this Court properly denied the
               request to strike the judgment. At the hearing in this matter,
               Lyubarsky made clear that actual service was not in issue and


                                                 6
             Case 18-16659-LMI        Doc 86     Filed 04/01/19    Page 32 of 128



               that the real challenge was to the amount of the judgment, in
               light of payments made and the monetary sanctions that have
               accrued; however, such arguments do not address any facial defect
               in the record. While Lyubarsky attempted to argue that a defect
               existed in the documents thereby causing the aforementioned
               accrual of sanctions, such argument remained unsupported by the
               record and was disingenuously made in light of the Affidavit of
               Service of the Judgment by Confession entered upon the record in
               2011.

ECF Doc. 54-1, pp. 179-180 (emphasis supplied).

       47.     In her opinion, Judge Carpenter further noted that, while Debtors were attempting

to challenge the amount of the judgment, they “failed to file any appeal of the prior court Orders

and ha[ve] failed to submit any other motions with the court to contest the sanctions imposed,

which appear to represent the bulk of the unpaid portion of the judgment.” Id., p. 180, n.4

(Emphasis supplied).

       48.     The Superior Court then issued a briefing schedule that required Debtors to file a

formal memorandum.

       49.     On July 5, 2017, Ms. Kats and Mr. Seidel submitted such a memorandum on

Debtors’ behalf, where they described Judge Fox’s decision to impose sanctions and Judge

Carpenter’s reassessment of the judgment as follows:




          (REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK)




                                                7
             Case 18-16659-LMI        Doc 86     Filed 04/01/19      Page 33 of 128




(Emphasis supplied).

       50.     On February 6, 2018, the Superior Court denied a set of three separate appeals filed

by Debtors from the decision of the Hon. Linda Carpenter and Hon. Daniel Anders of the Court of

Common Pleas of Philadelphia County. See Vertonix, Ltd. v. Lyubarsky, et al., 2018 WL 717571

(Pa. Super. 2018).

       51.     On February 20, 2018, Debtors filed an “Application for Reargument” with the

Superior Court.

       52.     Vertonix responded to this filing on March 5, 2018.

       53.     Since (at the very least) 2017, the Firm has utilized a telephone system that

automatically forwards all incoming voice mails left in the recipient’s voice mail box to that

recipient’s email.

       54.     At 12:49 p.m., on April 5, 2018, I received the below email:



          (REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK)


                                                8
              Case 18-16659-LMI       Doc 86    Filed 04/01/19     Page 34 of 128




       55.     The email contained an audio file of a voice mail left for me by Linda Alle-Murphy,

Esquire from Kats, Jamison & Associates regarding Vertonix.

       56.     The audio file was saved and remains in my possession.

       57.     Previously, at least four different attorneys from Kats, Jamison & Associates were

involved in representing Debtors in Pennsylvania – Ms. Kats, Mr. Verderame, Mr. Konchel, and

Mr. Seidel.

       58.     This was the first time, however, that Ms. Alle-Murphy contacted me.

       59.     At the time of Ms. Alle-Murphy’s call, all issues have already been fully briefed

and the parties were only awaiting the Superior Court’s ruling on Debtors’ application for re-

argument, which was unlikely to be granted. See Pa.R.A.P. 2543 (explaining that “reargument

will be allowed only when there are compelling reasons therefor. . . .”)(emphasis supplied).

       60.     At that point, therefore, other than to discuss settlement, there was no reason for

Debtors’ counsel to contact me regarding the matter at hand.


                                                9
             Case 18-16659-LMI        Doc 86     Filed 04/01/19     Page 35 of 128



       61.     During the subsequent conversation with Ms. Alle-Murphy later that day, she, in

fact, communicated Debtors’ offer to settle with Vertonix for $80,000.00.

       62.     Ms. Alle-Murphy did not express that this offer was contingent on an acceptance

by a certain date.

       63.     I explained to Ms. Alle-Murphy that Yuri Lyubarsky has already communicated

the same offer during a meeting in May of 2017, before the parties’ appeal was fully briefed and

before the Superior Court unanimously ruled in favor of Vertonix.

       64.     I also expressed to Ms. Alle-Murphy that Vertonix was unwilling to accept

$80,000.00, because Vertonix has long been aware of Mr. Lyubarskys employment, substantial

corporate interests, and attempts to conceal his personal wealth.

       65.     I did not communicate any counter-offers to Ms. Alle-Murphy.

       66.     On April 11, 2018, the Superior Court denied Debtors’ request for reargument.

       67.     At 12:52 p.m., on April 27, 2018, I received the below email:




                                                10
             Case 18-16659-LMI         Doc 86     Filed 04/01/19      Page 36 of 128




       68.     The email contained an audio file of a voice mail left for me by Steven Maniloff,

Esquire of Montgomery McCracken Walker & Rhoads, LLC – the attorney who represented

Guardian.

       69.     The audio file was saved and remains in my possession.

       70.     Mr. Maniloff’s voice mail states as follows:

               Eric, good afternoon, it’s Steven Maniloff. How are you? It is
               12:50, on Friday, the 27th. I received a call from Marina Kats last
               night. She is prepared or her clients are prepared to make a
               settlement offer and she asked if I could be the intermediary in that
               effort. So, when you get a chance if you could give me a call. You
               know, I think it’s a pretty good offer, so perhaps we are getting close
               to maybe resolving this. That’s my hope. My number is
               2157727512. It’s about 12:50, I should be in all afternoon. Again,
               it’s Steve Maniloff, 2157727512. Thanks Eric, bye.

       71.     During a subsequent conversation that day, Mr. Maniloff related that Debtors’

counsel – Ms. Kats – asked him to communicate a settlement offer to Vertonix on Debtors’ behalf.

       72.     I do not recall the exact amount of the offer, but believe it was consistent with the

same offer communicated by Ms. Alle-Murphy in early April 2018.

       73.     I do not recall communicating any counter-offers to Mr. Maniloff.

       74.     I also recall at least one subsequent call with Ms. Alle-Murphy regarding the matter,

where in a settlement was discussed.

       75.     During that call Ms. Alle-Murphy mentioned, for the first time, that Debtors were

considering bankruptcy.

       76.     Shortly after Debtors filed for Chapter 7 bankruptcy protection through the office

of Leonid Nerdinsky, Esquire, I reviewed their filings and immediately noted that they were

materially false.

       77.     For instance, Debtors failed to disclose their corporate interests.



                                                 11
              Case 18-16659-LMI       Doc 86     Filed 04/01/19     Page 37 of 128



        78.    Because I was already going to be in South Florida in June of 2018 on an unrelated

matter, I reached out to Mr. Nerdinsky and asked to meet with him.

        79.    I met with Mr. Nerdinsky in his office, at approximately 4:00 p.m., on June 21,

2018.

        80.    At that time, I expressly communicated to Mr. Nerdinsky Vertonix’s position that

Debtors’ bankruptcy filing contained material omissions concerning their assets.

        81.    Specifically, Debtors’ filing appeared to have intentionally failed to disclose over

two dozen various domestic and foreign corporate entities affiliated and/or controlled by Debtors

in New York, New Jersey, Florida, and abroad.

        82.    In this regard, I shared a chart documenting these corporate entities with Mr.

Nerdinsky.

        83.    Moreover, I explained that, contrary to the bankruptcy submission, Yuri Lyubarsky

was currently employed by Luxury Gift, Inc., as was evident by multiple online customer reviews.

        84.    I disclosed this information in good faith, to allow Mr. Nerdinsky an opportunity to

amend Debtors’ filings.

        85.    At no point in time was there any suggestion made that this information would be

withheld in exchange for anything that Debtors would do.

        86.    Indeed, the information shown to Debtors’ counsel was compiled from publicly-

accessible websites, such as https://dos.myflorida.com/sunbiz/search/, and was available to and/or

would have been easily discovered by the Chapter 7 Trustee even without Vertonix’s involvement.

        87.    I also explicitly told Mr. Nerdinsky that Vertonix had no interest in retaining local

counsel in the bankruptcy matter and that, other than by filing a proof of claim, would not be

pursuing any further claims against Debtors.




                                                12
             Case 18-16659-LMI           Doc 86   Filed 04/01/19    Page 38 of 128



       88.      Separately, I also communicated to Mr. Nerdinsky that the previously-articulated

offer by Debtors’ Pennsylvania counsel was unacceptable, but that Vertonix would resolve its

claims for $250,000.00.

       89.      I also explained to Mr. Nerdinsky the basis for Vertonix’s demand.

       90.      Namely, that since Vertonix demanded $200,000.00 to resolve its claims in May of

2017, additional interest, sanctions, and attorneys’ fees have been accruing.

       91.      Mr. Nerdinsky appeared to be visibly surprised by the offers that Debtors

communicated through their Pennsylvania counsel, as well as Vertonix’s knowledge of Debtors’

corporate affiliations and attempts to hide personal assets.

       92.      After learning this information, Mr. Nerdinsky asked for an opportunity to confer

with Debtors.

       93.      Mr. Nerdinsky then suggested that Vertonix wait until the following Monday, June

25, 2018 for Debtors’ response.

       94.      I agreed on that date.

       95.      Vertonix and I had no intention to violate the automatic stay and chose to

communicate with Debtors’ bankruptcy counsel (as opposed to their Pennsylvania attorneys) to

avoid any appearance that Vertonix was attempting to circumvent the bankruptcy proceedings.

       96.      I had no further communications with Mr. Nerdinsky.

       97.      When he did not respond by June 25, 2018, I realized that Debtors had no intention

to amend their bankruptcy filings and had no interest in negotiating with Vertonix.

       98.      At 6:34 p.m., on June 26, 2018, I received an e-mail from Mr. Nerdinsky that

confirmed my suspicion.

       99.      In that email, Mr. Nerdinsky accused me of threatening to release damaging




                                                  13
               Case 18-16659-LMI        Doc 86      Filed 04/01/19   Page 39 of 128



information about Debtors, unless they paid $250,000.00 to Vertonix.

        100.    This email was blatantly false.

        101.    At no point did I ever suggest, imply, or communicate any form of a “quid pro quo”

relationship between Vertonix’s demand and information I relayed to Mr. Nerdinsky.

        102.    Nonetheless, Mr. Nerdinsky’s email was entirely consistent with Debtors’ previous

behavior.

        103.    For instance, Debtors and their counsel falsely accused Vertonix’s principal of

physical violence in earlier Florida state court filings.

        104.    Similarly, during Pennsylvania state proceedings, Debtors and their counsel falsely

declared that I owned the debt at issue and accused me – immediately following a court hearing

that they lost – of being a member of the “Russian mob.”

        105.    Moreover, on numerous occasions, without their counsel’s knowledge, Debtors

attempted to directly communicate with Vertonix’s principal and me regarding settlement.

        106.    For this reason, upon receipt of an accusatory email from Mr. Nerdinsky on June

26, 2018, which suggested that Vertonix offered not disclose information shown to Mr. Nerdinsky

in exchange for Debtors’ payment, I immediately responded by rejecting this falsehood.

        I declare under penalty of perjury that the foregoing is true and correct. This Declaration

was electronically executed on April 1, 2019, in Huntingdon Valley, Pennsylvania.




                                                     /s/
                                                     Arkady “Eric” Rayz




                                                  14
Case 18-16659-LMI   Doc 86   Filed 04/01/19   Page 40 of 128




EXHIBIT 2
                                   ELOCAL MARKETING, LLC                        OLIMPIC CHIROPRACTIC, LLC                AH PHYSICAL THERAPY, LLC                    MB MED HEALTHCARE, LLC                             FFEPA, LLC
  STEVEN KILICHOWSKI
   3400 NW 78 Avenue
    Margate, FL 33063
                                     2700 W. Oakland Blvd.
                                  Oakland Park, FL 33311-1364Case 18-16659-LMI              Doc 86
                                                                                3140 NE 40th Ct.
                                                                         Ft. Lauderdale, FL 33308-6414                Filed     04/01/19
                                                                                                                              3140 NE 40th Ct.
                                                                                                                       Ft. Lauderdale, FL 33308-6414         Page    41     ofFL128
                                                                                                                                                                       3140 NE 40th Ct.
                                                                                                                                                                Ft. Lauderdale,  33308-6414
                                                                                                                                                                                                                      3140 NE 40th Ct.
                                                                                                                                                                                                               Ft. Lauderdale, FL 33308-6414
                                YL – MN/SL – MN (Checks – BOA)                       YL – MN/SL – MN                              YL – MN/SL – MN                        YL – MN/SL – MN                              YL – MN/SL – MN



     GARY ZALEVSKY
      116 Dover Street
     Brooklyn, NY 11235



                                      ELS WHOLESALE, LLC                                                                                                                                   YURI LYUBARSKY, LLC
     LEONID ERLIKH
                                         3140 NE 40th Ct.                                                                                                                                      3140 NE 40th Ct.
      570 Evelyn Pl.
                                  Ft. Lauderdale, FL 33308-6414                                                                                                                         Ft. Lauderdale, FL 33308-6414
   Beverly Hills, CA 90210
                                    YL – MN/LE – MN/SL - MN                                                                                                                                    SL – RA/ML - MN

                                                                                                                                                                                     MERCHANT PHYSICAL THERAPY,
                                            UAR, LLC                                                  SERGEY LYUBARSKY
                                                                                                                                                                                                    LLC
                                         3140 NE 40th Ct.                                                      Son
                                                                                                                                                                                              3140 NE 40th Ct.
                                  Ft. Lauderdale, FL 33308-6414                                          3140 NE 40th Ct.
                                                                                                                                                                                       Ft. Lauderdale, FL 33308-6414
                                   YL – MN/AM – MN/SL - MN                                        Ft. Lauderdale, FL 33308-6414
                                                                                                                                                                                              SL – RA/ML - MN
                                                                                                        SSN:

                                         INTEKO, LLC                                                                                                                                    EXCLUSIVE DIAMONDS, LLC
       ARKADIY MIRER                                                                                                                                                                                                                        OLEG TOPILSKY
                                   17038 West Dixie Hwy #133                                                                                                                                   3140 NE 40th Ct.
       3140 NE 40th Ct.                                                                                                                                                                                                                     3140 NE 40th Ct.
                                        Miami, FL 33160                                                                                                                                 Ft. Lauderdale, FL 33308-6414
Ft. Lauderdale, FL 33308-6414                                                                                                                                                                                                        Ft. Lauderdale, FL 33308-6414
                                       YL – RA/AM - MN                                                                                                                                    ML – RA/SL – MN/OT - MN

                                                                                   YURI/OLGA LYUBARSKY
                                       REAL DEAL, L.L.C.                                                                                  MARINA LYUBARSKY                                     MONAQUE, INC.                             ALEXEY MONAKHOV
    ELI DZHABRAILOV                                                                     3140 NE 40th Ct.
                                    2999 NE 191st Street, 709                                                                                  Daughter                                        3140 NE 40th Ct.                       205 Seabreaze Ave., Apt. 5G
 17038 West Dixie Hwy #133                                                       Ft. Lauderdale, FL 33308-6414
                                       Aventura, FL 33180                                                                                   3140 NE 40th Ct.                            Ft. Lauderdale, FL 33308-6414                     Brooklyn, NY 11224
      Miami, FL 33160                                                                 YL SSN:
                                       YL – MN/AM – MN                                                                               Ft. Lauderdale, FL 33308-6414                       ML – RA/SL – MN/AM - MN                         YL/OL address in NYC
                                                                                      OL SSN:

                                        DEEMAR USA, LLC                                                                                                                                      ADVANCED RX, LLC
     ANDRE BALAGUTA                                                                                                                                                                                                                        BORIS LOPATA
                                         3140 NE 40th Ct.                                                                                                                                      3140 NE 40th Ct.
   1833 S. Ocean Dr., 905                                                                                                                                                                                                               210 174th Street, #1502
                                  Ft. Lauderdale, FL 33308-6414                                                                                                                         Ft. Lauderdale, FL 33308-6414
 Hallandale Beach, FL 33009                                                                                                                                                                                                           Sunny Isles Beach, FL 33160
                                         YL – MN/AB - RA                                                                                                                                  SL – RA/ML – MN/BL - MN


                                   NYQ ACUPUNCTURE, LLC
    VLADIMIR SHATS
                                         3140 NE 40th Ct.
   290 174th Street, 705
                                  Ft. Lauderdale, FL 33308-6414
Sunny Isles Beach, FL 33160
                                         YL – MN/VS - RA




                                                                                                                                                                                     CASTLE MEDICAL
                                                                                                                                                                                    MANAGEMENT, INC.
                                                                                                                                                                                    19 Shallow Brook Rd.
                                        FEPA WEST, LLC                                                                                                                            Morganville, NJ 07751-4649
       ALEX NIZNIK
                                 1411 N. West Shore Blvd., St. 110
6067 Hollywood Blvd., St. 355
                                         Tampa, FL 33607
    Hollywood, FL 33024
                                     YL – MN/YA- MN/AN-MN
                                                                                                                                                                               Y.S.L. MEDICAL SUPPLIES, INC.
                                                                                                                                                                                       3140 NE 40th Ct.
                                                                                                                                                                                Ft. Lauderdale, FL 33308-6414
                                   FEPA PALM BEACH, LLC
      YAN ARONOV
                                     10800 N. Military Trl.
6067 Hollywood Blvd., St. 355
                                   West Palm Beach, FL 33410
    Hollywood, FL 33024                                                                                                                                                             ADVANCED MOBILE
                                            YL - MN
                                                                                                                                                                                   TECHNOLOGIES, LLC
                                                                                                                                                                                    19 Shallow Brook Rd.
                                                                                                                                                                                  Morganville, NJ 07751-4649
                                        FEPA BOCA, LLC
     ELISABET NIZNIK                                                                                                                                                                           YL
                                   2200 N. Federal Hwy., St. 206
  2200 N. Federal Hwy 206
                                    Boca Raton, FL 33431-7741
   Boca Raton, FL 33431
                                YL – MN/YA – MN/AN – MN/IR - MN
                                                                                                                                                                               MIDWOOD MEDICAL CARE P.C.
                                                                                                                                                                                     18 Scotland Drive
                                                                                                                                                                                   Livingstone, NJ 07039
       ILYA REZNIK
21399 Marina Cove Circle #12
    Aventura, FL 33180
                                                                                                                                                                                   CASTLE PROFESSIONAL
                                                                                                                                                                                        SERVICES, INC.
                                                                                                                                                                                        3140 NE 40th Ct.
                                                                                                                                                                                 Ft. Lauderdale, FL 33308-6414
Case 18-16659-LMI   Doc 86   Filed 04/01/19   Page 42 of 128




EXHIBIT 3
                              Case 18-16659-LMI                 Doc 86          Filed 04/01/19             Page 43 of 128


 PHILADELPHIA COURT OF COMMON PLEAS                                                               CONTROL NUMBER:
     PETITION/MOTION COVER SHEET                                                                                           16063238
                   FOR COURT USE ONLY
                                                                                                      (RESPONDING PARTIES MUST INCLUDE THIS
    ASSIGNED TO JUDGE:       ANSWER/RESPONSE DATE:                                                    NUMBER ON ALL FILINGS)


                                                                                                              February                        Term,
                                                                                                                                                          2011
    Do not send Judge courtesy copy of Petition/Motion/Answer/Response.                                       Month                                        Year
    Status may be obtained online at http://courts.phila.gov
                                                                                                No.                              03388
                                                                                                Name of Filing Party:
         VERTONIX LIMITED VS LYUBARSKY ETAL
                                                                                                OLGA LYUBARSKY-DFT
                                                                                                YURI LYUBARSKY-DFT


                                                                        Has another petition/motion been decided in this case?                      Yes      No
  INDICATE NATURE OF DOCUMENT FILED:                                    Is another petition/motion pending?                                         Yes       No
     Petition (Attach Rule to Show Cause)     Motion
                                                                        If the answer to either question is yes, you must identify the judge(s):
     Answer to Petition           Response to Motion

  TYPE OF PETITION/MOTION (see list on reverse side)                                                                   PETITION/MOTION CODE
                                                                                                                       (see list on reverse side)
   MOTION/PETITION BRIEF FILED                                                                                              BREFM
  ANSWER / RESPONSE FILED TO (Please insert the title of the corresponding petition/motion to which you are responding):
   MTOPN - MOT-OPEN/STRKE CONFESSED JDGMT
    I. CASE PROGRAM                                                              II. PARTIES (required for proof of service)
                                                                                 (Name, address and telephone number of all counsel of record and
       OTHER PROGRAM                                                             unrepresented parties. Attach a stamped addressed envelope for each
                                                                                 attorney of record and unrepresented party.)
       Court Type: JUDGMENTS                                                      ERIC RAYZ
       Case Type: CONFESSION          OF JUDGMENT                                   1051 COUNTY LINE RD SUITE "A" ,
                                                                                    HUNTINGDON VALLEY PA 19006
                                                                                  MICHAEL J HALAIKO
                                                                                    MILES & STOCKBRIDGE PC 100 LIGHT
                                                                                    STREET 4TH FLOOR , BALTIMORE MD 21202
                                                                                  JON C SIRLIN
                                                                                    123 SOUTH BROAD STREET SUITE 2100 ,
                                                                                    PHILADELPHIA PA 19109
                                                                                  STEVEN MANILOFF
                                                                                    MONTGOMERY, MCCRACKEN 123 SOUTH BROAD
                                                                                    STREET 28TH FLOOR , PHILADELPHIA PA
                                                                                    19109
                                                                                  MARINA KATS
                                                                                    1 BUSTLETON PIKE , FEASTERVILLE PA
                                                                                    19053



   III. OTHER



  By filing this document and signing below, the moving party certifies that this motion, petition, answer or response along with all documents filed, will be
  served upon all counsel and unrepresented parties as required by rules of Court (see PA. R.C.P. 206.6, Note to 208.2(a), and 440). Furthermore, moving party
  verifies that the answers made herein are true and correct and understands that sanctions may be imposed for inaccurate or incomplete answers.

                                                                September 30, 2016                     MARINA KATS
         (Attorney Signature/Unrepresented Party)                            (Date)                     (Print Name)                        (Attorney I.D. No.)
  The Petition, Motion and Answer or Response, if any, will be forwarded to the Court after the Answer/Response Date.
  No extension of the Answer/Response Date will be granted even if the parties so stipulate.
30-1061B E-File# 1609070596
03-OCT-16 10:11:55
                                 FILED
              Case 18-16659-LMI Doc 86 Filed 04/01/19                Page 44 of 128
                          30 SEP 2016 06:45 pm
                           Civil Administration
                             E. MASCUILLI

               COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                  FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                            CIVIL TRIAL DIVISION
 VERTONIX LTD
                        Plaintiff
      v.                                          FEBRUARY TERM, 2011

 YURI and OLGA LYUBARSKY, h/w                     No. 03388

                        Defendants

 v.
 THE GUARDIAN LIFE INSURANCE
 COMPANY OF AMERICA

                       Garnishee



                                                ORDER

           AND NOW, this               day of                                        , 2016, upon

consideration of Defendants' Petition to Strike Confessed Judgment and Plaintiffs response

thereto, along with the supplemental briefs submitted by the parties in this matter, it is hereby

ORDERED and DECREED that the rule to show cause of July 22, 2016, is made absolute and

the judgment by confession of February 24, 2011, in the above-captioned matter is stricken. All

related sanctions and Orders during execution proceedings are hereby rendered Moot.             Any

attachments and garnishments related to the stricken judgment are lifted and stricken. Counsel for

Plaintiffs shall notify any and all entities within twenty (20) days of this Order to discontinue any

and all action related to the judgment. All property obtained in execution of this judgment shall

be returned within thirty (30) days.

                                                      BY THE COURT:


                                                                             J.



                                                                                       Case ID: 110203388
                                                                                     Control No.: 16063238
                 Case 18-16659-LMI       Doc 86     Filed 04/01/19    Page 45 of 128




KATS, JAMISON & ASSOCIATES
By:  Marina Kats, Esquire
     Richard S. Seidel, Esquire
     I.D. Nos. 53020 and 55801
     1 Bustleton Pike
     Feasterville, PA 19053
     215-396-9001
     marina@mkats.com                                      Attorneys for Defendants
 VERTONIX LTD                                       COURT OF COMMON PLEAS
                     Plaintiff                      PHILADELPHIA COUNTY
       v.
                                                    CIVIL ACTION
 YURI and OLGA LYUBARSKY, h/w
                                                    FEBRUARY TERM 2011
                            Defendants
                                                    No. 03388
 v.

 THE GUARDIAN LIFE INSURANCE
 COMPANY OF AMERICA

                           Garnishee


      DEFENDANTS' SUPPLEMENTAL BRIEF IN SUPPORT OF THEIR PETITION TO
                       STRIKE CONFESSED JUDGMENT


I.          Matter before the Court:

            Pursuant to the Court's Order of September 21, 2016, this is the Defendants'

Supplemental Briefto Strike Confessed Judgment of February 24, 2011.

II.         Statement of question involved:

            Should this Honorable Court strike the confessed judgment of February 24, 2011 due to a

fatal defect on the face of the record, specifically the failure to include the address where process

and documents would be served on Defendants and the failure to properly serve Defendants?

            SUGGESTED ANSWER: Yes.




                                                                                        Case ID: 110203388
                                                                                      Control No.: 16063238
              Case 18-16659-LMI        Doc 86     Filed 04/01/19      Page 46 of 128




III.    F'acts:

        Plaintiff, Vertonix Ltd., commenced this action on F'ebruary 24, 2011, by complaint to

confess judgment against Defendants upon a commercial loan obligation secured by a "Surety

Agreement" containing a warrant of attorney provision and a confession of judgment clause. On

June 23, 2016 Defendants petitioned this Honorable Court to Strike the Judgment. (A true and

correct copy of the Petition is attached hereto as Exhibit "A"). On September 21, 2016, oral

argument was held on the Motion to Strike. The Court entered an Order to "file supplemental

briefs to clarify any matters at the hearing today." (A true and correct copy of the Order from the

hearing on September 21, 2016 is attached hereto as Exhibit "B.")

IV.     Argument:

        Defendants incorporate herein by reference their Petition to Strike and Memorandum

thereto as if fully set forth herein. This Supplemental Brief clarifies the legal standard ofreview,

the remedy sought, analysis of fatal defects in confessed judgments as pertains to service of

process, and raises several points of rebuttal with respect to Plaintiffs written and oral replies to

the Petition to Strike.

        The legal standard of review on a Motion to Strike is limited. "When deciding if there are

fatal defects on the face of the record for the purposes of a petition to strike a judgment, a court

may only look at what was in the record when the judgment was entered." Cintas Corp. v. Lee's

Cleaning Servs., 549 Pa. 84, 90 (Pa. 1997). Here, the entire record subject to the court's review is

attached as Exhibit A to Defendants' petition. The record in its entirety consists only of the

complaint and the exhibits thereto. Neducsin v. Caplan, 121A.3d498, 504 (Pa. Super. Ct. 2015).

Every filing with the Court subsequent to the entry of the judgment is therefore irrelevant for

purposes of the Petition. Thus, this Honorable Court must strike the judgment if, on the face of




                                                                                         Case ID: 110203388
                                                                                       Control No.: 16063238
             Case 18-16659-LMI          Doc 86     Filed 04/01/19      Page 47 of 128




this record, it finds a fatal defect or irregularity. The issue is necessarily a narrow one.

        During oral argument, counsel for Plaintiff urged this Honorable Court that Defendants

did not understand the distinction between a motion to strike and motion to open. This

proposition is inaccurate, and this Honorable Court should disregard the argument. Unlike a

Motion to Open, "the courts of this Commonwealth have long held that an individual may seek

to strike a void judgment at any time." Mother's Rest., Inc. v. Krystkiewicz, 861 A.2d 327, 33 7

(Pa. Super. Ct. 2004). As the Superior Court explained, "the petition to strike a confessed

judgment must focus on any defects or irregularities appearing on the face of the record, as filed

by the party in whose favor the warrant was given, which affect the validity of the judgment and

entitle the petitioner to relief as a matter oflaw." Neducsin at 504. Since the address where

service was supposed to be made is missing from the Surety Agreement - which Plaintiff

drafted - the document must be strictly construed against the drafter. This omission is reason

alone why the record is facially defective and not self-sustaining. Therefore, Defendants have

properly petitioned this Honorable Court to strike the fatally flawed Confession of Judgment.

This irregularity, this omission, then naturally leads to the discovery of another defect, that is,

improper service.

       Defendants direct the Court's attention to the persuasive rationale and holding of this

Honorable Court by the Honorable Leon W. Tucker in the case of Bancorp Bank v. Mancini, 28

Pa. D. & C.5th 388 (Pa. C.P. 2013). That case is strikingly similar to the one now before this

Honorable Court. In Bancorp Bank, the Court of Common Pleas of Philadelphia County struck

the confessed judgment entered pursuant to a Surety Agreement, warrant of attorney provision,

and confession of judgment clause because, inter alia, conflicting addresses for service were in

the document and as a result, service was improper.




                                                                                          Case ID: 110203388
                                                                                        Control No.: 16063238
             Case 18-16659-LMI         Doc 86     Filed 04/01/19     Page 48 of 128




        In Bancorp Bank, Judge Tucker stated the standard with respect to service of process and

fatal defects as follows:

               In contrast to procedural rules promulgated to merely protect
               parties in litigation, it is well-settled that procedural rules
               governing service of process must be strictly followed because
               service of process is the mechanism by which a court obtains
               jurisdiction over a defendant. As such, service of process is not
               'merely a procedural defect that can be ignored when a defendant
               subsequently learns of the action against him or her.' Therefore,
               improper service of process is an incurable defect on the record
               which supports granting a petition to strike a confession of
               judgment, particularly where plaintiff has failed to comply with the
               requirements of Rule 403. (citation omitted) 28 Pa. D. & C.5th
               388, 397 (Pa. C.P. 2013). (emphasis supplied)

The assertion of Plaintiff's counsel during oral argument that at some point during execution of

the ex parte confession of judgment Defendants became aware of the proceedings is of no

moment because that does not remedy the fatal defects of the failure to include a proper address

for service of process and defective service itself.

       Persuasive is Judge Tucker's analysis of the failure to comply with Rule 403, and in

consequence, the discovery of a fatal defect. The issue is precisely the same here as in Bancorp

Bank. Pa. R.C.P. 2958.l(b)(l)(ii), requires Plaintiff to mail a copy of the original process and

notice of judgment to a Defendant who has not entered an appearance on the record, via mail and

in the manner set forth in Rule 403, thirty days before the filing of a Writ of Execution. Plaintiff

fatally failed to comply with these requirements. Rule 403 states in relevant part:

               If a rule of civil procedure authorizes original process to be served
               by mail, a copy of the process shall be mailed to the defendant by
               any form of mail requiring a receipt signed by the defendant or his
               authorized agent. Service is complete upon delivery of the mail.
               (emphasis supplied).




                                                                                         Case ID: 110203388
                                                                                       Control No.: 16063238
             Case 18-16659-LMI         Doc 86      Filed 04/01/19     Page 49 of 128




        In this instance, Pa. R.C.P. 2958.1, is the relevant rule of civil procedure which

authorizes the Plaintiff to serve original process in actions of Confession of Judgment for

Money. Accordingly, the manner of such service must comport with the above provision, which

requires for good service, and therefore, jurisdiction to enter a confessed judgment, a receipt

signed by the Defendants. Plaintiff admittedly failed to comply, and this is a fatal defect as well

as the omission. See "Exhibit C" - Plaintiffs "Affidavit of Mailing of Notice of Judgment by

Confession." The affidavit makes no mention of a return receipt or certified mail, only "First

Class U.S. Mail, postage pre-paid, to Defendants at their last known address ... 19 Shallow

Brook Road Morganville, NJ 07751." By the tenns of the Surety Agreement containing the

confession of judgment provision, and the supporting documents thereto, as well as the

Pennsylvania Rules, an address for service of process had to be agreed to and be contained in the

agreement. The failure to so state the address for service is alone a fatal flaw by the very terms of

the agreement drafted by the judgment holder. The resulting ineffective service and inability of

the judgment holder to prove service in the manner required by their own agreement, Rule

2958.1, and Rule 403, demonstrates the cascade of fatal flaws stemming from the first fatality in

the Surety Agreement itself. Thus, the confessed judgment is a nullity and void ab initio.It should

be noted that Plaintiffs affidavit is functionally equivalent to the return of service as per Pa.

R.C.P. No. 405(d), which states that, "a return of service by a person other than the sheriff shall

be by affidavit." Further, no such receipt is attached in the record, and indeed it is the wrong type

of mailing, and to an address on which the Surety Agreement is entirely silent. As Defendants

have already pointed out in their Petition, on page 3 of 5 of the Surety Agreement, under

subsection 4. Venue and Exclusive Jurisdiction, is the following:

                "Surety waives personal service of the summons, complaint and
                any other process issued in any such action or suit and agrees that



                                                                                         Case ID: 110203388
                                                                                       Control No.: 16063238
              Case 18-16659-LMI         Doc 86     Filed 04/01/19     Page 50 of 128




                 service of such summons, complaint, and any other process may be
                 made by registered or certified mail, postage prepaid, addressed to
                 the Surety at the address set forth below and that such service so
                 made shall be deemed completed upon the providing of such
                 notice." (emphasis added).


The omission of the address for service as required by Plaintiffs own writing, and the lack of a

certified or registered mailing in compliance with the Surety Agreement and Rule 403 requiring

a return receipt are, either taken together or alone, fatal defects requiring the confessed judgment

to be stricken. Consequently, these are two grounds upon which the judgment must be stricken.

Both grounds independently lead to the conclusion that the Court does not have jurisdiction due

to the fatal flaws created by the judgment holder, and the judgment must be stricken.

          The crescendo of Judge Tucker's analysis was:

                 On May 02, 2012, Appellant attached a Certification of Service
                 stating that a copy of the Complaint in Confession of Judgment
                 was sent "via first class mail" to Appellee at an address in
                 Turnersville, NJ. The Court notes that, the 2006 Surety agreement
                 lists Appellee's address as being in Marlton, NJ... First class mail,
                 electronic filing and/or U.S. Mail do not require a return receipt;
                 therefore Appellant failed to serve original process of the
                 Complaint in Confession of Judgment upon Appellee. The
                 confession of judgment was properly stricken because Appellant's
                 failure to properly serve Appellee constituted an incurable defect
                 on the record. Bancorp Bank at 398. (emphasis added)


          Here, Plaintiff failed in the same manner as in Bancorp Bank. Following Judge Tucker's

rationale, the omission of an address is arguably a more severe flaw than the two conflicting

addresses in Bancorp Bank. The failure to use a return receipt, certified or registered mail,

however, in violation of both their own agreement and Rule 403 are fatal flaws more significant

than the flaws which justified striking the confession of judgment in Bancorp Bank by Judge

Tucker.




                                                                                           Case ID: 110203388
                                                                                         Control No.: 16063238
             Case 18-16659-LMI          Doc 86      Filed 04/01/19     Page 51 of 128




         Plaintiff incorrectly asserts "there is no fatal defect in the record at issue." They

compound their incorrect assertions by stating: "Plaintiff has :fulfilled all requirements of the

applicable Rules and Defendants have not identified any provision of Pa. R. Civ. Pa. 2951-2957

that has not been complied with." Yet they avoid acknowledging their fatal failure to comply

with their own agreement, Rule 2958.1, and Rule 403. This purposeful ignorance demonstrates

what is plain to all : their confession of judgment is fatally flawed and must be stricken. While

citing Rules 2951-2957, plaintiff fails to acknowledge, Rule 2958.1.Notice Served Prior to

Execution. Rule 2958.1 refers to and incorporates the method of service in Rule 403 as

previously stated. Therefore, Plaintiff is simply wrong. Mere compliance with some of the rules

is insufficient in actions for judgment by confession because "any doubt as to the validity of

such judgments must be resolved against the party entering the judgments." Scott Factors, Inc. v.

Hartley, 425 Pa. 290, 293 (Pa. 1967). (emphasis added).

        Plaintiff inexplicably argues the Defendants do not claim improper service. While this is

factually untrue, it is Plaintiff's burden to demonstrate good service, which they cannot.

Contrary to Plaintiff's specious assertions of "notice" from the prothonotary, it is of no legal

significance if Defendants received "notice" but did not receive proper service. It is not for the

prothonotary to do Plaintiff's job. It is not for the prothonotary to cure Plaintiff's failure to

properly draft the Surety Agreement. It is not for the prothonotary to cure the fatal flaws of the

Surety Agreement and Service. In fact, such flaws cannot be cured by anyone or any action other

than the striking of the confessed judgment.

        Both the Surety Agreement in this case and the Rules of Civil Procedure required service

by registered or certified mail to a specified address in the Surety Agreement, which was

missing, or more broadly with a return receipt to the address required to be stated in the Surety




                                                                                           Case ID: 110203388
                                                                                         Control No.: 16063238
             Case 18-16659-LMI         Doc 86     Filed 04/01/19      Page 52 of 128




Agreement. It was the duty of the Plaintiff under both the Rules and their own Agreement to

perform service of process as plainly required. The Rules and the Agreement are actually

consistent in the manner of service required, but Plaintiff fatally failed to comport with either

their own agreement or the Rules.

        Here, Plaintiff entirely omitted an agreed upon address for service of process, which

would convey this court's jurisdiction to enter the confessed judgment. Compounding that fatal

flaw, Plaintiff failed to follow Rule 2958.1 and Rule 403 making the egregious flaw worse. The

fact that the Prothonotary provides notice does not alleviate the fatal flaws created by the

Plaintiff. Madame Justice Newman, writing for the Supreme Court of Pennsylvania in 1997,

reinforces this proposition:

               Service of process is a mechanism by which a court obtains
               jurisdiction of a defendant, and therefore, the rules concerning
               service of process must be strictly followed. Without valid service,
               a court lacks personal jurisdiction of a defendant and is powerless
               to enter judgment against him or her. Thus, improper service is not
               merely a procedural defect that can be ignored when a defendant
               subsequently learns of the action against him or her. Cintas Corp.
               at 91 (Pa. 1997). (emphasis added).

       In their Petition, Defendants alleged that these are not merely correctable flaws.

Improper service and the omission of an agreed upon address for service of process are indeed

incurable, fatal defects absent striking the judgment. In their argument, Plaintiff strains to

manipulate the facts and law applicable herein. Despite the law, the Rules, and their own

Agreement, Plaintiff desperately argues that "defendants waived any procedural defects related

to the confession of judgment," and that "even if the Court finds that a procedural error took

place, Defendants agreed to the confession 'with release of errors. They then press on from the

ridiculous to the sublime and urge, "even if there is a technical irregularity regarding service, the

judgment at issue should not be stricken." This strained argument fails on its face. The failure to



                                                                                         Case ID: 110203388
                                                                                       Control No.: 16063238
             Case 18-16659-LMI         Doc 86     Filed 04/01/19      Page 53 of 128




identify an address, as stated in the agreement itself, and the failure to properly serve cannot be

mischaracterized as mere error, procedure, or technicality. By Plaintiffs own agreement and per

the Supreme Court by Justice Newman, these failures divest the court of jurisdiction to enter the

confessed judgment and are therefore fatal flaws. "The release of errors in connection with the

warrant of authority operates only on irregularities in the proceeding apparent on the record. It

does not reach the defect of a lack of authority to proceed. Boggs v. Levin, 297 Pa. 131, 135 (Pa.

1929). Also, in Cintas Corp, a distinction is made between the fact of service, which is the

critical issue, and the return or proof of service, which is merely technical. Unlike in that case,

where the court found that "the face of the record (i.e. the return of service) alleges ample facts

to show that service was proper," such is not the same here. Plaintiffs own Affidavit attests to

the fact of a defect, namely, the mailing which requires no return receipt; thus the Court cannot

find that service was not fatally defective where both the agreement drafted by Plaintiff and

Rules 2958.1 and 403 were violated, as in Bancorp Bank.

       Finally, Plaintiff continues its contortions. The Plaintiff urges this Honorable Court to

tum a blind eye to the address in the complaint which very well could have been the address

typed into the Surety Agreement, but we will never know. That failure alone is at the very heart

of the fatal flaw of the record. It is a fatal defect that the address was omitted from the Surety

Agreement. This defect was then compounded when Plaintiff failed to send proper service by

mail as required by Rule 403 and did not receive a signature from or on behalf of the Defendants.

See also Clymire v. McKivitz, 350 Pa. Super. 472 (Pa. Super. Ct. 1986) (finding a default

judgment fatally defective and affirming trial court's order to strike where the record did not

show that the complaint was ever served on Defendant) and Sharp v. Valley Forge Medical

Center & Heart Hospital, Inc., 422 Pa. 124 (Pa. 1966) (where sheriffs return on its face




                                                                                         Case ID: 110203388
                                                                                       Control No.: 16063238
             Case 18-16659-LMI         Doc 86     Filed 04/01/19      Page 54 of 128




discloses no service in confonnance with rules for service, it is invalid and a judgment based

upon it is properly stricken). Consequently, either independently or in conjunction, an omitted

address for service in the Surety Agreement drafted by the judgment holder and improper

manner of service are precisely the sorts of fatal defects -- as a matter of law -- which justify

striking a confession of judgment.

       Further examples of fatal defects justifying striking a judgment are as follows:

   •   East Coast Insulation Sales Co. v. Stevenson, 1990 Del. Super. LEXIS 220 (vacating

       judgment by confession where the attempt to serve the guarantor was faulty. Plaintiff did

       not attempt to serve the guarantor at his home and certified mail did not yield any return

       receipts).

   •   Mt. Empire Ventures, L.L.C. v. Bal, 73 Va. Cir. 198 (Cir. Ct. 2007) (motion to set aside

       confession of judgment granted where service was improperly effectuated under the

       applicable Virginia statute).

   •   H. Landau & Co. v. Quiles, CIVIL ACTION No. 94-4185, 1995 U.S. Dist. LEXIS 7769

       (E.D. Pa. June 5, 1995) (striking judgment by confession where attorney was not

       authorized to enter it; entry of valid judgments by confession can only be accomplished

       in strict adherence to provisions of the instrument).

   •   Grady v. Schiffer, 384 Pa. 302 (1956) (judgment by confession stricken where property

       taken was in excess of what the instrument authorized).

   •   Consolidation Loans, Inc. v. Guercio, 200 So. 2d 717 (La. Ct. App. 1966) (Failure of a

       creditor to serve a wife with the mandatory notice of demand for payment prior to

       foreclosure was a fatal defect that vitiated the foreclosure sale of the property in its

       entirety).




                                                                                         Case ID: 110203388
                                                                                       Control No.: 16063238
             Case 18-16659-LMI        Doc 86     Filed 04/01/19      Page 55 of 128




V.      Relief:

        WHEREFORE, Defendants respectfully request this Honorable Court to grant their

Petition and Strike the Confessed Judgment of February 24, 2011. Further, they request that this

Honorable Court Order that all related sanctions and Orders during execution proceedings be

rendered Moot; Order any attachments and garnishments related to the stricken judgment be lifted

and stricken; direct Counsel for Plaintiffs to notify any and all entities within twenty (20) days of

this Honorable Court's Order to discontinue any and all action related to the judgment; and Order

that all property obtained in execution of this judgment must be returned within thirty (30) days of

this Honorable Court's Order or incur sanctions for failure to comply with this Court's Order.




                                      Respectfully submitted,
                                      Kats, Jamison & Associates
                                                                    ~----




                                        arina l ats, Esquire
                                      Richard S. Seidel, Esquire
                                      Attorneys for Defendants
                                      Yuri and Olga Lyubarsky



Date:




                                                                                       Case ID: 110203388
                                                                                     Control No.: 16063238
             Case 18-16659-LMI         Doc 86     Filed 04/01/19     Page 56 of 128




                                         VERIFICATION

       I, Marina Kats, Esquire, hereby state that I am the attorney for the Defendants herein, that

I am acquainted with the facts set forth in the foregoing and that the same are true and correct to

the best of my knowledge, information and belief and that this statement is made subject to the

penalties of 18 Pa. C.S. 4904 relating to unsworn falsification to authorities.




                                              Marina Kats, Esquire
                                              Attorney for Defendants




                                                                                      Case ID: 110203388
                                                                                    Control No.: 16063238
             Case 18-16659-LMI         Doc 86    Filed 04/01/19   Page 57 of 128




                               CERTIFICATION OF SERVICE

       I, Marina Kats, do hereby certify that service of a true and correct copy of Defendants'

Supplemental Brief In Support Of Their Petition To Strike Confessed Judgment has been

forwarded to Plaintiff's counsel and Garnishee's Counsel via e-filing and/or First Class United

States mail, postage pre-paid, dated September 30, 2016 to:



Eric Rayz, Esquire
Kalikhman & Rayz, LLC
1051 County Line Road, Suite "A"
Huntingdon Valley, PA 19006
Counsel for Plaintff, V ertonix Ltd.


Steven Maniloff, Esquire
Montgomery, McCracken, Walker & Rhoads, LLP
123 South Broad Street, 28th Floor
Philadelphia, PA 19109
Counsel for Garnishee, The Guardian Life Insurance Company of America




                                       M na Kats, Esquire
                                       Attorney for Defendants




                                                                                  Case ID: 110203388
                                                                                Control No.: 16063238
Case 18-16659-LMI   Doc 86   Filed 04/01/19   Page 58 of 128




EXHIBIT 4
      Case 18-16659-LMI              Doc 86    FiledReceived
                                                     04/01/19      Page
                                                             7/5/2017      59PM
                                                                      4:28:04 of Superior
                                                                                 128 Court Eastern District

                                                       Filed 77572017 4:28 :00 PM Superior Court Eastern District
                                                                                                3787 EDA 2016
                                          lNTHE


   j>uptrinr Qtnurt nf Jtnnsuluania
           1.Easttrn ilistrict
                                       3787EDA2016
                                       477EDA2017

                                     VERTONIX, LTD,
                                                                                   Appellee,

                                              v.

                       YURI AND OLGA LYUBARSKY, H/W
                                                                                Appellants,
                                              v.

                        THE GUARDIAN LIFE INSURANCE
                            COMPANY OF AMERICA,
                                                                                   Appellee.



      On Appeal from the Orders entered November 7, 2016, and January 27, 2017,
                 in the Court of Common Pleas of Philadelphia County,
                           February Term, 2011, No. 03388


                          BRIEF FOR APPELLANTS

                                               MARINA KATS, ESQ.
                                               Id. No. 53020
                                               RICHARDS. SEIDEL, ESQ.
                                               Id. No. 55801
                                               KATS & ASSOCIATES PC
                                               1 Bustleton Pike
                                               Feasterville, Pennsylvania 19053
                                               (215) 396-9001
                                               mkats@mkats.com
                                               rseidel@mkats.com

                                               Attorneys for Appellants,
                                                  Yuri and Olga Lyubarsky,
                                                  husband and wife
" ' COUNSEL PRESS • (888) 700-3226
                Case 18-16659-LMI             Doc 86       Filed 04/01/19         Page 60 of 128



                                        TABLE OF CONTENTS



TABLE OF AUTHORITIES ................................................................................... iii

STATEMENT OF JURISDICTION .......................................................................... 1

ORDERS IN QUESTION .......................................................................................... 1

STATEMENT OF SCOPE AND STANDARD OF REVIEW ................................. 2

STATEMENT OF QUESTIONS INVOLVED ......................................................... 3

STATEMENT OF THE CASE .................................................................................. 5

         1.       Form of Action and Brief Procedural History ...................................... 5

         2.       Prior Determination ............................................................................... 8

         3.       Names of Judges Whose Determinations are Under Review ............... 8

         4.       Condensed Narrative Statement of Facts Necessary to Determine
                  Points in Controversy ............................................................................ 9

         5.       Brief Statement of the Orders under review ....................................... 10

SUMMARY OF ARGUMENT ............................................................................... 11

ARGUMENT ........................................................................................................... 14

         I.       THE CONFESSED JUDGMENT OF FEBRUARY 24, 2011 IS
                  FATALLY FLAWED AND MUST BE STRICKEN AS IT
                  CONTAINS A CRITICAL OMISSION CAUSING IMPROPER
                  SERVICE AND LACK OF JURISDICTION .................................... 14




                                                           1
              Case 18-16659-LMI     Doc 86     Filed 04/01/19    Page 61 of 128



       II.     THE PETITION TO STRIKE WAS PROPERLY PLED, AND
               IT WAS ERROR FOR THE TRIAL COURT TO FIND
               WAIVER OF THE L YUBARSKY'S RIGHT TO SERVICE AS
               SPECIFIED IN THE AGREEMENT AND W AIYER OF THE
               ARGUMENT OF IMPROPER SERVICE AND FAILURE TO
               APPLY ESTABLISHED RULES OF CONSTRUCTION ................ 23

       III.    THE L YUBARSKYS' GUARDIAN LIFE INSURANCE
               POLICY IS EXEMPT FROM EXECUTION BY STATUTE
               AND PA SUPREME COURT PRECEDENT .................................... 25

CONCLUSION AND RELIEF SOUGHT .............................................................. 31




                                              11
               Case 18-16659-LMI             Doc 86      Filed 04/01/19         Page 62 of 128



                                    TABLE OF AUTHORITIES



Cases

Bancorp Bank v. Mancini,
     28 Pa. D. & C.5th 388 (Pa. C.P. 2013) .............................................. 18, 19, 20

Bennett v. A. T. Masterpiece Homes at Broadsprings, LLC,
     40 A.3d 145 (2012) .......................................................................................... 3

Boggs v. Levin,
     297 Pa. 131 (Pa. 1929) ................................................................................... 22

Cardiello v. LaMond (In re LaMond),
      No. 07-21021-MBM, 2008 Bankr. LEXIS 154
      (U.S. Bankr. W.D. Pa. Jan. 25, 2008) ............................................................ 27

Cintas Corp. v. Lee's Cleaning Servs.,
      549 Pa. 84 (Pa. 1997) ......................................................................... 14, 21, 22

Clymire v. McKivitz,
      350 Pa. Super. 472 (Pa. Super. Ct. 1986) ...................................................... 15

Consumers Time Credit, Inc. v. Remark Corp.,
     248 F. Supp. 158 (E.D. Pa. 1965) .................................................................. 27

Franklin Interiors v. Wall of Fame Mgmt. Co.,
      511 A.2d 761 (1986) ...................................................................................... 24

In re Lang,
       20 F.2d 236 (E.D. Pa. 1927) .......................................................................... 27

In re Phillips,
       7 F. Supp. 807 (M.D. Pa. 1934) ..................................................................... 27

In re Wettach,
      489 B.R. 496 (Bankr. W.D. Pa. 2013) ........................................................... 26



                                                        111
                Case 18-16659-LMI              Doc 86        Filed 04/01/19         Page 63 of 128



Jordan v. Fox, Rothschild, O'Brien & Frankel,
      20 F.3d 1250 (3d Cir. 1994) .......................................................................... 25

Mother's Rest., Inc. v. Krystkiewicz,
     861A.2d327 (Pa. Super. Ct. 2004) .............................................................. 14

Neducsin v. Caplan,
     121 A.3d 498 (Pa. Super. Ct. 2015) .................................................... 2, 14, 15

Oral & Maxillofacial Surgery Assocs. of Chester Cty., Ltd. v. Kolimaga,
      34 Pa. D. & C.5th 520 (C.P. 2013) ................................................................ 29

Resolute Ins. Co. v. Pennington,
      423 Pa. 472 (1966) ......................................................................... 5, 13, 29, 30

Scott Factors, Inc. v. Hartley,
       425 Pa. 290 (Pa. 1967) ............................................................................. 21, 24

Schmitz v. Schmitz,
      305 Pa. Super. 328 (1982) ............................................................................. 28

Sharp v. Valley Forge Medical Center & Heart Hospital, Inc.,
      422 Pa. 124 (Pa. 1966) ............................................................................. 16, 18


Statutes

40 P.S. §517 ................................................................................................. 26, 27, 28

42 Pa.C.S. § 8124 ........................................................................................... 3, 26, 28

42 Pa.C.S. § 8124(c)(6) ............................................................................ 5, 13, 27, 28


Rules

Pa. R.A.P. 31l(a) ..................................................................................................... 10

Pa. R.A.P. 311 (a)(l) ................................................................................................... 1



                                                            IV
                Case 18-16659-LMI              Doc 86        Filed 04/01/19         Page 64 of 128



Pa. R.A.P. 31l(a)(2) ................................................................................................... 1

Pa. R.C.P. 403 ...................................................................................................passim

Pa. R.C.P. 405(d) ..................................................................................................... 17

Pa. R.C.P. 2951-2957 ............................................................................................... 21

Pa. R.C.P. 2958.1 ..................................................................................... 3, 12, 17, 21




                                                            v
              Case 18-16659-LMI       Doc 86     Filed 04/01/19     Page 65 of 128



                          STATEMENT OF JURISDICTION

          This is a consolidated appeal of two interlocutory orders appealable as of

right pursuant to Pa. R.A.P. 31l(a)(l) Affecting Judgments and Pa. R.A.P.

31 l(a)(2) Attachments, etc.


                                 ORDERS IN QUESTION

    I.       Order of November 7, 2016

          Pursuant to Pa. R.A.P. 2115, the text of the two Orders which are the subject

of this consolidated appeal are set forth verbatim:

          AND NOW, this 7th day of Nov., 2016, it is hereby ORDERED that the

                                                             1
Petition to Strike Confessed Judgment is DENIED.

    II.      Order of January 27, 2017

          AND NOW, this 27th day of January, 2017, upon consideration of the

Motion for a Judgment against The Guardian Life Insurance Company of America

(hereinafter "Garnishee"), filed by Vertonix Limited (hereinafter "Plaintiff') and

any response thereto, it is hereby ORDERED and DECREED that:

    1. The Motion is GRANTED.


1
  Petitioner has failed to prove that there was a fatal defect. All documents indicate that
Petitioners signed a confession of judgment in which they agreed to waive all arguments with
regard to due process, service, and their constitutional rights. Further, at the hearing of this
matter, Petitioners made clear that their real argument was about the amount of the judgment.
However, Petitioners have failed to file any appeal of the prior court orders, or other documents
with the Court to contest the sanctions imposed, which appear to represent the bulk of the
judgment that remains unpaid.


                                                 1
           Case 18-16659-LMI     Doc 86    Filed 04/01/19   Page 66 of 128



   2. Unless, within (10) days of the entry of this Order, Plaintiff notifies

      Garnishee in writing that Defendants Yuri Lyubarsky and/or Olga

      Lyubarsky (hereinafter "Defendants") fully and completely satisfied the

      judgment entered against them on February 24, 2011 in this matter,

      Garnishee shall forthwith surrender and thereafter pay over to Plaintiff, via

      its counsel, Kalikhman & Rayz, LLC, the sum of $21,981.15, with a check

      made payable to "Kalikhman & Rayz, LLC, as counsel for Vertonix

      Limited," representing the current net cash surrender value of any life

      insurance policy owned by Defendants and held on their behalf (or for their

      benefit) by Garnishee.


         STATEMENT OF SCOPE AND STANDARD OF REVIEW

      The standard of review applied by an appellate court is de novo for denial of

a Petition to Strike Confessed Judgment as it is a pure question of law whether the

record is sufficient to sustain the judgment and whether petitioners are entitled to

relief as a matter of law. A Petition to Strike operates as a demurrer to the record

and the scope of review is limited to the complaint and exhibits, focusing on

facially fatal defects or irregularities. Neducsin v. Caplan, 121 A.3d 498, 504 (Pa.

Super. Ct. 2015).

      The standard and scope of review of the Order of January 27, 2017 denying

a claim of exemption of property from execution pursuant to the exemption statute,


                                          2
            Case 18-16659-LMI     Doc 86    Filed 04/01/19   Page 67 of 128



42 Pa.C.S. § 8124, involve issues of "statutory interpretation, raise a question of

law, and are subject to de novo and plenary review." Bennett v. A.T. Masterpiece

Homes at Broadsprings, LLC, 40 A.3d 145, 151 (2012).



                   STATEMENT OF QUESTIONS INVOLVED

   I.      Order of November 7, 2016 - 3787 EDA 2016

   1. Is the confessed judgment of February 24, 2011 fatally defective on its face

        and void ab initio due to the omission of an address from the record where

        original process may be effectuated on the Lyubarskys?

              A. The Trial Court disagreed.

   2. Is the confessed judgment fatally irregular on its face where the Complaint's

        Affidavit of Mailing avers original process was sent by regular mail to "19

        Shallow Brook Road Morganville, NJ 07751" which is inconsistent and non-

        compliant with the terms of the Surety Agreement's Venue and Exclusive

        Jurisdiction section requiring service by certified mail to an address included

        in the Agreement containing the confession of judgment clause?

   3. Was the trial court without jurisdiction to enter the confessed judgment

        against the Lyubarskys due to a failure of proper service of process, in

        violation of Pa. R.C.P. 2958.1, Pa. R.C.P. No. 403, and the terms of the




                                           3
        Case 18-16659-LMI     Doc 86    Filed 04/01/19   Page 68 of 128



   Surety Agreement, where original process was sent by regular mail and to an

   address on which the agreement was entirely silent?

         A. The Trial Court disagreed.

4. Did the Trial Court err by finding waiver in that the Lyubarskys "agreed to

   waive all arguments with regard to due process, service, and their

   constitutional rights," in light of the Surety Agreement's language reserving

   service of process to the Lyubarskys by certified mail to an address

   contained in the agreement?

         A. The Trial Court disagreed.

5. Did the Trial Court improperly cite to matters dehors the record in footnote 5

   of its Opinion of February 13, 201 7 and thereby commit reversible error

   when it assumed without any factual support in the record that "the parties

   all knew" what the service address was?

         A. The Trial Court disagreed.

6. Did the Trial Court err by ruling in its Opinion "that actual service was not

   in issue" despite the issue being plainly pled in the Petition to Strike - "this

   effectuation of process being missing" -- and over defense counsel's three

   objections at oral argument that the trial court may not look to extrinsic

   evidence regarding service and must confine its inquiry to the record?

         A. The Trial Court disagreed.



                                       4
               Case 18-16659-LMI   Doc 86    Filed 04/01/19   Page 69 of 128



   7. Did the Trial Court fail to strictly construe and resolve any doubts or

         ambiguities regarding the validity of the judgment in favor of the

         Lyubarskys in accordance with the established rules of construction that any

         doubts as to the judgments' validity are to be resolved against the party

         entering such judgments and that a written instrument must be strictly

         construed against its maker?

                A. The Trial Court did not address the question.

   II.        Order of November 7, 2016

   8. Whether the Trial Court erred as a matter of law in its statutory

         interpretation and failure to apply Pennsylvania Supreme Court precedent by

         granting Vertonix Ltd. 's Motion for Judgment and denying the Lyubarsky's

         claim of immunity from execution on the life insurance policy in

         contravention of 42 Pa.C.S. § 8124(c)(6) and the holding of Resolute Ins.

         Co. v. Pennington, 423 Pa. 472 (1966)?

                A. The Trial Court disagreed.



                            STATEMENT OF THE CASE

         1.     Form of Action and Brief Procedural History

         Vertonix Ltd. commenced this confession of judgment action by Complaint

on February 24, 2011 and confessed judgment against the Lyubarskys in the



                                            5
           Case 18-16659-LMI     Doc 86    Filed 04/01/19   Page 70 of 128



amount of $184, 264.19. Vertonix proceeded to conduct post-judgment discovery

in search of the Lyubarskys' assets for execution for several years by way of

various discovery motions. During this time, Mr. and Mrs. Lyubarsky went

unrepresented and/or prose and did not participate in the litigation of this matter in

the Philadelphia Court of Common Pleas for approximately five years until May of

2016 when they retained Kats, Jamison & Associates to represent them.

      On May 10, 2016 the Lyubarskys, by and through their attorneys, made their

first filing in this litigation which was a Claim For Exemption with the Sherriff of

Philadelphia County for all interest and proceeds of the four Guardian insurance

policies identified by Guardian in its responses to Vertonix's Interrogatories in

Attachment. On May 25, 2016, the Lyubarskys filed a Motion with the Court of

Common Pleas of Philadelphia County to sustain the claim for exemption

regarding the Guardian disability and life insurance policies. Since July 20, 2012,

the Lyubarskys have been incurring sanctions at the rate of $100.00 per day for

their non-compliance with the two trial court discovery Orders from 2011 and

2012. Although the Lyubarskys satisfied part of the judgment amount by

$175,000.00 in proceeds from a lien pursuant to the judgment and sale of their

home in New Jersey, damages were reassessed by the Trial Court in the amount of

$141, 102.71 on July 6, 2016, representing the sanctions and interest. On July 7,

2016, the Court denied the claim for exemption for all four of the Lyubarsky's



                                          6
           Case 18-16659-LMI      Doc 86   Filed 04/01/19   Page 71 of 128



Guardian insurance policies, two disability insurance policies and two life

insurance. On December 16, 2016, Vertonix filed a Motion for Judgment applying

to the Trial Court for an Order compelling Guardian to force a liquidation of one of

its insured' s life insurance policies that the Court had determined earlier was not

exempt in an amount equal to the present cash surrender value of Mr. Lyubarsky's

Guardian Life insurance policy, number 06450023. The Lyubarskys filed

Preliminary Objections to the Motion for Judgment on January 4, 2017. The Trial

Court granted Plaintiffs Motion for Judgment on January 27, 2017, which

constitutes one of the Orders in this consolidated appeal, captioned at 477 EDA

2017 and filed on February 1, 2017.

      On June 23, 2016, the Lyubarskys petitioned the Trial Court to Strike the

Judgment. Following oral argument and supplemental briefing, the Petition was

denied on November 7, 2016, leading to the filing of this Appeal on December 1,

2016, captioned at 3787 EDA 2016.

      On February 2, 2017, the Lyubarskys filed an Emergency Motion to Stay

Proceedings applying to the Trial Court for a Stay of the January 27, 2017 Order

pending Appeal. On February 3, 2017, counsel for all parties appeared, and the

Trial Court held a hearing on the Motion to Stay the Order. The Trial Court entered

an Order granting the Stay in part and denying it in part. The Court Ordered that

the application for a Stay would be granted with the instruction that an Emergency



                                           7
             Case 18-16659-LMI    Doc 86   Filed 04/01/19   Page 72 of 128



Application for a Stay of the Order be filed with the Superior Court no later than

February 7, 2017. Lyubarskys complied with the Trial Court's Order and filed the

Application for a Stay in this Honorable Court, which was denied by a Per Curiam

Order docketed on March 17, 2017. The Lyubarskys sought review of the denial

of the stay in the Supreme Court of Pennsylvania, and the Stay was denied by the

Supreme Court on April 24, 2017.

      2.      Prior Determinations

      Before the two Orders which are the subject of this appeal, the Lyubarskys

did not participate in the lower court proceedings until May of 2016. The Court

entered several discovery and sanctions Orders for non-participation. On July 6,

2016 the Trial Court determined that none of the four insurance policies held by

the Lyubarskys, two life insurance, and two disability, were exempt from

execution.

      3.      Names of Judges Whose Determinations are Under Review

      The Honorable Linda Carpenter of the Philadelphia County Court of

Common Pleas entered the Order of November 7, 2016 denying the Petition to

Strike the Judgment. The Honorable Daniel J. Anders of the Philadelphia County

Court of Common Pleas entered the Order of January 27, 2016 denying

Preliminary Objections claiming an exemption from execution on the Lyubarskys'

Guardian life insurance policy.



                                           8
           Case 18-16659-LMI      Doc 86   Filed 04/01/19   Page 73 of 128



      4.     Condensed Narrative Statement of Facts Necessary to Determine
             Points in Controversy

      Vertonix Ltd. commenced this confession of judgment action on February

24, 2011, by complaint to confess judgment against the Lyubarskys upon a

commercial loan obligation secured by a "Surety Agreement" containing a warrant

of attorney provision and a confession of judgment clause (R. 3 la-70a). The

Complaints and its exhibits constitute the entire record and all facts necessary for

the determination of the sufficiency of the record to sustain the judgment are

contained therein. On June 23, 2016 the Lyubarskys petitioned the Trial Court to

Strike the Judgment raising the issues of improper service and supporting

documents which omitted entirely a service address. (R. 119a-127a). Specifically,

the issues of the omitted address and improper service were raised and preserved at

(R.125a) of the Petition to Strike.

      On October 30, 2015, Vertonix filed a Praecipe for Writ of Execution which

the Prothonotary issued pursuant to the confessed judgment directing The

Guardian Life Insurance Company of America as Garnishee to levy and attach the

Lyubarskys' property in its possession. On November 18, 2015 Guardian filed its

Answers and Objections in response to Vertonix's Interrogatories in Attachment

along with New Matter raising the defense of immunity from execution of

disability and life insurance proceeds (R. 71a - 76a). On September 21, 2016, oral

argument was held on the Motion to Strike. The Court entered an Order to "file


                                           9
           Case 18-16659-LMI     Doc 86    Filed 04/01/19   Page 74 of 128



supplemental briefs to clarify any matters at the hearing today." (R. 163a.)

Following supplemental briefing, the Court denied the Petition by its Order of

November 7, 2016, entered by the Honorable Linda Carpenter, which denial is one

of the subjects of this consolidated appeal. (R. 200a)

      On July 7, 2016, the Trial Court by the Honorable Linda Carpenter denied

the Lyubarskys' Motion to exempt the four Guardian insurance policies (R. 148a).

On December 16, 2016, Vertonix filed a Motion for Judgment applying to the Trial

Court for an Order compelling Guardian to force a liquidation of one of its

insured's life insurance policies in an amount equal to the present cash surrender

value of Mr. Lyubarsky's Guardian Life insurance policy, number 06450023. (R.

201a). The Lyubarskys filed Preliminary Objections to the Motion for Judgment on

January 4, 2017. (R. 209a) raising and preserving the issue of the statutory

exemption for appeal. (R.212a). The Trial Court granted Plaintiffs Motion for

Judgment on January 27, 2017. The Order of January 27, 2017 was entered by the

Honorable Daniel J. Anders, and is the second Order whose determination is also

the subject of this consolidated appeal.

      5.     Brief Statement of the Orders under review

      The Orders appealed from, the Orders of November 7, 2016 and January 27,

2017 are both interlocutory but appealable as of right pursuant to Pa. R.A.P. 31 l(a)

(1) and (2) as affecting judgment and possession of property, respectively. In the



                                           10
            Case 18-16659-LMI    Doc 86    Filed 04/01/19   Page 75 of 128



footnote to the November 7, 2016 Order, the Court found that the Lyubarskys

failed to prove there was a fatal defect in the record. The Court further found

waiver of "all arguments with regard to due process, service and their

constitutional rights."

      In the Order of January 27, 2017 Judge Anders denied the Lyubarskys claim

of exemption from execution of their Guardian life insurance policy.


                          SUMMARY OF THE ARGUMENT

       1.    The Surety Agreement containing the confession of judgment clause

and warrant of attorney provision provided that service was to be by certified mail

to an address supplied in in the agreement (R. 60a). The failure to supply the

service address in the Agreement and it omission from the record is a fatal defect.

      2.     In the Complaint's Affidavit of Mailing Eric Rayz, Esq., counsel for

Vertonix, personally avers he sent original process via regular mail to "19 Shallow

Brook Road Morganville, NJ 07751." (R.53a). Therefore, such service is

inconsistent and non-compliant with the terms of the Surety Agreement's Venue

and Exclusive Jurisdiction section requiring service by certified mail and to an

address included in the Agreement, neither of which conditions occurred as the

Affidavit itself admits.

      3.     The Trial Court was without jurisdiction to enter the confessed

judgment because the omission of the service address in the Agreement


                                          11
            Case 18-16659-LMI    Doc 86    Filed 04/01/19   Page 76 of 128



consequently led to the critical flaw of improper service in violation of the Surety

Agreement's terms, Pa. R.C.P. 2958.1, and Pa. R.C.P. No. 403. Therefore, since

the record shows that service of process was improper, the Court did not have

jurisdiction over the Lyubarskys.

       4.     The Trial Court erred in the footnote of its Order of November 7,

2016 by finding that the Lyubarskys "agreed to waive all arguments with regard to

due process, service, and their constitutional rights," when the specific contractual

text of the Surety Agreement containing the confession of judgment clause and

warrant of attorney provision explicitly reserved service of process by certified

mail to an address in the agreement and there was no indicia of affirmative waiver

of that right in the record.

       5.     The Trial Court erred in footnote 5 its Opinion of February 13, 2017

when it assumed, without any factual support from the record, that "the parties all

knew" what the service address was supposed to be that was omitted from the

Agreement.

       6.     The Trial Court erred by ruling in its Opinion of February 13, 2017

that "actual service was not in issue" when the issue was properly pled and

preserved in the Petition to Strike (App. Record at) and was argued at the hearing

on the petition.




                                          12
           Case 18-16659-LMI      Doc 86   Filed 04/01/19   Page 77 of 128



      7.     The Trial Court erred in failing to apply the established rules of

construction regarding three presumptions that the Lyubarskys were entitled to:

first, that any doubts as to the validity of entry of confessed judgments should be

strictly construed and resolved against the party confessing judgment, Vertonix

Ltd; second, that any ambiguities in a contract be resolved against its draftsman,

and third that a finding of waiver of federal constitutional rights, here the due

process right through proper service of pre-deprivation notice and hearing, is

disfavored absent a clear showing of intentional relinquishment.

      8.     The Trial Court erred as a matter of law in its statutory interpretation

and failure to apply Pennsylvania Supreme Court precedent by granting Vertonix

Ltd. 's Motion for Judgment and denying the Lyubarsky's claim of immunity from

execution on the life insurance policy in contravention of 42 Pa.C.S. § 8124(c)(6)

and the holding of Resolute Ins. Co. v. Pennington, 423 Pa. 472 (1966).




                                           13
            Case 18-16659-LMI     Doc 86    Filed 04/01/19   Page 78 of 128



                                    ARGUMENT

I.    THE CONFESSED JUDGMENT OF FEBRUARY 24, 2011 IS
      FATALLY FLAWED AND MUST BE STRICKEN AS IT CONTAINS
      A CRITICAL OMISSION CAUSING IMPROPER SERVICE AND
      LACK OF JURISDICTION (Questions 1-3).

      The scope of review on a Motion to Strike is limited. "When deciding if

there are fatal defects on the face of the record for the purposes of a petition to

strike a judgment, a court may only look at what was in the record when the

judgment was entered." Cintas Corp. v. Lee's Cleaning Servs., 549 Pa. 84, 90 (Pa.

1997). Here, the entire record subject to the court's review is found at R. 31a-70a.

The record in its entirety consists only of the complaint and the exhibits thereto.

Neducsin v. Caplan, 121 A.3d 498, 504 (Pa. Super. Ct. 2015). Every filing with the

Court subsequent to the entry of the judgment on February 24, 2011 is therefore

extrinsic and irrelevant for purposes of the Petition and review of its denial. Thus,

this Honorable Court must strike the judgment if, on the face of this record, it finds

a fatal defect or irregularity in the complaint or its exhibits. The issue is necessarily

a narrow one.

      Unlike a Motion to Open, "the courts of this Commonwealth have long held

that an individual may seek to strike a void judgment at any time." Mother's Rest.,

Inc. v. Krystkiewicz, 861 A.2d 327, 337 (Pa. Super. Ct. 2004). As this Honorable

Court explained, "the petition to strike a confessed judgment must focus on any

defects or irregularities appearing on the face of the record, as filed by the party in


                                           14
           Case 18-16659-LMI      Doc 86    Filed 04/01/19   Page 79 of 128



whose favor the warrant was given, which affect the validity of the judgment and

entitle the petitioner to relief as a matter of law." Neducsin at 504. Since the

address where service was supposed to be made is missing from the Surety

Agreement - which Plaintiff drafted - the document must be strictly construed

against the drafter as being fatally defective by way of omission. This omission is

reason alone why the record is not self-sustaining. Therefore, the Lyubarskys have

properly petitioned the Trial Court to strike the fatally flawed Confession of

Judgment and properly preserved the omission and service issues for appeal.

      The irregularity of this omission leads to the discovery of a further

inconsistency and fatal defect, improper service. This Honorable Court in Clymire

v. McKivitz, 350 Pa. Super. 472 (Pa. Super. Ct. 1986) affirmed a trial court's order

to strike because the judgment was fatally defective where the record did not show

that the complaint was ever served on Defendant. The record here is defective in

the same respect. Nowhere in the Complaint or its Exhibits, and therefore nowhere

in the record, is there a proper address for service (R. 31a- 70). The record here

shows that Vertonix did not serve the Complaint on the Lyubarskys in accordance

with the terms of the Surety Agreement attached to it (R.60a). In fact, what the

record does show is the wrong type of mailing, regular instead of certified, to an

address on which the Surety Agreement is entirely silent (R.53a - 54a), which

amounts to improper service.



                                           15
           Case 18-16659-LMI     Doc 86    Filed 04/01/19   Page 80 of 128



      The Pennsylvania Supreme Court stated that "the rules relating to service of

process must be strictly followed, and jurisdiction of the court over the person of

the defendant is dependent upon proper service having been made." Sharp v.

Valley Forge Medical Center & Heart Hospital, Inc., 422 Pa. 124, 127(Pa. 1966).

Here, Vertonix has failed to comply with both the rules of civil procedure and the

terms for service of the Surety Agreement, and thus the Trial Court was without

jurisdiction to enter the judgment due to the defect of improper service created by

the omission. In Sharp, the Court affirmed as properly stricken a judgment based

on the invalid sheriffs return which "on its face discloses no service in conformity

with the existing rules." Id. at 127. Here, (R. 53a- 54a), Vertonix's own Affidavit

of Mailing of Notice of Judgment by Confession attests improper service. The

affidavit makes no mention of a return receipt or certified mail, only "First Class

U.S. Mail, postage pre-paid, to Defendants at their last known address ... 19

Shallow Brook Road Morganville, NJ 07751." By the terms of the Surety

Agreement containing the confession of judgment clause and warrant of attorney

provision, and the supporting documents thereto, as well as the Pennsylvania

Rules, an address for service of process had to be agreed to and be contained in the

agreement. The Surety Agreement provides (r.60a), under subsection 4. Venue and

Exclusive Jurisdiction, the following waiver of personal service in exchange for




                                          16
           Case 18-16659-LMI      Doc 86    Filed 04/01/19   Page 81 of 128



the specifically reserved right to receive service by certified mail to an address

stated in the agreement:

             "Surety waives personal service of the summons,
             complaint and any other process issued in any such
             action or suit and agrees that service of such summons,
             complaint, and any other process may be made by
             registered or certified mail, postage prepaid, addressed to
             the Surety at the address set forth below and that such
             service so made shall be deemed completed upon the
             providing of such notice." R. 60a. (emphasis added).

      The failure to so state the address for service is a fatal flaw by the very terms

of the agreement drafted by the judgment holder, Vertonix. The resulting

ineffective service and inability of the judgment holder to prove service in the

manner required by their own agreement, Rule 2958.1, and Rule 403, demonstrates

the cascade of fatal flaws flowing from the omission. Thus, the confessed

judgment is a nullity and void ab initio.

      It should be noted that Vertonix' s affidavit is functionally equivalent to the

return of service as per Pa. R.C.P. No. 405(d), which states that, "a return of

service by a person other than the sheriff shall be by affidavit." In this instance, Pa.

R.C.P. 2958.1, is the relevant rule which authorizes service of original process in

actions of Confession of Judgment for Money. Accordingly, the manner of such

service must comport with the provision of Pa. R.C.P. No. 403, which requires for

good service, and therefore, jurisdiction to enter a confessed judgment, a receipt

signed by the Lyubarskys. Rule 403 states in relevant part:


                                            17
           Case 18-16659-LMI      Doc 86   Filed 04/01/19   Page 82 of 128



             If a rule of civil procedure authorizes original process to
             be served by mail, a copy of the process shall be mailed
             to the defendant by any form of mail requiring a receipt
             signed by the defendant or his authorized agent. Service
             is complete upon delivery of the mail. (emphasis
             supplied).

      Vertonix admittedly failed to comply, and this is a fatal defect as well as the

original omission. R. 53a - 54a. 'There is no presumption as to the validity of the

service and the return itself is required to set forth service in conformance with the

rules." Sharp at 127. When Vertonix's affidavit and the Venue and Exclusive

Jurisdiction section of the Surety Agreement are read together, it is clear that the

confession of judgment documents are fatally flawed on their face for the glaring

omission of an address which caused improper service and a lack of jurisdiction. It

was the duty of Vertonix under both the Rules and their own Agreement to

perform service of process as plainly required. The Rules and the Agreement are

actually consistent in the manner of service required, but Vertonix fatally failed to

comport with either their own agreement or the Rules.

      The Lyubarskys would direct this Honorable Court's attention to the

persuasive rationale and holding of Bancorp Bank v. Mancini, 28 Pa. D. & C.5th

388 (Pa. C.P. 2013). That case is strikingly similar to the one now before this

Honorable Court on appeal. In Bancorp Bank, the Court of Common Pleas of

Philadelphia County struck the confessed judgment entered pursuant to a Surety

Agreement, warrant of attorney provision, and confession of judgment clause


                                           18
           Case 18-16659-LMI      Doc 86   Filed 04/01/19   Page 83 of 128



because, inter alia, conflicting addresses for service were in the document and as a

result, service was improper.

      In Bancorp Bank, Judge Tucker stated the standard with respect to service of

process and fatal defects as follows:

             In contrast to procedural rules promulgated to merely
             protect parties in litigation, it is well-settled that
             procedural rules governing service of process must be
             strictly followed because service of process is the
             mechanism by which a court obtains jurisdiction over a
             defendant. As such, service of process is not 'merely a
             procedural defect that can be ignored when a defendant
             subsequently learns of the action against him or her.'
             Therefore, improper service of process is an incurable
             defect on the record which supports granting a petition to
             strike a confession of judgment, particularly where
             plaintiff has failed to comply with the requirements of
             Rule 403. (citation omitted) 28 Pa. D. & C.5th 388, 397
             (Pa. C.P. 2013). (emphasis supplied)

The assertion of Vertonix' s counsel that at some point during execution of the ex

parte confession of judgment the Lyubarskys became aware of the proceedings is

of no moment because that does not and cannot remedy the fatal defects of the

failure to include a proper address for service of process and defective service

itself. Vertonix inexplicably argues the Lyubarskys do not claim improper service.

While this is factually untrue, it is Vertonix's burden to demonstrate good service,

which they cannot. Contrary to Vertonix's specious assertions of "notice" from the

prothonotary, it is of no legal significance ifthe Lyubarskys received "notice" but

did not receive proper service. It is not for the prothonotary to do Vertonix's job. It


                                           19
           Case 18-16659-LMI      Doc 86   Filed 04/01/19   Page 84 of 128



is not for the prothonotary to cure Vertonix's failure to properly draft the Surety

Agreement. It is not for the prothonotary to cure the fatal flaws of the Surety

Agreement and Service. In fact, such flaws cannot be cured by anyone or any

action other than the striking of the confessed judgment.

      The crescendo of Judge Tucker's analysis was:

             On May 02, 2012, Appellant attached a Certification of
             Service stating that a copy of the Complaint in
             Confession of Judgment was sent "via first class mail" to
             Appellee at an address in Turnersville, NJ. The Court
             notes that, the 2006 Surety agreement lists Appellee's
             address as being in Marlton, NJ... First class mail,
             electronic filing and/or U.S. Mail do not require a return
             receipt; therefore Appellant failed to serve original
             process of the Complaint in Confession of Judgment
             upon Appellee. The confession of judgment was properly
             stricken because Appellant's failure to properly serve
             Appellee constituted an incurable defect on the record.
             Bancorp Bank at 398. (emphasis added)

      Here, Vertonix failed in a highly similar manner as the Appellant in

Bancorp Bank. Following Judge Tucker's rationale, the omission of an address is

arguably a more severe flaw than the two conflicting addresses in Bancorp Bank.

The failure to use a return receipt, certified or registered mail, however, in

violation of both their own agreement and Rule 403 are the same fatal flaws.

       Vertonix would be incorrect in asserting that there is no fatal defect in the

record at issue. They compound their incorrect assertions by stating: "Plaintiff has

fulfilled all requirements of the applicable Rules and Defendants have not



                                           20
           Case 18-16659-LMI     Doc 86    Filed 04/01/19   Page 85 of 128



identified any provision of Pa. R. Civ. Pa. 2951-2957 that has not been complied

with." (R. 156a). Yet Vertonix avoids acknowledging the fatal failure to comply

with their own agreement, Rule 2958.1, and Rule 403. This purposeful ignorance

demonstrates what is plain to all: their confession of judgment is fatally flawed and

must be stricken. While citing Rules 2951-2957, Vertonix fails to acknowledge,

Rule 2958.1.Notice Served Prior to Execution. Rule 2958.1 refers to and

incorporates the method of service in Rule 403 as previously stated. Therefore,

Vertonix is simply wrong. Mere compliance with some of the rules is insufficient

in actions for judgment by confession because "any doubt as to the validity of such

judgments must be resolved against the party entering the judgments." Scott

Factors, Inc. v. Hartley, 425 Pa. 290, 293 (Pa. 1967). (emphasis added).

      Madame Justice Newman, writing for the Supreme Court of Pennsylvania in

1997, reinforces this proposition:

             Service of process is a mechanism by which a court
             obtains jurisdiction of a defendant, and therefore, the
             rules concerning service of process must be strictly
             followed. Without valid service, a court lacks personal
             jurisdiction of a defendant and is powerless to enter
             judgment against him or her. Thus, improper service is
             not merely a procedural defect that can be ignored when
             a defendant subsequently learns of the action against him
             or her. Cintas Corp. at 91 (Pa. 1997). (emphasis added).

      In their Petition, the Lyubarskys alleged that these are not merely correctable

flaws (R.124a). Improper service and the omission of an agreed upon address for



                                          21
           Case 18-16659-LMI      Doc 86    Filed 04/01/19   Page 86 of 128



service of process are indeed incurable, fatal defects absent striking the judgment.

The failure to identify an address, as stated in the agreement itself, and the failure

to properly serve cannot be mischaracterized as mere error, procedure, or

technicality. By Plaintiffs own agreement and per the Supreme Court by Justice

Newman, these failures divest the court of jurisdiction to enter the confessed

judgment and are therefore fatal flaws. 'The release of errors in connection with

the warrant of authority operates only on irregularities in the proceeding apparent

on the record. It does not reach the defect of a lack of authority to proceed. Boggs

v. Levin, 297 Pa. 131, 135 (Pa. 1929). Also, in Cintas Corp, a distinction is made

between the fact of service, which is the critical issue, and the return or proof of

service, which is merely technical. Unlike in that case, where the court found that

"the face of the record (i.e. the return of service) alleges ample facts to show that

service was proper," such is not the same here. Vertonix's own Affidavit attests to

the fact of a defect, namely, the mailing which requires no return receipt and to an

address on which the Agreement is silent; thus the Court cannot find that service

was not fatally defective where both the agreement drafted by Plaintiff and Rules

2958.1 and 403 were violated, as in Bancorp Bank.

      Vertonix urges the Court to tum a blind eye to the address in the complaint

which very well could have been the address typed into the Surety Agreement, but

we will never know. That failure alone is at the very heart of the fatal flaw of the



                                           22
            Case 18-16659-LMI    Doc 86    Filed 04/01/19   Page 87 of 128



record. It is a fatal defect that the address was omitted from the Surety Agreement.

This defect was then compounded when Vertonix failed to send proper service by

mail as required by Rule 403 and did not receive a signature from or on behalf of

the Defendants. Therefore, the Court was without jurisdiction to enter the

confessed judgment. Consequently, either independently or in conjunction, an

omitted address for service in the Surety Agreement drafted by the judgment

holder and improper manner of service are precisely the sorts of fatal defects -- as a

matter of law -- which justify striking a confession of judgment.

II.    THE PETITION TO STRIKE WAS PROPERLY PLED, AND IT WAS
       ERROR FOR THE TRIAL COURT TO FIND WAIVER OF THE
       LYUBARSKY'S RIGHT TO SERVICE AS SPECIFIED IN THE
       AGREEMENT AND WAIVER OF THE ARGUMENT OF
       IMPROPER SERVICE AND FAILURE TO APPLY ESTABLISHED
       RULES OF CONSTRUCTION (Questions 4-7).

       The Petition to Strike was properly pled and the issues raised therein

properly preserved: the omitted address and its effect on failure of service of

process. R. 122a, 124a, 125a. It was error for the court to disregard these

arguments where the Opinion of February 13, 2017 stated incorrectly that "actual

service was not in issue" when that was what the Lyubarskys were arguing the

whole time. In fact the court acknowledged that was the Lyubarsky's position.

During oral argument counsel for the Lyubarskys said (Transcript pg18, lines 18-

23):

       Mr. Seidel: "You cannot give a right to service by certified mail and then take it


                                          23
           Case 18-16659-LMI      Doc 86    Filed 04/01/19   Page 88 of 128



      away by saying you waive all rights."

      The Court: "Well, that's your argument. Here's what I'm going to ask you. The
      confession of judgment was for how much?"

      The Court then went on in its Opinion to say the "real argument" of the

Lyubarskys was the balance of the judgment, which was not true, as that

information was offered for context and to answer the Judge's question. The Court

also erred by finding waiver of the constitutional right to due process by service.

The Court violated the canon of construction that the specific trumps the general.

Here, the reservation of right to service of process by certified mail to an address

in the agreement, (R. 60a) must control as against any general waivers. It must

control because any doubt as to the validity of such judgments must be resolved

against the party entering the judgments." Scott Factors, Inc. v. Hartley, 425 Pa.

290, 293 (Pa. 1967). (emphasis added). Further, the confession of judgment

documents were drafted by Vertonix Ltd. and not the Lyubarskys. To the extent

there is any tension or ambiguity in the contractual terms, such ambiguities must

be resolved in favor of the Lyubarskys, who did not draft the documents. "Our

rules of construction, in fact, require that a written instrument must be strictly

construed against its maker." Franklin Interiors v. Wall of Fame Mgmt. Co., 511

A.2d 761, 763 (1986).

      Finally, the court erred in finding waiver because there was no finding of

intentional relinquishment of the right to service by certified mail to an address in


                                           24
           Case 18-16659-LMI      Doc 86    Filed 04/01/19   Page 89 of 128



the agreement. "In Overmyer, the court assumed, without deciding, that waiver

would be judged under the same standards that apply to a criminal defendant's

waiver of constitutional rights," meaning that unless the waiver of service of

process was voluntary, knowing, and intelligently made, because the waiver of

constitutional rights is disfavored. Jordan v. Fox, Rothschild, O'Brien & Frankel,

20 F.3d 1250, 1272 (3d Cir. 1994). In fact the strongest evidence against waiver is

the inclusion and reservation of the right in the Agreement. (R.60a). Vertonix

failed to comply with its own agreement by omitting the address and making

improper service. The Trial Court erred by refusing to apply the proper

presumptions in evaluating the Petition to Strike. It did not resolve in the

Lyubarskys favor any of the doubts, ambiguities, and irregularities in the record.

The Court should have strictly construed the confession of judgment for technical

compliance in all respects and found it fatally flawed as against Vertonix, the party

entering the judgment and who drafted the agreement. It should also not have

found waiver because there was no facts in the record to suggest the Lyubarskys

waived either their right to service, or their argument of improper service.

III.   THE LYUBARSKYS' GUARDIAN LIFE INSURANCE POLICY IS
       EXEMPT FROM EXECUTION BY STATUTE AND PA SUPREME
       COURT PRECEDENT (Question 8)

       The Trial Court incorrectly ruled in its Order of January 27, 2016 that

Vertonix can reach the Guardian life insurance policies or their cash surrender



                                           25
           Case 18-16659-LMI    Doc 86    Filed 04/01/19   Page 90 of 128



value in execution because they are in a category of property which is exempt from

execution. Please see 42 Pa. Cons. Stat. Ann. § 8124 - Exemption of Particular

Property and specifically subsections (c) and (6) thereof which provides:

      (c) Insurance proceeds. -The following property or other rights of
      the judgment debtor shall be exempt from attachment or execution on
      a judgment:

      (6) The net amount payable under any annuity contract or policy of
      life insurance made for the benefit of or assigned to the spouse,
      children or dependent relative of the insured, whether or not the right
      to change the named beneficiary is reserved by or permitted to the
      insured. The preceding sentence shall not be applicable to the extent
      the judgment debtor is such spouse, child or other relative.

There is ample case law for the Lyubarskys' proposition that the life insurance

policies and their cash surrender value in question here are exempt and immune

from Vertonix's attempt at execution. Vertonix on the other hand, cites to no

authority which would show such execution as legitimate, because there is none

which exists to support Vertonix's position.

      The Federal District and Bankruptcy Courts of the Third Circuit have

consistently held when interpreting 42 Pa. Cons. Stat. Ann. § 8124, and its

precursor statute, 40 P.S. §517, that life insurance policies owned by judgment

debtors are immune from execution by their creditors. For example, In re Wettach,

489 B.R. 496, 522, 523 (Bankr. W.D. Pa. 2013), the bankruptcy trustee itself

acknowledged that the life insurance policy's cash value is "an amount beyond the



                                         26
           Case 18-16659-LMI      Doc 86    Filed 04/01/19   Page 91 of 128



reach of the Debtor's creditors," and the Court concluded that "it appears the

Guardian Life policy is exempt under 42 Pa.C.S.A. §8124(c)(6)."

     A similar ruling was made four years prior in the case of Cardiello v.

LaMond (In re LaMond), No. 07-21021-MBM, 2008 Bankr. LEXIS 154 (U.S.

Bankr. W.D. Pa. Jan. 25, 2008). There the Bankruptcy Court ruled that "the Life

Insurance Policies, including their present cash surrender value, are, however,

EXEMPT pursuant to 42 Pa.C.S.A. § 8124(c)(6)." id. In Lamond, the Court relied

on Consumers Time Credit, Inc. v. Remark Corp., 248 F. Supp. 158 (E.D. Pa.

1965) because although it was "construing 40 P.S. §517, which provision is the

precursor ... the language of which provision is identical in all significant respects

-to 42 Pa.C.S.A. § 8124(c)(6)." id. The Plaintiff in Consumers Time took the same

position as this present case: "that the statute is inapplicable where both husband

and wife are the debtors", yet the Court disagreed and explained that the public

policy of "statutes granting exemptions from the claims of creditors are to be

construed liberally because of their benign motivation," and the court therefore

held that the life insurance policy is exempt from attachment and execution.

Consumer's Time at 160 and 161. See also In re Lang, 20 F.2d 236 (E.D. Pa.

1927) and In re Phillips, 7 F. Supp. 807 (M.D. Pa. 1934); in both cases it was held

that the cash surrender value of debtor's life insurance policies are exempt from the

claims of creditors. Finally, the Third Circuit Court of Appeals observed in an



                                           27
            Case 18-16659-LMI      Doc 86    Filed 04/01/19   Page 92 of 128



attempt to execute on a life insurance policy:

       As we explained in the prior appeal, the Policy is also protected by
       law. The plain language of the Pennsylvania exemption statute, 42
       Pa.C.S. § 8124, makes clear that, regardless of the subjective intent of
       Mr. DePasquale when he took out the Policy, the funds are safe from
       his creditors. Plastipak has offered neither arguments nor any case
       that even suggests that Pennsylvania law allows creditors to access
       otherwise-protected assets on proof of the debtor's subjective intent.
       Plastipak Packaging, Inc. v. DePasquale, 363 F. App'x 188, 190-91
       (3d Cir. 2010).


     Likewise, under the case law of the State Courts of this Commonwealth it is

clear that under 42 Pa. Cons. Stat. Ann. § 8124 and its precursor 40 P.S. §517, life

insurance policies are a class of property exempt from execution and attachment of

creditors. For instance: "The general rule in a majority of jurisdictions is that the

cash surrender value of a debtor's life insurance policy is merely an optional right

which cannot be attached or garnished by a judgment creditor." Schmitz v. Schmitz,

305 Pa. Super. 328, 331(1982). This is the rule in Pennsylvania as well, and

therefore Mr. Lyubarsky cannot be compelled to exercise his optional right to the

cash surrender value of the Guardian Life insurance policy so Vertonix can then

execute on those funds. Likewise, Guardian as Garnishee cannot be compelled to

exercise that right for its insured.

       The last sentence of§ 8124( c )(6) reads: 'The preceding sentence shall not

be applicable to the extent the judgment debtor is such spouse, child or other

relative," presumably referring to the life insurance policy exemption itself. One


                                            28
           Case 18-16659-LMI      Doc 86   Filed 04/01/19   Page 93 of 128



Court of Common Pleas confronted with the issue observed: 'This legislation is

not a model of clarity. What does 'The preceding sentence shall not be applicable

to the extent the judgment debtor is such spouse, child or other relative' mean?"

Oral & Maxillofacial Surgery Assocs. of Chester Cty., Ltd. v. Kolimaga, 34 Pa. D.

& C.5th 520, 522 n.1 (C.P. 2013). Despite the legislation's lack of clarity, the

record makes it clear per (Record Reprocuded App) that Olga Lyubarsky, co-

defendant and judgment debtor is not the sole beneficiary of Guardian life

insurance policy number 6450023. The defendants' children who are named

beneficiaries are not judgment debtors. In light of this statutory ambiguity and

dearth of authority regarding the statutory language "to the extent,'' this Honorable

Court should read subsection (c)( 6) in the traditional manner in which federal and

state courts have read it and its precursor: broadly and liberally to comport with the

precedent and public policy of the past century as elucidated in the several

opinions brought to this Honorable Court's attention by the Defendants. The

Supreme Court of Pennsylvania has stated in Resolute Ins. Co. v. Pennington, 423

Pa. 4 72, 4 74 ( 1966) that the exemption statute "is to be construed as being

primarily for the benefit and protection of the insured and his family, and secondly

for the information and benefit of the insurer, and not for the protection of

creditors." Mr. Lyubarsky and his family, therefore, specifically the children

named as beneficiaries should not be deprived of the protection of well-settled law



                                           29
           Case 18-16659-LMI     Doc 86    Filed 04/01/19   Page 94 of 128



and their life insurance policies and insurance proceeds on the novel, hyper-

technical, ambiguous, and practically baseless construction of this statute urged by

the Plaintiff only because his wife, amongst others, is named as a beneficiary and

because she is also a judgment debtor. The legal precedent and public policy of this

Commonwealth and the federal common law work against such a proposed

construction of the statute, and the exemption should apply as it always did.

Therefore, it was error for the Trial Court to cite to two Courts of Common Pleas

opinion, which are not binding on itself, while disregarding Resolute Ins. Co. v.

Pennington, 423 Pa. 472 (1966) in finding to the contrary weight of authority that

the life insurance policy is not exempt.




                                           30
           Case 18-16659-LMI    Doc 86    Filed 04/01/19   Page 95 of 128



                       CONCLUSION AND RELIEF SOUGHT

      WHEREFORE, the Lyubarskys respectfully request this Honorable Court

to Strike the Confessed Judgment of February 24, 2011.

      WHEREFORE, the Lyubarskys respectfully request this Honorable Court

to declare the life insurance policy exempt from execution.

                                Respectfully submitted,
                                Kats, Jamison & Associates

                                By: /s/ Marina Kats, Esq.
                                Marina Kats, Esquire
                                Richard S. Seidel, Esquire
                                Attorneys for Appellants-Defendants
                                Yuri and Olga Lyubarsky




                                         31
Case 18-16659-LMI   Doc 86   Filed 04/01/19   Page 96 of 128




EXHIBIT 5
                            Case 18-16659-LMI                   Doc 86      Filed 04/01/19               Page 97 of 128

                                                                   Page 1                                                                        Page 3
1           UNITED STATES BANKRUPTCY COURT                                   1                 INDEX
            SOUTHERN DISTRICT OF FLORIDA                                     2
                                                                                 Witness           Direct Cross Redirect
2              MIAMI DIVISION                                                3   -------        ------ ----- --------
3    In re:          Case No. 18-16659-LMI                                   4   YURI LYUBARSKY
4    YURI LYUBARSKY and OLGA         Chapter 7                                   and OLGA LYUBARSKY
     LYUBARSKY,                                                              5    (by Ms. Read)       4
5                                                                            6
          Debtors.                                                           7
                                                                             8
6    ____________________________/                                           9              TRUSTEE'S EXHIBITS
7                                                                           10
8                                                                                EXHIBIT            DESCRIPTION                PAGE
9                                                                           11
                       Dunn Law, P.A.                                             No. 1       Consulting Agreement          38
10                     555 N.E. 15th Street                                 12
                                                                                  No. 2      Notepad - Loan to Yuri        42
                       Suite 934-A                                          13
11                     Miami, Florida 33132                                       No. 3         Loan Agreement            50
                       Tuesday, November 27, 2018                           14
12                     11:11 a.m. - 1:20 p.m.                                     No. 4    Wells Fargo Way2Save Account             57
13                                                                          15
                                                                                  No. 5      Amended Schedule A/B              59
14
                                                                            16
15                                                                                No. 6      Checks - Luxury Gift Acct.        61
                 2004 EXAMINATION                                           17
16                                                                                No. 7    Checks from Yuri and Luxury Gift         62
                     OF                                                     18
17                                                                                No. 8        BB&T Account 4699               74
                                                                            19
            YURI LYUBARSKY and OLGA LYUBARSKY                                     No. 9     Wells Fargo #7697 April 2018         76
18                                                                          20
19       Taken on behalf of the Trustee before Maggie Rubio,                      No. 10    Wells Fargo #7697 October 2018          81
20 Registered Professional Reporter, Notary Public in and for               21
21 the State of Florida at Large, pursuant to a Notice of                         No. 11    Wells Fargo #7697 February 2018         82
22 Taking Rule 2004 Examination filed in the above cause.                   22
                                                                                  No. 12       Public Storage listing     85
23                                                                          23
24                -----                                                     24    (All original exhibits were retained by Ms. Read.)
25                                                                          25


                                                                   Page 2                                                                        Page 4

1                                                                            1         (Thereupon, ELENA SHEVERDINOVA was duly sworn to
                    APPEARANCES:                                             2      translate from English to Russian and from Russian
2
                 DUNN LAW, P.A., by                                          3      to English.)
3              ALEXIS S. READ, ESQUIRE                                       4     THEREUPON:
             555 N.E. 15th Street, Suite 934-A                               5             YURI LYUBARSKY AND OLGA LYUBARSKY
4               Miami, Florida 33132
                                                                             6     having been first duly sworn and responding, "I do",
                Attorneys for Trustee
5                                                                            7     were examined and Olga Lyubarsky testified through the
              NERDINSKY LAW GROUP, P.A., by                                  8     interpreter as follows:
6              LEONID NERDINSKY, ESQUIRE                                     9               DIRECT EXAMINATION
             3800 South Ocean Drive, Suite 242
7              Hollywood, Florida 33019                                     10   BY MS. READ:
                Attorneys for Debtors                                       11       Q. Good morning. My name is Alexis Read. I am the
 8                                                                          12   attorney for Marcia T. Dunn, the Chapter 7 trustee in this
 9              ALSO PRESENT:                                               13   bankruptcy case.
10         ELENA SHEVERDINOVA, RUSSIAN INTERPRETER
11                                                                          14         This is a Rule 2004 Examination. I'm going to ask
12                                                                          15   you a series of questions under oath regarding your joint
13                                                                          16   bankruptcy, your assets, liabilities, finances and
14
15                                                                          17   businesses.
16                                                                          18         To the extent you understand my questions, please
17                                                                          19   answer them to the best of your knowledge and as completely
18                                                                          20   as possible.
19
20                                                                          21         Okay. If at any point you don't understand a
21                                                                          22   question or I'm talking too fast, please let me know, and I
22                                                                          23   will repeat, rephrase, explain, or withdraw it.
23
24
                                                                            24         Do not guess. If you don't know an answer, say "I
25                                                                          25   don't know." Only guess if I ask you to.


                                                                                                                                         1 (Pages 1 to 4)
                                           OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                         (305) 358-8875
                       Case 18-16659-LMI            Doc 86         Filed 04/01/19      Page 98 of 128

                                                          Page 5                                                           Page 7

 1         The court reporter cannot record gestures, so            1   BY MS. READ:
 2   please say "yes" or "no." We need a negative or affirmative    2       Q. Mr. Lyubarsky, please state your name for the
 3   verbal response for the record.                                3   record.
 4         If you need a break to use the restroom or stretch       4       A. Yuri Lyubarsky.
 5   your legs, please let know. As long as there's not a           5       Q. Do you have any aliases?
 6   pending question, you are free to go.                          6       A. No.
 7         Okay. Since I'm going to be asking you both              7       Q. And what is your birth date for the record?
 8   questions, if I ask you, Mrs. Lyubarsky, a question, I need    8       A. August 5th, 1955.
 9   you to answer it; if I ask Mr. Lyubarsky a question, I need    9       Q. Okay. Mr. Lyubarsky, can you tell me where you
10   him to answer it. I need you guys to not talk over each       10   currently live? I'm asking you.
11   other.                                                        11         THE INTERPRETER: Oh, you're asking him?
12         Okay. Mrs. Lyubarsky, are you currently taking any      12         MS. READ: Where he currently lives.
13   medications or under the influence of any drugs or alcohol    13   BY MS. READ:
14   that would impair your ability to understand my questions     14       Q. Mr. Lyubarsky, where do you currently live?
15   today?                                                        15       A. We live at 375 Poinciana Drive, Sunny Isles Beach,
16         MRS. LYUBARSKY: No.                                     16   Florida 33160.
17   BY MS. READ:                                                  17       Q. And is this the address listed on your driver's
18      Q. Mr. Lyubarsky, are you currently taking any             18   license?
19   medications or under the influence of drugs or alcohol that   19       A. Yes.
20   would impair your ability to understand my questions today?   20       Q. Can I see a copy of your driver's license?
21      A. I do take drugs, but they are not affiliated with       21       A. I can give you a ---
22   answering my question -- I mean, your questions and my        22         MS. READ: For the record, I'm looking at a
23   answers. It's just because of my -- like a disease or         23   driver's license, Yuri Lyubarsky, with the address 375
24   whatever. Illness.                                            24   Poinciana Drive, Sunny Isles Beach, date of birth 1955.
25      Q. Okay.                                                   25         MR. LYUBARSKY: Thank you.

                                                          Page 6                                                           Page 8

 1      A. So, I am constantly on drugs on a daily basis, and       1 BY MS. READ:
 2   particularly within a stress situation I take drugs, but       2    Q. How long have you lived there?
 3   they are just maybe slowing down my response, but they will    3    A. About three years. Three years and change.
 4   not have any influence on my answers.                          4    Q. Do you own it?
 5      Q. Are they opioids?                                        5    A. No.
 6      A. What does it mean?                                       6    Q. Who owns it?
 7      Q. Is it like Xanax?                                        7    A. My children.
 8      A. Not really. No. The last one that I took was             8    Q. Do you pay rent?
 9   Clonazepam.                                                    9    A. We used to pay rent, but right now I live on my
10      Q. Okay.                                                   10 children's expense, so -- I'm supposed to pay, but I don't.
11      A. Which calms down the person.                            11    Q. Okay. Who lives there with you?
12      Q. Okay.                                                   12    A. My wife.
13      A. So, this is something that doesn't have, you know,      13    Q. Mrs. Lyubarsky?
14   a serious influence.                                          14    A. Yes.
15      Q. Okay.                                                   15    Q. How long have you guys been married?
16      A. But will calm me down and I hope that our               16    A. 41 years.
17   conversation will be nice and smooth.                         17    Q. Where are you originally from?
18         MS. READ: Okay. Can I please have you state,            18    A. Ukraine.
19   Mrs. Lyubarsky, your name for the record and I'm not going    19    Q. And when did you come here?
20   to make you spell it, but ---                                 20    A. 1989.
21         MRS. LYUBARSKY: Olga Lyubarsky.                         21    Q. Okay. Are you a U.S. citizen?
22         MS. READ: Do you have any aliases?                      22    A. Of course.
23         MRS. LYUBARSKY: No.                                     23    Q. Okay. Just you and your wife live in the house?
24         MS. READ: And what is your birth date?                  24    A. Yes.
25         MRS. LYUBARSKY: October 31st, 1955.                     25    Q. It's an apartment or a house?

                                                                                                                   2 (Pages 5 to 8)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                      Case 18-16659-LMI            Doc 86         Filed 04/01/19       Page 99 of 128

                                                         Page 9                                                             Page 11

 1       A. It's apartment.                                        1        Q. I have a copy of it? I don't think I saw that, but
 2       Q. Okay. When was the last time you paid rent on the      2   I'll check again.
 3   apartment?                                                    3          All right. We'll go back to that.
 4       A. Back in May.                                           4          So, you were previously paying $3500 a month in
 5       Q. May 2018?                                              5   rent and you were receiving cash from a loan and you would
 6       A. Yes.                                                   6   pay this cash to your children for rent?
 7       Q. Okay. And what was the approximate rental amount?      7        A. Yes.
 8       A. 3500.                                                  8        Q. Okay. And who owns that apartment?
 9       Q. And how were you paying it? By check? By cash?         9        A. There was a company that was made on behalf of my
10       A. Our relationship with children, that I live on my     10   children. It's like my daughter's company --
11   children expense.                                            11        Q. Okay.
12       Q. Okay.                                                 12        A. -- that owns the apartment.
13       A. So, when I'm getting money -- right now I'm not,      13        Q. And what's your daughter's name?
14   but I used to get money from the person that you are aware   14        A. Marina. The same last name.
15   about, Mr. Pinkusovich. He gives me the money. I -- I put    15        Q. Can you spell her full name for me?
16   all the money to my son's account.                           16        A. M-A-R-I-N-A L-Y-U-B-A-R-S-K-Y.
17       Q. Got you.                                              17        Q. Okay. How old is your daughter?
18       A. And from that account it's disbursed.                 18        A. 32.
19       Q. What's this person's name?                            19        Q. And do you have any other children?
20       A. Alexander Pinkusovich.                                20        A. Yes.
21       Q. Can you spell that?                                   21        Q. And what are their names?
22       A. P-I-N-K-U-S-O-V-I-C-H. That's the person that lent    22        A. Sergey, S-E-R-G-E-Y. The same last name. 40 years
23   me the money during my two years.                            23   old.
24       Q. And when did you stop working for Mr. Pinkusovich?    24        Q. And do both of your children live in the United
25       A. We -- I think we do not understand each other.        25   States?

                                                        Page 10                                                             Page 12

 1      Q. All right.                                              1       A. Yes.
 2      A. I said he lent me the money.                            2       Q. And do they live in the apartment with you?
 3      Q. He lent you money. I'm sorry. Okay. When did he         3       A. No.
 4   lend you money?                                               4       Q. Okay. Does your daughter Marina own any other real
 5      A. From 2016 until 2018. And this is on the record.        5   estate?
 6      Q. How much did he lend you?                               6       A. No.
 7      A. It's on the record. I don't remember exactly the        7       Q. What about Sergey; does he own any real estate?
 8   amount.                                                       8       A. No.
 9      Q. And this is a family friend or a business               9       Q. So, both Sergey and Marina own the apartment you
10   associate?                                                   10   currently live in through an entity?
11      A. No, no business. Just a family friend.                 11       A. Yes.
12      Q. Okay. You don't know how much he lent you?             12       Q. Okay. Do you know the name of the entity?
13      A. It's there exactly. 180-something. It's on the         13       A. 375 Poinciana LLC.
14   record. You can look at it.                                  14       Q. And do you know who the managers of that LLC are?
15      Q. In the affidavit you provided?                         15       A. No. No.
16      A. Absolutely.                                            16       Q. Do you know why your daughter put it in an LLC?
17      Q. Okay. And how did he pay you this? Was it by           17       A. Because the main portion of -- the main money, I
18   check, cash, money order?                                    18   would say, that was paid for the apartment came from a
19      A. Cash practically lent it to me.                        19   friend of the family. So, basically he owns maybe 75
20      Q. Okay.                                                  20   percent of this apartment. That's why he didn't allow --
21      A. Because I travel to New York all the time.             21   initially I wanted to put it on my name, but he said because
22      Q. Is there a promissory note?                            22   he puts the money, he wants it to be on the LLC, in case
23      A. Absolutely.                                            23   something goes wrong, he will just take the LLC and take the
24      Q. Do you have a copy of that?                            24   apartment.
25      A. You have a copy.                                       25       Q. Did you help your daughter set this up?


                                                                                                                   3 (Pages 9 to 12)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                      Case 18-16659-LMI             Doc 86          Filed 04/01/19       Page 100 of 128

                                                          Page 13                                                             Page 15

 1       A. No, no, no, no. I didn't. I don't know about              1       A. Yes. That's for sure.
 2   those -- you know -- I'm not a lawyer, so ---                    2       Q. Okay. And how do you pay for your household
 3       Q. Gotcha. Have you talked to anyone other than your         3   expenses, such as utility, water, sewer, groceries?
 4   lawyer about your deposition today or taking a deposition in     4       A. Everything is paid with cash or from my son's
 5   this bankruptcy case?                                            5   account.
 6       A. No.                                                       6       Q. Okay. We're going to talk about your son's account
 7       Q. You haven't talked to your daughter or your son           7   in a little bit. How much are your monthly household
 8   about this deposition today?                                     8   expenses?
 9       A. I didn't -- basically I didn't -- he did know about       9       A. Very hard to figure out. When I used to get my
10   it. But there was nothing serious. I mean, I didn't tell        10   monthly payment for my disability benefits, they were close
11   them what I'm going to say or what they're going to ask me,     11   to -- between 9,000, something like -- in the area of nine
12   nothing like this. Just I said that I have a deposition.        12   grand a month.
13   That's all.                                                     13       Q. Expenses?
14       Q. And you've been deposed before, correct?                 14       A. Yes. For everything.
15       A. Yes. Three years ago.                                    15       Q. And that's including gas, groceries?
16       Q. Okay.                                                    16       A. Yes.
17       A. Three and a half years ago.                              17       Q. Insurance? Things like that?
18       Q. And is that the only time you've been deposed?           18       A. Yes.
19       A. Yes.                                                     19       Q. And what about now? What are your monthly
20       Q. And that was for the Vertonix case, right?               20   expenses?
21       A. Yes.                                                     21       A. They are close, but maybe less a little bit
22       Q. And we have a copy of that transcript, right?            22   because, you know -- although I know that my disability
23       A. Yes, we do.                                              23   money eventually I will get, because I hope that the -- you
24       Q. What about Mrs. Lyubarsky; do you know if she's          24   know, the law will prevail. But we might spend maybe six,
25   ever been deposed before?                                       25   7,000, maybe. Again, minus 3500 that I don't pay. So,

                                                          Page 14                                                             Page 16

 1        A. She was deposed exactly at the same time, but there      1   maybe 5,000, six -- 5,000.
 2   was no real deposition because there was nothing to ask,         2       Q. Okay.
 3   because she doesn't know anything.                               3       A. Maybe something like this.
 4        Q. Okay. How did you prepare for today? Did you             4       Q. Okay. So, tell me how you pay for FPL, for
 5   review any documents before coming today?                        5   example. How do you pay that every month?
 6        A. I didn't really prepare myself because, you know,        6       A. I have an access to Sergey's account where the
 7   when you are telling the truth, you don't need to be             7   money is. I go online and I make a payment.
 8   prepared. You're just telling what you remember.                 8       Q. Okay. So, you do it online through FPL login?
 9        Q. Okay.                                                    9       A. Yes.
10        A. So, there is no reason for preparation.                 10       Q. Do you have any credit cards?
11        Q. All right. And you had provided, I guess, an            11       A. At this time all my credit cards were revoked,
12   affidavit or ---                                                12   although I was a good payer and -- but when I filed for
13        A. Yeah. It would be very nice if you read it              13   bankruptcy, credit cards were completely, you know, taken
14   thoroughly.                                                     14   from me.
15        Q. I did read it. I'm going to print a copy and I'll       15       Q. But do you currently have any credit cards?
16   show you some of the things in it.                              16       A. On my name, no.
17           Okay. Do you know if there's a mortgage on the          17       Q. Can I see your wallet? Can you take your wallet
18   apartment you currently live in?                                18   out for me?
19        A. Yes, there is.                                          19       A. My son has credit cards, yes, but it's not my
20        Q. Okay. Do you know how much that mortgage is for?        20   credit cards.
21        A. You mean the balance?                                   21       Q. Okay. But you currently have credit cards on you?
22        Q. Yeah.                                                   22       A. I have credit card, but this credit card is my
23        A. Right now -- I cannot say a hundred percent, but        23   son's account, not mine.
24   it's a little bit over a quarter of a million.                  24       Q. Okay. Let's take a look. Is this the only credit
25        Q. Do you know if it's current?                            25   card?


                                                                                                                    4 (Pages 13 to 16)
                                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                  (305) 358-8875
                      Case 18-16659-LMI           Doc 86          Filed 04/01/19       Page 101 of 128

                                                        Page 17                                                            Page 19

 1      A. Yes.                                                     1       A. Correct.
 2      Q. This is a BMW Visa card ending in 4495.                  2       Q. Can you tell me your education?
 3      A. Yes. It's Sergey's card. Yes.                            3       A. My main education is the Institute of Refrigerating
 4      Q. And so, you're just an authorized user on this           4   Industry in Ukraine.
 5   card?                                                          5       Q. And what is your current occupation?
 6      A. Absolutely.                                              6       A. I'm retired.
 7      Q. Is this the only credit card you are using?              7       Q. Okay. When did you retire?
 8      A. Yes.                                                     8       A. In 2009 or '10, something like this, because of a
 9      Q. Okay. What about Mrs. Lyubarsky; does she have any       9   disability.
10   credit cards?                                                 10       Q. Okay. What was your last employer?
11      A. She has the same identical card.                        11       A. I didn't have any employers. I worked for myself
12      Q. It's a BMW Visa card?                                   12   all the time. And the last employer, I don't remember.
13      A. Absolutely. This is the only account that we use.       13   More than 20 years ago probably.
14      Q. Okay. And how do you make payments on that every        14       Q. Okay. So, you said you were previously employed by
15   month?                                                        15   yourself -- or you were self-employed? Sorry.
16      A. From the same account.                                  16       A. I was self-employed, but it was years ago. Many
17      Q. And this is a Wells Fargo account?                      17   years ago. It was over 10 years ago.
18      A. This is Wells Fargo account.                            18       Q. Okay. And what was that business?
19      Q. Okay. How many other accounts, bank accounts, do        19       A. That was a business -- it was a management company
20   you access monthly?                                           20   for medical office. That was the last business.
21      A. None.                                                   21       Q. What was the name of that business?
22      Q. Just the Wells Fargo account?                           22       A. Castle Professional Services.
23      A. Yes.                                                    23       Q. So, you have not worked since 2009, correct?
24      Q. And do you have an online access to it?                 24       A. I have not worked since 2004.
25      A. Yes, I do.                                              25       Q. Since 2004. So, what were you doing between 2004

                                                        Page 18                                                            Page 20

 1      Q. Okay. And do you have a debit card for that              1   and 2009?
 2   account?                                                       2       A. I was trying different ventures. None of them
 3      A. Yes.                                                     3   worked out. So, no success. There was a lot of tries and
 4      Q. Okay. And so, you go on monthly and you pay that         4   all of them failed.
 5   credit card utilizing the Wells Fargo account?                 5       Q. Okay. So, what did you do for income between 2009
 6      A. Basically -- again, everything I used to do,             6   and the present, other than this loan from Mr. -- I'm
 7   everything comes online.                                       7   butchering his name -- Pinkusovich?
 8      Q. And this is a Wells Fargo account ending in 7697.        8       A. There was a loan from Mr. Friedman. There was
 9      A. Correct.                                                 9   disability benefit income. There was Mr. Friedman and
10      Q. Okay. Can tell me your previous home address?           10   disability. Everything is on file.
11      A. You mean the house that I ---                           11       Q. Okay. So, your background or your profession was
12      Q. Where did you live prior to the Poinciana               12   management?
13   apartment?                                                    13       A. No. Management is something that I picked up
14      A. We lived in 3140 Northeast 40th Court.                  14   during the years.
15      Q. Okay. How long did you live there?                      15       Q. Okay. In the past five years, how many businesses
16      A. From 2006 to 2015.                                      16   have you owned?
17      Q. And why did you leave that residence?                   17       A. None.
18      A. Foreclosure.                                            18       Q. Okay. And this Kessler Professional Services, what
19      Q. Okay. Do you own any real estate currently?             19   kind of industry was this?
20      A. No.                                                     20       A. We were working with medical businesses, but it was
21      Q. In the past 10 years, how much real estate have you     21   15 years ago.
22   owned?                                                        22       Q. Right. Is that your background?
23      A. I used to own a house in Malboro, or Morganville,       23       A. No. As I explained, I'm an engineer of
24   New Jersey that was also foreclosed or short sale in 2013.    24   refrigerating industry. I'm supposed to be an air
25      Q. So, you haven't lived in New Jersey since 2013?         25   conditioning engineer, my profession.


                                                                                                                 5 (Pages 17 to 20)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                       Case 18-16659-LMI            Doc 86          Filed 04/01/19       Page 102 of 128

                                                          Page 21                                                             Page 23

 1       Q. And where did that business operate out of?               1   didn't hear from him. Then he came back with an offer that
 2       A. Which one?                                                2   is enclosed in the documents. You probably read it. And
 3       Q. Kessler -- you said that's the last business you          3   first I didn't want to do it, then I realized that -- again,
 4   were involved in?                                                4   as always, when somebody offers me something interesting, I
 5       A. Castle Professional Services. Yes, it was a               5   always, you know, jump.
 6   constant business from 2001 to 2004.                             6          At the same time I thought -- my son was going in
 7       Q. How do you spell that? Is it Kessler?                     7   and out of Russia and here. My granddaughter was born and I
 8       A. No. Castle.                                               8   thought that if I put my family into this business and
 9       Q. Castle? Okay.                                             9   relocate this business to Florida, maybe I can bring it to
10       A. Castle Professional Services.                            10   the certain level.
11       Q. What about the jewelry business? Have you ever           11       Q. What was the name of this business?
12   been in the jewelry business?                                   12       A. It had two names. At that time I think it was
13       A. Tried once. I received a phone call from Russia.         13   Luxury Gift. It's still Luxury Gift, World of Luxury.
14   Didn't work out. We opened a corporation. He promised to        14   There are two names in the business.
15   deliver something. He never did. And then he had some           15          Anyway, the agreement was that he fires everybody,
16   issues and never worked.                                        16   he relocates the business to Florida, I put my family into
17       Q. When was this?                                           17   business. And from my point of view, I thought, considering
18       A. It was about maybe 10 years ago. I don't know.           18   all the stealing that is going on in the business, I will be
19       Q. So, you're not in the watch business?                    19   able very soon to bring it to the certain level.
20       A. I am in the watch business, but not as a worker or       20          The contract was made in Ukraine. I read it. I
21   as an owner or anything. I'm just -- it's -- it's something     21   thought that it's a good contract. Right now I realize,
22   that I can describe. If you need, I can tell.                   22   obviously, that it was not the best contract I could sign
23       Q. Yes. Tell me what do you do in the watch industry.       23   like all other previous deals. But as of today,
24       A. In the watch industry, I cover -- okay. Let me a         24   unfortunately, it's not going to work.
25   little bit rephrase the whole thing when you have a minute      25          I hope -- I will renegotiate it maybe. I need to

                                                          Page 22                                                             Page 24

 1   to listen to me.                                                 1   work until the end of this year and I have an option for the
 2       Q. I'm listening. I'm looking something up.                  2   next year to bring the business to the certain level. But
 3       A. All right. Back in 2013, when I lost my house in          3   my son worked constantly there for a while, for a few years.
 4   New Jersey, I was approached by a long-time friend and he        4   Then Leonid immigrated back to America and he said that he
 5   asked me if I can help him because he lives in Ukraine and I     5   doesn't need him anymore. So, right now only two people get
 6   live in America and he asked me if I can help him. I said        6   involved in this, is my daughter-in-law and my daughter, and
 7   that basically I'm retired and have no intentions to do any      7   I provide services in bookkeeping.
 8   businesses because my income is sufficient to live. I don't      8       Q. Okay.
 9   know what will happen tomorrow, but today I'm not                9       A. Sometimes.
10   interested. He said, "Okay. In this case, if you can go to      10       Q. Okay. So, you currently provide bookkeeping
11   New Jersey -- you go to your mother every month. I need to      11   services to Luxury Gift, Inc.?
12   see if my business is clean or someone is stealing there."      12       A. Correct.
13   I said, "As a favor, considering we know each other for         13       Q. Okay. How long have you been doing bookkeeping?
14   quite a while, I can do you a favor."                           14       A. From the first day, because he was out of the
15          So, I went to New Jersey and I spent a couple of         15   country for years.
16   weeks in his business, which was already seven years or more    16       Q. Who is "he"?
17   opened in New Jersey and in Ukraine, and I told him that        17       A. The owner, Leonid Aronov.
18   from whatever I saw, people stealing, it's not looking good.    18       Q. Okay. And what's your relationship with him?
19       Q. Okay.                                                    19       A. We know each other for almost 20 years.
20       A. So, he said, "Can you help me with this?" I said,        20       Q. Okay.
21   "How do you want me to help you? I don't want to work. You      21       A. Not something like friend of the family, but we
22   know me. I don't work for salary or something. If you can       22   know each other and I was the only person that he could
23   offer me something -- and I won't go to New Jersey."            23   trust, at least he thought so, and I think so, and that's
24   "Okay," he said, "I'll think."                                  24   why I signed all the checks, because he couldn't find
25          So, I came back to Florida and for a month or two I      25   anybody. He was out of the country. So, he said that, "I


                                                                                                                     6 (Pages 21 to 24)
                                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                  (305) 358-8875
                      Case 18-16659-LMI             Doc 86          Filed 04/01/19       Page 103 of 128

                                                          Page 25                                                             Page 27

 1   put you as a signer." I said, "Okay. I don't care, as long       1       A. No.
 2   as I'm not responsible for anything." That was the               2       Q. Did he have any title in that company?
 3   agreement.                                                       3       A. None.
 4       Q. So, you're an authorized signer on Luxury Gift,           4       Q. Did he have signature authority in that company?
 5   Inc.'s bank accounts?                                            5       A. No.
 6       A. Correct.                                                  6       Q. What was his position with the company?
 7       Q. Are you still an authorized signer?                       7       A. He was managing. He was selling -- mostly he was
 8       A. Yes.                                                      8   in sales. He was picking up the phone, talking to the
 9       Q. Okay. Where does Luxury Gift, Inc. do business in         9   customers. He was going on the shows. Basically sales.
10   Florida?                                                        10       Q. What's the alias or other name of Luxury Gift,
11       A. On 163rd Street.                                         11   Inc.? What's the name of it?
12       Q. Is it a storefront, an office?                           12       A. Luxury Gift, Inc. or World of Luxury, Inc.
13       A. No.                                                      13       Q. Not World of Watches, right?
14       Q. What is it?                                              14       A. No. No.
15       A. It's an office.                                          15       Q. Different?
16       Q. Okay. And how often do you go to that office?            16       A. A different company.
17       A. I used to go there once in a while. Right now I          17       Q. Okay.
18   was trying to do something better, to achieve certain goals.    18       A. World of Luxury Gift, Inc.
19   Sometimes three times a week. Sometimes four times a week.      19       Q. Okay. And how many employees did Luxury Gift, Inc.
20   Depends if I need. Sometimes I work from home doing things.     20   have?
21   Sometimes I don't need to be there. It's ---                    21       A. The employees changed over the years. Currently
22       Q. Is this business an online business?                     22   two full-time employees. Leonid is the owner, full-time
23       A. Mostly, yes.                                             23   employee. It's three. And one time -- so three -- and one
24       Q. Okay. Does it have a store in New Jersey?                24   part-time employee. So, three and a half.
25       A. Not anymore.                                             25       Q. And they are here in Miami?

                                                          Page 26                                                             Page 28

 1       Q. Okay. So, it primarily just operates out of               1        A. Yes.
 2   Florida?                                                         2        Q. Okay. And where does Mr. Aronov live currently?
 3       A. Yes.                                                      3        A. Here in Sunny Isles. The same place where the
 4       Q. And you said you have no ownership interest in this       4   business is.
 5   company?                                                         5        Q. And when you -- you still work there as a
 6       A. At all. Even one percent.                                 6   bookkeeper. Were you previously doing any sales?
 7       Q. Okay. Are you an officer? Are you a director?             7        A. Yes.
 8       A. No. Nobody.                                               8        Q. Okay. Were you working on commission?
 9       Q. And you said your son worked there. How long did          9        A. No.
10   your son work at Luxury Gift, Inc.?                             10        Q. Was your son working on commission?
11       A. '14, '15, '16, I think '17. Like for four years.         11        A. Yes.
12       Q. What does your son do now?                               12        Q. Okay. Between 2014 and current, what was your
13       A. He has a few projects that he helps me with and he       13   compensation from Luxury Gift, Inc.?
14   says that he doesn't need it anymore and basically he was --    14        A. Zero.
15   the owner told him that he doesn't need his services            15        Q. You never made any money?
16   anymore. So, he decided to find something better.               16        A. At all.
17       Q. So, your son is in the jewelry business as well?         17        Q. Okay. You still don't make any money as a
18       A. No.                                                      18   bookkeeper?
19       Q. Okay. And Luxury Gift, Inc. is watches and               19        A. I don't make any money. That was the agreement.
20   jewelry, correct, or is it just watches?                        20   And I took this chance. If you ask me for the smart move,
21       A. Watches and jewelry, but 90 percent watches.             21   maybe if I -- you know, if I got to the goal that I thought
22       Q. Is it resale or wholesale?                               22   I will, then it will be a smart move. Right now, I realize
23       A. It's both. Resale more. Wholesale, I don't think         23   it's not as smart as I thought.
24   so.                                                             24        Q. You said that it was an agreement. Was there a
25       Q. And was your son an owner in that company?               25   signed agreement?


                                                                                                                    7 (Pages 25 to 28)
                                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                  (305) 358-8875
                      Case 18-16659-LMI             Doc 86          Filed 04/01/19       Page 104 of 128

                                                          Page 29                                                              Page 31

 1       A. Yes. It's on file.                                        1      Q. Uh-huh.
 2       Q. You provided it to me?                                    2      A. That's a very hard question to ask. Many years
 3       A. Yes.                                                      3   ago, but I can be mistaken.
 4       Q. In that stack?                                            4      Q. And why did you close it?
 5       A. It's there.                                               5      A. Because of Vertonix.
 6       Q. Okay. I don't remember seeing that either. And            6      Q. Do you remember the name of the bank?
 7   this agreement is 2014, you said?                                7      A. I think Wells Fargo was the bank. Because, you
 8       A. I think '13.                                              8   know, they were harassing me for over 10 years, an extortion
 9       Q. '13. Okay. So, for five years you have taken no           9   nonstop, and I didn't have a choice.
10   compensation from Luxury Gift, Inc.?                            10      Q. How many personal bank accounts have you closed in
11       A. Not at all. That was my chance. It was a gamble.         11   the past five years?
12   I -- again, as I said, if I made the right decision, yes and    12      A. None.
13   no. Yes, because I thought I'll get somewhere and -- you        13      Q. So, you haven't had a bank account over five years?
14   know, the agreement was not a simple agreement. I'm             14      A. I think so.
15   supposed to get 50 percent of the company, but -- in case I     15      Q. Okay. What about Mrs. Lyubarsky?
16   got there. But, unfortunately, I didn't get there. So now       16      A. She has none. She never had any.
17   I think the agreement was not as good as I thought. But         17          MS. READ: Okay. Mrs. Lyubarsky, what do you do
18   still I got a lot of experience and sometimes it's more than    18   for a living?
19   money.                                                          19          MRS. LYUBARSKY: I have a pension of $610.
20       Q. Okay. 375 Poinciana LLC --                               20          MS. READ: Are you retired?
21       A. Right.                                                   21          MRS. LYUBARSKY: Yes.
22       Q. -- do you know what that is?                             22          MS. READ: And when did you retire?
23       A. I told you before it's a corporation that owns the       23          MRS. LYUBARSKY: A year ago, in December.
24   apartment where we rent.                                        24          MS. READ: And what was your previous occupation?
25       Q. Okay. Do you have signature authority on any of          25          MRS. LYUBARSKY: I was a housewife at home. I

                                                          Page 30                                                              Page 32

 1   those bank accounts?                                             1   didn't work. I have a granddaughter.
 2      A. No.                                                        2         MS. READ: Right. But she said she retired a year
 3      Q. Okay. And Mr. Aronov is an investor in 375                 3   ago. She retired from what?
 4   Poinciana LLC?                                                   4         THE INTERPRETER: The interpreter is going to use
 5      A. Why?                                                       5   "she" as ---
 6      Q. Is he?                                                     6         MS. READ: "She" is Mrs. Lyubarsky.
 7      A. Why? No. He has nothing to do with the apartment.          7         THE INTERPRETER: I'm going to use "she" when you
 8      Q. Okay. Why would he be a registered agent?                  8   speak like that. Just use the first person, "When are you?"
 9      A. Just because probably it was easier to open the            9   Because then I'm going to confuse her, if I'm going to use
10   corporation, but he has nothing to do with it.                  10   "she."
11      Q. Okay.                                                     11         MS. READ: Okay. Strike that question.
12      A. We needed the address where to send the paper. You        12         How much English do you understand?
13   know how the company is registered. We need some address        13         MRS. LYUBARSKY: Not very well.
14   where you can send the papers. You can't send it to the         14         MS. READ: Do you understand some of what I'm
15   same place.                                                     15   saying?
16      Q. And does your daughter work for Luxury Gift, Inc.?        16         MRS. LYUBARSKY: When you ask such questions as
17      A. Yes. Partially. She's a professional marketer,            17   son, daughter. I do understand simple things.
18   advertiser. That's her profession full-time and she works       18         MS. READ: Keywords she understands?
19   part-time as well.                                              19         MRS. LYUBARSKY: Not all of them.
20      Q. Okay. How long has she worked there?                      20         MS. READ: Okay. When was the last time,
21      A. A few years. Right now more, but before that,             21   Mrs. Lyubarsky, you were employed?
22   less. But a few years.                                          22         MRS. LYUBARSKY: Before 2000. I did work before
23      Q. Can you tell me the last time you had a bank              23   2000.
24   account?                                                        24         MS. READ: Okay. So, you haven't worked in 18
25      A. My personal?                                              25   years?


                                                                                                                     8 (Pages 29 to 32)
                                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                  (305) 358-8875
                      Case 18-16659-LMI             Doc 86         Filed 04/01/19       Page 105 of 128

                                                         Page 33                                                             Page 35

 1         MRS. LYUBARSKY: Well, before, my husband provided         1   the car because it's a leased Lexus.
 2   for me and now my children do that.                             2      Q. Meaning she decided to leave it -- Marcia, the
 3         MS. READ: Okay. Let's go off the record for a             3   trustee?
 4   second.                                                         4      A. Yeah.
 5         (Thereupon, a brief recess was taken at 11:51 a.m,        5      Q. You mean she abandoned it?
 6   after which the examination reconvened at 12:00 p.m.)           6      A. She abandoned it.
 7   BY MS. READ:                                                    7      Q. Right. Okay. So, you're the only one that drives
 8      Q. Okay. Other than the loan -- the proceeds from the        8   the Tesla. What's the make and model?
 9   loan that you received from -- what's his name?                 9      A. Tesla S.
10      A. Pinkusovich.                                             10      Q. An S. Okay. And it's financed. So, you go log in
11      Q. From Pinkusovich.                                        11   every month and you make a payment using the Wells Fargo
12      A. Pinkusovich.                                             12   account?
13      Q. That's the recent loans, right?                          13      A. Correct.
14      A. Yes.                                                     14      Q. But it's insured in your name?
15      Q. Do you have any other sources of income?                 15      A. No, in Sergey's name. It his car. I drive it,
16      A. I used to have my disability benefits.                   16   but -- all cars -- let me explain you. In order for us to
17      Q. And that's it?                                           17   receive a financing, Sergey had to do it because he put the
18      A. That's it.                                               18   down payment and he had a credit history and I didn't have
19      Q. Okay.                                                    19   any. So, automatically it was in his name.
20      A. My pension.                                              20      Q. So, it's registered in his name and it's insured in
21      Q. Okay. But you're currently receiving pension             21   his name?
22   payments, right?                                               22      A. Absolutely.
23      A. Correct. 1,000 and change.                               23      Q. Okay. But you drive it?
24      Q. And are you receiving Social Security?                   24      A. Correct.
25      A. That's the Social Security.                              25      Q. What car does he drive?

                                                         Page 34                                                             Page 36

 1      Q. That's the Social Security.                               1      A. Right now he has Navigator, Lincoln Navigator.
 2      A. Yes.                                                      2      Q. Do you ever drive that vehicle?
 3      Q. Okay. Anything else?                                      3      A. What's that?
 4      A. No.                                                       4      Q. Do you ever drive that vehicle?
 5      Q. Okay. You don't have any financial like retirement        5      A. Never. It's a new car.
 6   accounts, IRA or 401(k)?                                        6      Q. What car does your wife drive?
 7      A. No.                                                       7      A. The Lexus that was abandoned.
 8      Q. Okay.                                                     8      Q. Okay. And who was making payments on that?
 9      A. I never believe in it.                                    9      A. Everything comes from the same account.
10      Q. Okay. Do you ever do day trading?                        10      Q. The Wells Fargo account?
11      A. That's what?                                             11      A. Correct.
12      Q. Day trading. Do you invest in stock options, money       12      Q. Does your wife use that account?
13   market accounts?                                               13      A. She doesn't know how to use computer.
14      A. I risk a lot, but not with this.                         14      Q. Okay. But she also has a debit card for that Wells
15      Q. Okay. Do you have any vehicles in your possession        15   Fargo account?
16   currently?                                                     16      A. No.
17      A. As you remember, in the papers there was one             17      Q. No. Just the credit card that --
18   vehicle by the name Tesla. Yes. It was purchased by my         18      A. Yes.
19   son. He put the initial down payment, then I paid for          19      Q. -- that you pay?
20   monthly payments with six years a loan from the bank, and he   20      A. She knows how to go to the store and buy groceries.
21   currently pays for it, and that's basically -- although it's   21   That's all she learned.
22   his car, but I consider it my car because I drive it.          22      Q. Before I get to this, let me just finish the
23      Q. Okay.                                                    23   vehicles.
24      A. And there is another car that Marcia decided to          24         Have you ever had any repossessions in the past
25   leave because it's a lease car. So, there's no equity in       25   five years?


                                                                                                                   9 (Pages 33 to 36)
                                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                  (305) 358-8875
                      Case 18-16659-LMI            Doc 86          Filed 04/01/19       Page 106 of 128

                                                         Page 37                                                              Page 39

 1        A. No.                                                     1   that the amount of money that Aronov is losing because of
 2        Q. Okay. Do you own any boats or other vessels?            2   the stealing in his business and I thought -- because I
 3        A. Never.                                                  3   didn't have any knowledge, but I had some kind of ideas that
 4        Q. Have you sold any vehicles or boats in the past         4   I would be able to raise the income of the company on to the
 5   five years?                                                     5   certain level. And things were, I would say, great. And
 6        A. Never.                                                  6   the first year I was like 60 percent almost to the aim that
 7        Q. Okay. What about your wife?                             7   we had. Then the second year, I think it was -- it was
 8        A. No.                                                     8   good, but it was not great. Then the third year, I think we
 9        Q. Does she have ---                                       9   failed completely, and then Leonid arrived to the United
10          MS. READ: Mrs. Lyubarsky, do you have a driver's        10   States. And again, I cannot blame him. I can blame myself,
11   license?                                                       11   as always, because I'm the one that makes mistakes. But
12          MRS. LYUBARSKY: Yes, of course.                         12   things started slowing down. People say the market is bad.
13   BY MS. READ:                                                   13   So, my dreams to come to the certain level didn't work out.
14        Q. And she's currently not driving any vehicles?          14          So, basically I had to raise the income of the
15        A. Driving the Lexus.                                     15   company to the certain level and it did work out.
16        Q. The Lexus.                                             16       Q. Okay. Can you turn to the last page, the addendum?
17        A. Yeah, the one that was abandoned.                      17   At the top it says April 28, 2017.
18        Q. Oh, okay. That's fine.                                 18       A. Yes, I see it.
19          Do you have auto insurance on the vehicles?             19       Q. Okay. Why did you modify this in 2017?
20        A. Sergey has and we are in this.                         20       A. Let me -- okay. That happened when Leonid arrived
21        Q. You're covered?                                        21   to U.S. permanently.
22        A. We are covered. Yes. It's a family.                    22       Q. Okay.
23        Q. Do you have an insurance card that has your name on    23       A. So, about two years ago, a little bit less, a year
24   it, for the vehicle?                                           24   and a half ago he arrived, and that's when we start, you
25        A. No.                                                    25   know, thinking what can be done and that's probably when we

                                                         Page 38                                                              Page 40

 1      Q. No. So, when you get pulled over, you don't have          1   signed, you know, this addendum.
 2   an insurance card that has your name on it?                     2      Q. Okay.
 3      A. It's my son's name on it.                                 3      A. Because things changed. You know, we thought that
 4      Q. Okay. Because his name is on the registration?            4   we would get somewhere, but -- again, as I said, several
 5      A. On the registration. On the insurance. And I'm in         5   reasons. My fault, market change, maybe Leonid's
 6   the insurance as a driver of one vehicle.                       6   leadership. Who knows.
 7      Q. Okay.                                                     7      Q. So, where was Leonid? He was in Russia?
 8      A. So, everything you read ---                               8      A. Ukraine.
 9         MS. READ: Let me mark this Exhibit 1. This is a           9      Q. Ukraine. So, during the period Leonid was in the
10   consulting agreement between you and Luxury Gift, Inc.         10   Ukraine you were operating or running his business for him?
11         (Thereupon, Exhibit Number 1 was marked for              11      A. Sergey was doing it and I was just overlooking it
12   identification.)                                               12   because Sergey was in charge. The thing is that I told him
13         THE WITNESS: Correct.                                    13   from the very beginning, "Stress is something that I cannot
14   BY MS. READ:                                                   14   tolerate. I cannot be responsible for anything, period.
15      Q. Okay. This is dated at the top October 10, 2013,         15   So, if you are -- if you agree, I'm in. I can come to the
16   correct?                                                       16   office one day a week, or six days a week, or not to come
17      A. Correct.                                                 17   two weeks in a row. You cannot tell me a word. I need to
18      Q. Was it signed in 2013?                                   18   get to those numbers. How? It's my point."
19      A. Yes.                                                     19      Q. So, your understanding is you had to reach these
20      Q. Okay. Is this the agreement you were telling me          20   numbers in order to exercise the option to buy into the
21   about before?                                                  21   company?
22      A. Correct.                                                 22      A. Absolutely.
23      Q. Okay. You had said that -- explain this agreement        23      Q. Okay.
24   to me.                                                         24      A. And I thought that I would be able to. That was my
25      A. When I entered this project, I was under impression      25   dream. That was my -- another chance and another failure,


                                                                                                                   10 (Pages 37 to 40)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                      Case 18-16659-LMI             Doc 86         Filed 04/01/19       Page 107 of 128

                                                         Page 41                                                              Page 43

 1   unfortunately.                                                  1      A. Yes.
 2       Q. Okay. Where were you going to get the money to           2      Q. Okay. So, since 2010 you have borrowed a total
 3   exercise this option?                                           3   amount of $289,000, approximately?
 4       A. As you see, I have friends that respect me. I have       4      A. No. That's including interest.
 5   friends that give me money when I'm in trouble, plus I          5      Q. Okay. Well, that's borrowed. You've borrowed
 6   receive $10,000 tax-free income. And if I thought that this     6   money plus interest. The total amount is up to ---
 7   is going to work, maybe I would spend less, maybe I would       7      A. Right. Because the interest has doubled.
 8   borrow somewhere. I would find a way. But, unfortunately,       8      Q. Okay. Have you made any payments on this -- we'll
 9   this was -- this was not the case. So, I couldn't come up       9   call it the Friedman revolving note?
10   with the results.                                              10       A. Yes.
11       Q. What about your son; did he get a similar agreement     11       Q. Okay.
12   like this?                                                     12       A. I made a payment back in 2013, when I -- when the
13       A. My son had nothing to do with it.                       13   house was sold on short sale. I think more than half of
14       Q. So, Leonid didn't propose him a similar agreement       14   what I received from the sale. Because at that time the
15   to buy into the company?                                       15   attorneys grabbed almost $200,000 from that sale. And I
16       A. Absolutely not. First of all, because he wanted me      16   thought that we were done with them, but they tried to
17   and I gave him my word. Leonid doesn't know my son at all.     17   collect more and more. But I gave Yan at that time certain
18       Q. You just said Leonid worked for him, though? I          18   amount of money. That was at that time. Correct.
19   mean, that your son worked for Leonid.                         19       Q. So, you have not repaid anything since 2013?
20       A. Right, but when we met in 2013 he didn't know           20       A. Not really. No.
21   Leonid at all.                                                 21       Q. Okay. What is your relationship to Mr. Friedman?
22       Q. Okay. And what about subsequently he got to know        22       A. We know each other since 1970 and change. He's
23   him?                                                           23   like nine years older than me, but we were musicians in
24       A. Absolutely. When he started working for him he          24   Odessa and we were friends.
25   became, you know, exchanging phone calls, e-mails, and stuff   25       Q. Does Mr. Friedman expect to be repaid on this note?

                                                         Page 42                                                              Page 44

 1   like that, but it was the first time when they, you know,       1       A. I assume. I don't know how. I don't know. I'll
 2   got acquainted.                                                 2   try. I'll do my best, considering I have money that should
 3          MS. READ: Okay. Mark this Exhibit 2.                     3   be released, but -- so far, right now, I cannot predict
 4          (Thereupon, Exhibit Number 2 was marked for              4   anything. I don't want to speculate before the -- you know,
 5   identification.)                                                5   everything is resolved.
 6   BY MS. READ:                                                    6       Q. And what were you using all this money for? What
 7       Q. Do you recognize that document?                          7   was the purpose?
 8       A. Oh, this document -- this document -- let me check.      8       A. There were different purposes. There were living.
 9   Yes, I do.                                                      9   There were some projects that I tried and it didn't work
10       Q. Okay. And how much do you currently owe -- and          10   out. There were some companies that we opened, put some
11   this is a promissory note to repay Mr. Yan Friedman.           11   money.
12       A. Correct.                                                12         You know, it's very hard right now to remember, but
13       Q. Okay. And each of these subsequent pages, these         13   there were some necessities that, you know -- you know --
14   are draws on this -- we'll call it a revolving line.           14   again, when I heard that course that I took in Bankruptcy
15       A. Yeah, that was -- you know, when I took the money       15   Court, I, obviously, realized that the way I spent money in
16   from Yan I was a hundred percent sure that this was a          16   my life was not the correct one. And I think that there
17   temporary process, because my house at that time worth over    17   were so many mistakes made. You know, I spent money more
18   $3 million. And I was under impression that if the worst       18   than I made and it was, obviously, you know -- it's my fault
19   comes to worst, this was peanuts compared to what the equity   19   and I admit it.
20   I had in the house. But, unfortunately, you know, the          20       Q. These draws were all given to you in cash?
21   collapse of the market brought my house upside down and I      21       A. Yes.
22   owed for the house more than it's worth.                       22       Q. Okay. What did you do with the cash when you
23       Q. Okay. So, since 2010, which is -- we're almost          23   received it?
24   in -- almost nine years ago, you've continued -- this is       24       A. Spent.
25   dated 2010, correct?                                           25       Q. Did you keep it in a safe?


                                                                                                                   11 (Pages 41 to 44)
                                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                  (305) 358-8875
                      Case 18-16659-LMI             Doc 86         Filed 04/01/19       Page 108 of 128

                                                         Page 45                                                             Page 47

 1      A. No. First of all, I didn't keep anything because          1      Q. Sorsher? Is he local?
 2   whatever I received, it was spent within weeks, whether it      2      A. Yes.
 3   was some kind of idea, if I had involved with somebody, with    3      Q. In Sunny Isles?
 4   something, or I paid for something. It was not, you know --     4      A. No.
 5   what would be the reason for me to stock money? I spent it.     5      Q. Where?
 6      Q. Okay. Did you deposit it in the Wells Fargo               6      A. I think it's in Hollywood.
 7   account?                                                        7      Q. Is he a CPA?
 8      A. No.                                                       8      A. I can't say. Maybe.
 9      Q. So, you held on to it?                                    9      Q. Okay. So, this agreement -- were you keeping track
10      A. Yes.                                                     10   of Luxury Gift, Inc.'s income and revenue? Were you
11      Q. Okay. Do you remember when you filed for                 11   responsible for keeping track of this?
12   bankruptcy?                                                    12      A. Yeah, we were -- we were comparing every year and
13      A. On what day?                                             13   every year we were close -- one year we were very close and
14      Q. Uh-huh.                                                  14   then one year we were completely down and I was very upset,
15      A. 31st of May, I think.                                    15   but I thought we'll go back and we'll be better next year,
16      Q. Okay. How much cash did you have on that day?            16   but -- again, I think I did a lot of good things for the
17      A. A few hundred dollars.                                   17   business. But, again, as I said, it was a gamble. It
18      Q. Okay. So, all of these payments, 14, 15, this            18   didn't work out, but I got a lot of experience. And who
19   looks like once or twice a month you received increments       19   knows, maybe it will give me one day some plus.
20   between 1500 to 2,000. These were all received in cash and     20      Q. You've seen Luxury Gift's tax returns?
21   they were never deposited into a bank account?                 21      A. I didn't -- I don't pay attention because tax
22      A. No.                                                      22   returns is something that -- the last thing that I need.
23      Q. Okay. When was the last time you filed taxes?            23      Q. What about profit and losses? Do you prepare
24      A. 2010.                                                    24   those?
25      Q. Okay. Why haven't you filed taxes since 2010?            25      A. No. I don't know even how to do it. I know that

                                                         Page 46                                                             Page 48

 1      A. By law I'm not -- I don't have to.                        1   in QuickBooks there is a button that does it.
 2      Q. Okay. You don't consider this to be income?               2      Q. Okay.
 3      A. No.                                                       3      A. But I'm not a professional in this. I just put in,
 4      Q. Okay. Did you ---                                         4   out, in, out. That's all I know.
 5      A. How could it be income if I borrow money? Again,          5      Q. Do you review the bank statements for Luxury Gift?
 6 it's you to decide, but ---                                       6      A. No, I don't.
 7      Q. No, I'm just asking. I'm curious what ---                 7      Q. So, you don't log in and review daily balance?
 8      A. No, I don't think ---                                     8      A. I review -- let's say Leonid tells me, "Check if we
 9      Q. Because this is a lot of money.                           9   received a payment." I check if we received a payment.
10        Okay. Luxury Gift, Inc., that's the name of it?           10   "Can you please send certain amount of money to this
11     A. Right.                                                    11   vendor?" I say, "Okay. I'll send the money to this
12     Q. Did you prepare their tax returns?                        12   vendor."
13     A. No. I don't know how to do it.                            13      Q. Electronic? Like a wire transfer?
14     Q. Do they have an accountant?                               14      A. Yes.
15     A. I think so. Yes.                                          15      Q. So, you have to log in? You have login
16     Q. Well, you're the bookkeeper. You don't deal with          16   credentials?
17 the accountant?                                                  17      A. Yes. Yes. Yes. I have all the access.
18     A. Yeah, I send them the -- I send them the -- you           18      Q. Okay. Do you have a corporate credit card?
19 know, the -- how to say ---                                      19      A. Yes, I do have a corporate credit card, but not in
20     Q. Ledger?                                                   20   my name.
21     A. Yeah. Like the ---                                        21      Q. But do you have it with you?
22     Q. Do you use QuickBooks?                                    22      A. Yes. And sometimes I need to use it for the
23     A. Yes.                                                      23   company.
24     Q. Okay. What's the accountant's name? Do you know?          24      Q. Can I see it?
25     A. Alex Sorsher.                                             25      A. Of course.


                                                                                                                  12 (Pages 45 to 48)
                                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                  (305) 358-8875
                      Case 18-16659-LMI             Doc 86          Filed 04/01/19       Page 109 of 128

                                                          Page 49                                                            Page 51

 1       Q. What other credit cards do you have in there?             1   Exhibit 3. This is a loan agreement dated August 24, 2016
 2       A. This one that you saw and the Wells Fargo.                2   between you and Svetlana Pinkusovich.
 3       Q. That's the debit card?                                    3       A. Pinkusovich.
 4       A. Yeah.                                                     4       Q. I can't ---
 5       Q. Okay. Can I see this?                                     5       A. Pinkusovich.
 6       A. Absolutely.                                               6       Q. Pinkusovich. Sorry. I'll give you the name.
 7       Q. This is a Chase Ink Business Cash Visa with the           7       A. Pinkusovich. All right.
 8   name Leonid ---                                                  8       Q. Okay.
 9       A. That's the owner. Leonid Aronov.                          9       A. Svetlana and Alexander.
10       Q. Okay. How often do you use this card?                    10       Q. All right. Tell me your relationship with them
11       A. Practically once a month, maybe. If we need, let's       11   again.
12   say, to pay for something and they expect -- they accept        12       A. Well, it's an interesting story. We met three
13   credit card, I have it for just -- for the payment.             13   years ago, three and a half -- three and change. But I can
14       Q. Do you ever put personal expenses on there?              14   tell you that this family became the closest people in my
15       A. No way. How could I?                                     15   life ever.
16       Q. But do you ever have to advance expenses on behalf       16       Q. Okay.
17   of the company?                                                 17       A. For 60 years I never had a brother or a sister.
18       A. No way.                                                  18   I'm the only child, but I consider them the closest people
19       Q. Personally?                                              19   in my family and -- I don't know. Maybe it's -- maybe God
20       A. How can I touch money that doesn't belong to me?         20   gave me those kind of friend and that's -- that's people
21       Q. No. No. I'm asking you, do you have to advance,          21   that -- who they are.
22   you personally, any money on behalf of the company?             22       Q. So, between 2016 and May 2018 they have lent you a
23       A. I don't understand. Can you rephrase it, please?         23   total of approximately $181,000?
24   If I give advance to who?                                       24       A. Yeah, maybe.
25       Q. No. Do you ever have to make advances on behalf of       25       Q. Okay. Have you ever repaid any of this?

                                                          Page 50                                                            Page 52

 1   the company, like pay expenses on behalf of the company,         1      A. Ah -- no.
 2   ever, and then you get reimbursed?                               2      Q. Okay. Do they expect to be repaid on this?
 3      A. You mean if I pay my money --                              3      A. They have collateral, I would say, the apartment.
 4      Q. Right.                                                     4   But I don't think that they think about it.
 5      A. -- and then -- I don't pay ---                             5      Q. What do you mean they have collateral on the
 6      Q. So, you have no reimbursable expenses?                     6   apartment?
 7      A. No, no, no. I don't -- I don't have that.                  7      A. The apartment where we live.
 8      Q. Okay. And what about your son; does he have a              8      Q. Okay.
 9   credit card?                                                     9      A. Purchased.
10      A. No.                                                       10      Q. Yes.
11      Q. What about your daughter; does she?                       11      A. 75 percent of their money.
12      A. No.                                                       12      Q. Let me back up here.
13      Q. So, you're the only one with the corporate credit         13         So, the apartment -- we'll call it the Poinciana
14   card?                                                           14   apartment. The Pinkusoviches are 75 percent owner of that
15      A. I'm the only one that he trusts.                          15   apartment? Okay. This 181,000, was this a draw on a
16      Q. Okay.                                                     16   mortgage?
17      A. I'm the only person that he trusted from the first        17      A. Has nothing to do with it.
18   day when, you know, we started this and I'm the only one who    18      Q. Who holds the mortgage on the Poinciana apartment?
19   sends money, receives money. I think I have enough respect      19      A. Mr. Gru, the seller of the apartment.
20   from the owner that, you know, he trusts me. I never lost a     20      Q. It's a seller mortgage?
21   dollar on his account.                                          21      A. Right.
22         (Thereupon, Exhibit Number 3 was marked for               22      Q. Okay. But why would this 181,000 on this note be
23   identification.)                                                23   collateralized by the apartment?
24   BY MS. READ:                                                    24      A. Not collateral. Just ---
25      Q. Okay. I'm going to show you what's marked as              25      Q. You just said they had collateral.


                                                                                                                  13 (Pages 49 to 52)
                                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                  (305) 358-8875
                      Case 18-16659-LMI            Doc 86          Filed 04/01/19       Page 110 of 128

                                                         Page 53                                                              Page 55

 1      A. No. Okay. We don't understand each other. Okay.           1      A. Huh?
 2   Let me explain you something. I owe them money.                 2      Q. Are you the only one that uses this Wells Fargo
 3      Q. Correct.                                                  3   account?
 4      A. Okay? The apartment that was purchased at 375             4      A. I would not say a hundred percent, but almost.
 5   Poinciana was so expensive that my children could not come      5      Q. Okay. Well, does your daughter use the account?
 6   up with the amount -- with the money to buy that apartment.     6      A. Never, and she doesn't even know about it.
 7   So, Alex and Svetlana gave money and continued giving money     7      Q. Okay. But Sergey has other bank accounts --
 8   to my children to cover the apartment. So, God forbid I         8      A. Yes.
 9   don't pay them, they will just take the apartment and it's      9      Q. -- he uses? Okay.
10   gone.                                                          10         So, if I went through and I looked and I went
11      Q. But the money Svetlana -- we'll call them the            11   through these statements -- and they're all out of
12   Pinkusoviches -- lent your children is different than this     12   chronological order. Out of order. They're not -- some of
13   money they lent you?                                           13   them are -- like 2014 is at the end and then we have two of
14      A. Absolutely. It has nothing to do with it.                14   '14 at the beginning. That's fine. I tried to do it the
15      Q. Do they have a note? Do the Pinkusoviches have a         15   best I could.
16   note with your children for those amounts?                     16      A. You asked for certain dates.
17      A. Of course, they do.                                      17      Q. No. No. It's fine. It's fine.
18      Q. Okay.                                                    18         If I went through and I cross-checked these
19      A. It's a different thing. It's a completely                19   deposits, would I see them reflected in the bank statements?
20   different thing.                                               20      A. Some of them I think so.
21         You know, we live for the last two years                 21      Q. Okay. So, we talked about your household expenses.
22   practically on them. They're rich people. They are             22   You said you have FPL, your groceries, and things like that.
23   doctors, both. But, you know, again, as I said, it was a       23   Are most of those things put on a credit card or are they
24   blessing from God probably that I met this -- they never       24   paid for in cash? You said FPL you paid online. So, what
25   told me, you know, a word.                                     25   about groceries? Are those paid in cash?

                                                         Page 54                                                              Page 56

 1      Q. They're very old. How ---                                 1      A. Both.
 2      A. They are 73 each.                                         2      Q. Okay. Health insurance, is that paid in cash?
 3      Q. Are they American citizens or Russian?                    3      A. Health insurance we don't pay.
 4      A. They are American citizens for 30-plus years.             4      Q. Okay. You don't have -- I thought I saw in these
 5   They're one of the most well-known psychiatrists in the --      5   expenses there were some health insurance. You don't have
 6   in New York.                                                    6   any health insurance?
 7      Q. Okay. These advances you received, what looks like        7      A. I pay for -- partially for health insurance.
 8   monthly, of between 4,000 and 7,000 a month, was this given     8      Q. Okay. What about Mrs. Lyubarsky; does she have
 9   to you in cash?                                                 9   health insurance?
10      A. Uh-huh.                                                  10      A. She used to have. Right now she doesn't have.
11      Q. Okay. And did you deposit this anywhere?                 11      Q. So, are you guys on Medicaid or Medicare?
12      A. Sometimes yes. Sometimes no.                             12      A. Medicare.
13      Q. Okay. And you would deposit it into the Wells            13      Q. Medicare. Okay.
14   Fargo account?                                                 14         So, groceries are partial. What else do you put on
15      A. In my -- I only have one account that Sergey and me      15   the credit cards? When you go out to dinner, do you pay
16   have. We use them, both. But they could be deposits.           16   cash or credit card?
17      Q. Does your son have other bank accounts?                  17      A. Mostly credit card.
18      A. Yes, he does.                                            18      Q. Okay.
19      Q. Is this Wells Fargo account ending in 7697 --            19      A. If we buy Bounty or toilet paper, if we go to
20   that's not his primary account; is it?                         20   Costco and buy something, or let's say we buy a toy for our
21      A. Not primary. No.                                         21   grandkid, we use credit card mostly.
22      Q. Okay.                                                    22      Q. Cable, you pay that on a credit card, right, or
23      A. This is his secondary account.                           23   electronically?
24      Q. Are you the only one that uses this account, the         24      A. Electronically and it goes from Wells Fargo.
25   Wells Fargo?                                                   25      Q. Okay. You go on using the Wells Fargo account to


                                                                                                                   14 (Pages 53 to 56)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                      Case 18-16659-LMI            Doc 86          Filed 04/01/19       Page 111 of 128

                                                         Page 57                                                             Page 59

 1   pay that credit card, right, the BMW credit card?               1       A. Bankruptcy schedules? Why should I -- hold on one
 2          Okay. Do you have a PayPal account?                      2   second. What should I put on the bankruptcy schedule?
 3       A. Do I have PayPal account? Used to have.                  3       Q. It's not listed on there. That account is not
 4       Q. When did you close it?                                   4   listed on your bankruptcy schedules; is it?
 5       A. I don't even remember.                                   5       A. I don't know if I should.
 6       Q. Okay.                                                    6       Q. Do you want me to show you your schedules?
 7       A. No, I don't remember.                                    7       A. No. Who -- where could I -- where could I see that
 8       Q. When was the last time you used PayPal?                  8   I had to schedule PayPal account?
 9       A. I don't use PayPal.                                      9       Q. Well, it's -- any kind of deposit account. What do
10       Q. Okay. You don't have any PayPal accounts in your        10   you think a PayPal account is? It's a virtual account,
11   name?                                                          11   right?
12       A. No. Right now, no.                                      12        A. Maybe.
13       Q. Okay. Do you sell anything online?                      13        Q. Do you hold money in it?
14       A. I don't. My son does. Clothes. I think they             14        A. I didn't held -- I didn't -- I didn't hold any
15   sell -- I tried a few times to sell some garbage from --       15   money as per se. But if that was some kind of a sale and we
16   from the -- what do you call it? From the storage facility,    16   sold something, so -- it was spent anyway. So, what's
17   but it didn't work out. It stays on eBay for years and --      17   the -- what does it have any relevance to the current
18   my daughter-in-law, I think she sells some stuff, like         18   situation or even to the situation of 2018?
19   shoes. I personally don't sell anything. I have nothing to     19          I'm just trying to understand what's this -- how
20   sell.                                                          20   it's relevant to the current situation. Let's say if in
21       Q. You don't use eBay?                                     21   2016 something was sold for $8900 and then 8900 was spent.
22       A. Yes.                                                    22   I'm just trying to understand why this is a question.
23       Q. You do. Okay.                                           23          (Thereupon, Exhibit Number 5 was marked for
24          (Thereupon, Exhibit Number 4 was marked for             24   identification.)
25   identification.)                                               25   BY MS. READ:

                                                         Page 58                                                             Page 60

 1   BY MS. READ:                                                    1       Q. Can you take a look at your amended schedules that
 2       Q. This is a bank statement from January 1st, 2016.         2   were filed last week, Exhibit 5?
 3   Sorry, I'm going to reach across. Do you recognize this         3       A. Yeah, yeah, yeah.
 4   statement?                                                      4       Q. Okay. Can you turn to Page 4?
 5       A. Wells Fargo.                                             5       A. 1, 2, 3 -- yes, I'm here.
 6       Q. Okay. Can you tell me why there is deposits from a       6       Q. Okay. Number 17, deposits of money. There's no
 7   PayPal account in your name? Substantial deposits.              7   PayPal account listed, correct?
 8       A. Hold on. Well, maybe at that time I still had one.       8       A. Again, there is nothing that says PayPal account.
 9       Q. Okay. What did you sell for $8,000 in 2016?              9   If that would be the PayPal that I saw, I would be listing
10       A. I have no idea. I don't remember.                       10   it. But again, there is nothing on PayPal account, not even
11       Q. So, when I asked you if you closed any accounts in      11   a dollar.
12   the past five years ---                                        12       Q. Do you have any other virtual or financial accounts
13       A. No, five years ---                                      13   like Bitcoin?
14       Q. This is 2016.                                           14       A. No.
15       A. Right. Again, I didn't hear five years. I think         15       Q. Do you know what Bitcoin is?
16   recently.                                                      16       A. Yes.
17       Q. Okay.                                                   17       Q. What about like a Zelle account, or Coin, any of
18       A. Again, as I said, I don't remember what it could        18   those virtual online? Do you ever use those?
19   be.                                                            19       A. I think Zelle. Yeah, one time I used Zelle.
20       Q. So, this is not an open, currently active account?      20       Q. What about Venmo? Have you ever used Venmo?
21       A. Not with my name, for sure.                             21       A. Venmo? Maybe. I don't know, but it's something --
22       Q. Do you have access to it?                               22   yeah, I think -- you know, I have some.
23       A. Yes. If I need to, yes.                                 23       Q. Do you have a Venmo account?
24       Q. Okay. But you didn't schedule this on your              24       A. It's not just an account. Maybe somebody, you
25   bankruptcy schedules; did you?                                 25   know, transfer me some money or I transfer some money, so


                                                                                                                  15 (Pages 57 to 60)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                      Case 18-16659-LMI            Doc 86          Filed 04/01/19       Page 112 of 128

                                                         Page 61                                                              Page 63

 1   maybe we use it, or let's say Sergey wanted to transfer         1      Q.   This wasn't your compensation?
 2   money or I wanted to transfer. I don't know exactly, but it     2      A.   No.
 3   could be. It could be.                                          3      Q.   Okay.
 4      Q. Have you ever paid for anything in Bitcoin?               4      A.   Why it should be?
 5      A. What?                                                     5      Q.   Sergey is still receiving compensation or salary?
 6      Q. Have you ever paid for anything in Bitcoin?               6      A.   No. He's no longer with the company for now.
 7      A. No.                                                       7          This is so simple. Why would I hide a couple of
 8         MS. READ: Let me mark Exhibit 6.                          8   thousand dollars a month income? What could be the reason
 9         (Thereupon, Exhibit Number 6 was marked for               9   for me?
10   identification.)                                               10       Q. Well, you said before you closed bank accounts ---
11   BY MS. READ:                                                   11       A. Right. Because of the -- okay. I won't use words.
12      Q. Take a look at these checks for me. Do you               12          But again, if I wanted to -- let's say -- if I get
13   recognize these checks?                                        13   paid, I would be able to get, you know, checks. But there
14      A. Yes.                                                     14   is no --- I don't think you need it. I think -- you want to
15      Q. Okay. Is that your signature on all of these             15   know if I own the company, multi-million-dollar company,
16   checks?                                                        16   with five dollars in my pocket.
17      A. No.                                                      17       Q. Is that how much the company makes, millions a
18      Q. Okay. Let's go through them. Is that your                18   year? How much does it make in revenue a year?
19   signature?                                                     19       A. Revenue? A few hundred thousand. Can you imagine
20      A. It's not my signature.                                   20   if I can be a part of it with zero money in my pocket? This
21      Q. Okay. Is that your signature?                            21   company has -- it's a big company.
22      A. No.                                                      22       Q. Have you ever paid any money to Luxury Gift, Inc.?
23      Q. Is that your signature?                                  23       A. What was that?
24      A. No.                                                      24       Q. Have you personally ever paid any money to Luxury
25      Q. How about that or that (indicating)?                     25   Gift, Inc.?

                                                         Page 62                                                              Page 64

 1       A. No. This is my son's checks, but it's not my             1      A. Me to them?
 2   signature. This is my signature (indicating).                   2      Q. Uh-huh.
 3       Q. That's your signature?                                   3      A. What for?
 4       A. Yes. This is my signature. This is my signature          4      Q. I'm asking have you ever?
 5   (indicating).                                                   5      A. No.
 6       Q. Okay.                                                    6      Q. Never written a check? Never gave cash to the
 7       A. This is my signatures also (indicating).                 7   company?
 8         MS. READ: Okay. Mark as Exhibit 7.                        8      A. No. As far as I know, I don't remember any time.
 9         (Thereupon, Exhibit Number 7 was marked for               9      Q. What about your son?
10   identification.)                                               10      A. That I don't know. I don't know what he did.
11   BY MS. READ:                                                   11         Hold on one second. Hold on. I remember there was
12       Q. These are additional checks from Luxury Gift.           12   a case when the customer -- when the customer couldn't send
13       A. These are all checks. Yeah, it's my signature all       13   the money to the business account and he -- and Leonid asked
14   of them.                                                       14   Sergey if he can take the money to his account and then the
15       Q. Okay. What were you writing these checks for?           15   same day they transferred the funds to Luxury Gift, Inc.
16   There's no memo line, so I don't know what these are for.      16   Yeah, it was a couple of times. I think it was the same
17       A. This is a salary. 24501, it's his monthly --            17   customer.
18   monthly -- yeah, monthly salary, 2501.                         18      Q. You transferred the money?
19       Q. And these checks were all deposited into 7697, the      19      A. No, no, no. Again, one more time, slowly. The
20   Wells Fargo account?                                           20   customer -- the customer conditions was that he couldn't
21       A. Most likely, yes.                                       21   wire the payment to his business account. He could wire the
22       Q. Did you deposit them or did Sergey?                     22   money only to the personal account.
23       A. Sergey did.                                             23      Q. Okay.
24       Q. Okay. This wasn't your salary?                          24      A. And Leonid asked Sergey if it's possible that he
25       A. No. Why?                                                25   accepts the money and immediately put it back on Luxury Gift


                                                                                                                   16 (Pages 61 to 64)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                     Case 18-16659-LMI            Doc 86         Filed 04/01/19       Page 113 of 128

                                                       Page 65                                                             Page 67

 1   account, because the money doesn't belong to him.             1   years?
 2      Q. Would Sergey have used the Wells Fargo account?         2      A. No. The other way.
 3      A. Probably. Yes.                                          3      Q. Okay. Given any gifts over a thousand dollars in
 4      Q. When was that?                                          4   the past two years?
 5      A. I have no idea. It was years -- a few years ago.        5      A. No.
 6   Maybe two years ago. Maybe three. I don't remember.           6      Q. Have you sold anything recently, jewelry?
 7   That's very hard to recollect.                                7      A. We don't buy. We don't sell. We used to sell
 8      Q. Okay. Have you ever transferred money between           8   years -- over 10 years ago, when things were not great. But
 9   Luxury Gift, Inc.'s bank accounts and your personal bank      9   there's nothing to sell.
10   accounts?                                                    10      Q. Is anyone holding any money in trust for you?
11      A. I don't have personal bank account.                    11      A. No.
12      Q. Well, the Wells Fargo account, or other accounts,      12      Q. Are you the beneficiary of any life insurance
13   PayPal. Have you ever transferred money between the          13   policies?
14   accounts?                                                    14      A. There are life insurance policies with Guardian.
15      A. No.                                                    15      Q. Okay. Are you a beneficiary?
16      Q. Okay. Have you ever transferred money between          16      A. On life insurance, no. In case of my death, my
17   Luxury Gift, Inc.'s and Sergey's bank accounts?              17   wife is a beneficiary and my children are the beneficiary.
18      A. Again, that case that I just mentioned, maybe.         18      Q. Okay. Is it term or whole? Do you know?
19      Q. Okay. Other than that?                                 19      A. Both.
20      A. Don't remember.                                        20      Q. Both?
21      Q. Okay. Does anyone owe you money currently?             21      A. One is term. Another is whole life. Both are
22      A. Yes.                                                   22   exempt.
23      Q. Who owes you money?                                    23      Q. And you make payments to that every month, right?
24      A. There are one gentleman -- it's written. The           24      A. Absolutely.
25   restitution. He robbed my house in New Jersey, completely    25      Q. And that's through the Wells Fargo account?

                                                       Page 66                                                             Page 68

 1   destroyed the house. The damage was about $300,000. He        1       A. Absolutely.
 2   pays me a hundred bucks every month.                          2       Q. Okay. Other than your Social Security, that I see
 3      Q. Where does that go?                                     3   gets deposited, what are the other -- because I don't have
 4      A. To the same account.                                    4   copies of checks to those bank statements. What other
 5      Q. Into the Wells Fargo account?                           5   amounts are being deposited into that account for the past
 6      A. Yeah. Even you can see on the schedule. It's            6   two years? Are you the only one making deposits into that
 7   there.                                                        7   account, the Wells Fargo account?
 8      Q. Okay.                                                   8       A. Not me. Sergey makes all the deposits.
 9      A. And there is another guy who robbed me for a few        9       Q. Okay. Do you ever sign any contracts on behalf of
10   hundred thousand dollars. It was a scam. He was arrested,    10   Luxury Gift, Inc.?
11   arraigned, and he's paying me 230 a month. That's also on    11       A. I don't have the power to sign contracts.
12   the schedule.                                                12       Q. Have you?
13      Q. That was -- was that a judgment?                       13       A. No, never.
14      A. No. He was caught ---                                  14       Q. Never signed any agreements on behalf of it?
15      Q. Is that another restitution?                           15       A. No. As far as I remember, no.
16      A. It's a restitution. Yes.                               16       Q. Have you ever negotiated anything, any contracts or
17      Q. Okay.                                                  17   vendors or things like that?
18      A. It's there.                                            18       A. I don't have the right to do it. It's Leonid is
19      Q. Okay. Have you lent any family member a loan or        19   the only person that makes decisions and signs contracts or
20   money over a thousand dollars in the past four years?        20   anything.
21      A. Mostly it's coming from them, not from me.             21       Q. What about when he wasn't living here and he was
22      Q. Okay. Have you lent your daughter money say in the     22   living in Russia, or Ukraine, wherever he was living?
23   past five years?                                             23       A. Yeah, he was living in Ukraine. Again, what kind
24      A. No.                                                    24   of contracts? Can you be more specific?
25      Q. Have you lent your son money in the past five          25       Q. Vendors, suppliers, customers. Were you


                                                                                                                17 (Pages 65 to 68)
                                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                (305) 358-8875
                      Case 18-16659-LMI            Doc 86          Filed 04/01/19      Page 114 of 128

                                                         Page 69                                                          Page 71

 1   negotiating those things?                                       1   in Ukraine?
 2      A. Could be.                                                 2         MRS. LYUBARSKY: Well, I do go there, visit them.
 3      Q. Would you sign purchase orders? Did you ever sign         3   My brother is there.
 4   purchase orders?                                                4         MS. READ: Okay.
 5      A. Maybe.                                                    5         MRS. LYUBARSKY: But we do not have anything to do
 6      Q. Did you sign invoices?                                    6   about the money between two of us.
 7      A. Maybe.                                                    7         MS. READ: Is anyone holding any money in trust for
 8      Q. All right.                                                8   you?
 9      A. And again, as I said, even if I signed something,         9         MRS. LYUBARSKY: No.
10   the agreement was I'm not responsible for anything.            10         MS. READ: Do you have any bank accounts here in
11   Whatever is there, it's his responsibility.                    11   the United States?
12      Q. Are you guarantor on any loan or obligation that's       12         MRS. LYUBARSKY: No.
13   owed by Luxury Gift, Inc.?                                     13         MS. READ: Do you have any bank accounts abroad?
14      A. I cannot be.                                             14         MRS. LYUBARSKY: No.
15      Q. Do you know if you are?                                  15         MS. READ: When was the last time you had a bank
16      A. I know for sure that I cannot be a guarantor.            16   account here in the U.S.?
17      Q. Has Luxury Gift, Inc. taken any loans out in the         17         MRS. LYUBARSKY: I didn't have. Or I do not
18   past four years?                                               18   recall.
19      A. As far as I know, no.                                    19         MS. READ: So, you said you have a brother still in
20      Q. Does it own any real estate?                             20   Ukraine?
21      A. No.                                                      21         MRS. LYUBARSKY: Yes.
22      Q. It just owns inventory?                                  22         MS. READ: And are your parents still alive in the
23      A. Yes.                                                     23   Ukraine?
24      Q. And where is that inventory kept?                        24         MRS. LYUBARSKY: They are deceased.
25      A. In the office and the Ukraine.                           25         MS. READ: Deceased. Okay. And they're from

                                                         Page 70                                                          Page 72

 1      Q. Okay. How often do you travel to Ukraine?                 1   Odessa?
 2      A. How often? The last time I was there -- but again,        2        MRS. LYUBARSKY: Yes.
 3   I don't travel to the place where the business is because I     3        MS. READ: Okay. And when was the last time you've
 4   have nothing to do with it.                                     4   been to Ukraine? When's the last time you went back?
 5      Q. Have you ever been there?                                 5        MRS. LYUBARSKY: Two years ago.
 6      A. No, never.                                                6        MS. READ: Do you have any other siblings?
 7      Q. Okay. You know where it is, though, right?                7        MRS. LYUBARSKY: Siblings? No.
 8      A. I know the city, but I don't know exactly where.          8        MS. READ: Okay. Does anyone owe you money?
 9      Q. How often do you travel to Ukraine?                       9        MRS. LYUBARSKY: No.
10      A. Generally speaking?                                      10        MS. READ: Have you lent anyone money in the past
11      Q. Yeah.                                                    11   two years?
12      A. Once every five years.                                   12        MRS. LYUBARSKY: No.
13      Q. Okay. And what do you go for?                            13   BY MS. READ:
14      A. My father buried there. My oldest brother lives          14      Q. Mr. Lyubarsky, do you have any bank or financial
15   there. So, we have there relatives and friends.                15   accounts abroad?
16         MS. READ: Mrs. Lyubarsky, does anyone owe you any        16      A. No.
17   money?                                                         17      Q. Have you ever held any accounts abroad?
18         MRS. LYUBARSKY: No.                                      18      A. Never.
19         MS. READ: Is anyone holding any money in trust for       19      Q. You've never held any accounts in Ukraine?
20   you?                                                           20      A. Never.
21         MRS. LYUBARSKY: No. I don't have any money.              21      Q. Are you still a Ukrainian citizen?
22         MS. READ: And you still have family in Ukraine?          22      A. No. I'm U.S. citizen for 25 years.
23         MRS. LYUBARSKY: Well, my relatives there are             23      Q. No, I know you are, but do you still hold a
24   rather wealthy people and I don't have any relations.          24   passport for Ukraine?
25         MS. READ: You have no relations with your family         25      A. No. When I immigrated it was the Soviet Union.


                                                                                                                18 (Pages 69 to 72)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                      Case 18-16659-LMI           Doc 86          Filed 04/01/19       Page 115 of 128

                                                        Page 73                                                             Page 75

 1   There was no Ukraine at that time.                             1   19,000? What is that for?
 2       Q. It was Russia?                                          2      A. Again, it was my and Sergey's account, and I have
 3       A. No, it was USSR. So, there was no separate              3   no idea. Maybe he put it for some reason. I don't know.
 4   countries. So, when we gave up our citizenship, Soviet         4   You have to understand, it's a mutual account. I know that
 5   citizenship, we paid the fine.                                 5   I put there only disability benefit checks. Nothing else,
 6       Q. And you surrendered your passports?                     6   ever.
 7       A. We surrendered our passports and we were stateless.     7      Q. But I thought you haven't been getting disability
 8   When we moved into U.S., we were with no -- any kind of        8   checks.
 9   nationality.                                                   9      A. What?
10       Q. All right. What about your children; do they hold      10      Q. I thought you haven't been getting disability
11   Russian or Ukrainian passports?                               11   checks? Isn't that the issue with Vertonix?
12       A. No.                                                    12      A. Yes.
13       Q. Are they citizens of Russia or Ukraine?                13      Q. Right. So, you haven't been getting any disability
14       A. No.                                                    14   checks, correct?
15       Q. Okay. Does Sergey own a house?                         15      A. From 2016, yes.
16       A. No.                                                    16      Q. Okay.
17       Q. And where does he live?                                17      A. So, it means that if there is some deposit that was
18       A. In the apartment at Sunny Isles.                       18   here, probably Sergey did it, but not me.
19       Q. Different than the Poinciana one, right?               19      Q. Okay. Do you have access to this account?
20       A. Different.                                             20      A. Yes, I think I -- I don't have a signature power.
21       Q. What about your daughter; does she own an              21   No, I don't. I have an access online, yes.
22   apartment?                                                    22      Q. Okay. Do you ever utilize this account?
23       A. No.                                                    23      A. What do you mean by that?
24       Q. Where does she live?                                   24      Q. Do you ever use it?
25       A. In Downtown Brickell.                                  25      A. No, never.

                                                        Page 74                                                             Page 76

 1      Q. Do they rent?                                            1       Q. The Wells Fargo checking account 7697, do you ever
 2      A. Yes.                                                     2   write checks on that account?
 3         MS. READ: Can we go off the record? I think we're        3       A. I don't have a signature on that account.
 4   done.                                                          4       Q. Have you ever written checks on that account?
 5         (Thereupon, a brief recess was taken at 12:45 p.m.,      5       A. Have I ever?
 6   after which the examination resumed at 1:01 p.m.)              6       Q. Uh-huh.
 7   BY MS. READ:                                                   7       A. Maybe years ago could be, but I'm not sure.
 8      Q. Mr. Lyubarsky, in the production you gave me of the      8       Q. Okay. Because I don't have a check support. So,
 9   BB&T statement there was no check support.                     9   if I subpoena the check support, am I going to see that you
10         MS. READ: We're on Exhibit 8? Okay. Let me mark         10   wrote checks on this account?
11   this as Exhibit 8.                                            11       A. No, I don't think you'll get any.
12         (Thereupon, Exhibit Number 8 was marked for             12       Q. Okay.
13   identification.)                                              13       A. I even -- you know, I was under impression --
14   BY MS. READ:                                                  14   because many, many years ago I thought that I had some kind
15      Q. You provided this to me. Can you tell me why you        15   of a power of attorney or something, but when I called the
16   provided this to me?                                          16   bank, they said, "No, no, no. You have nothing to do with
17      A. Why I provided this?                                    17   this bank." So, that's why I'm absolutely sure that -- you
18      Q. Yes.                                                    18   know.
19      A. Because you asked.                                      19          MS. READ: I'm going to mark Exhibit 9.
20      Q. So, do you use this BB&T account?                       20          (Thereupon, Exhibit Number 9 was marked for
21      A. Just to put the checks from disability benefits.        21   identification.)
22      Q. That's the only thing that gets deposited into that     22   BY MS. READ:
23   account?                                                      23       Q. This is a Wells Fargo account from April of 2018.
24      A. The only thing. Nothing else it was used for.           24   Can you tell me what these PayPal transactions are for on
25      Q. Okay. So, you see these three deposits, one for         25   April 9th and April 19th?


                                                                                                                 19 (Pages 73 to 76)
                                  OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                (305) 358-8875
                      Case 18-16659-LMI            Doc 86          Filed 04/01/19       Page 116 of 128

                                                         Page 77                                                             Page 79

 1      A. This account is used by my daughter-in-law and            1   the company?
 2   that's why -- could be she sold something. Could be she did     2       A. Yeah.
 3   something. Because, again, as I said, I don't use any           3       Q. Okay. When I asked you before about transferring
 4   account. My bank account is used by my daughter-in-law and      4   money in between accounts, you said you didn't do that.
 5   my son. They sell shoes. Sometimes they sell some               5       A. Again, it's not the company. Okay. The company
 6   clothing. I have nothing to do with it.                         6   has account and the company has liquid cash.
 7      Q. What's your daughter-in-law's name?                       7       Q. Right.
 8      A. Natalia.                                                  8       A. Okay? Imagine the company has $5,000 in cash.
 9      Q. Can you spell that?                                       9   Okay? He asked Leonid, "Leonid, may I take $500 or $700?"
10      A. N-A-T-A-L-I-A.                                           10       Q. An advance?
11      Q. Do you see all these transactions for payments for       11       A. Leonid says, "Yes, Yuri, give him $700." To make
12   credit cards, Sapphire?                                        12   it easier, then he sends money back to me and I put it back
13      A. That was my card.                                        13   into -- into Castle. That's all. It's not something that,
14      Q. Okay. You have a Chase Sapphire card?                    14   you know ---
15      A. Yes, I did.                                              15       Q. Right. I understand. So, the $700, how would you
16      Q. Okay. Where is that card now? This is in 2018.           16   repay this? By check? By cash?
17      A. Revoked.                                                 17       A. Repay to who?
18      Q. When was it revoked?                                     18       Q. You said this is owed to the company.
19      A. On the 31st of May, when I filed for bankruptcy. I       19       A. Cash. I have to put cash. It's Leonid's money.
20   was very upset because I paid -- I was paying on time. It      20       Q. Okay. So, you would withdraw $700 from this
21   was a big credit line, like $13,000. I was trying to call      21   account?
22   them and say that I can use their card, I'll pay the           22       A. Right.
23   balance -- the balance was about four grand. So, I didn't,     23       Q. And then give it to Luxury?
24   you know, use $13,000 just to, you know, scam them. It was     24       A. To Luxury. Yeah. To Leonid. It's his money. His
25   not right.                                                     25   safe. He puts it in his safe.

                                                         Page 78                                                             Page 80

 1      Q. Okay. What other credit card did you have before          1      Q. But why would Alexander Lipp be paying you the
 2   you filed for bankruptcy?                                       2   money instead of Luxury Gift?
 3      A. There were two of them. One of them was this one.         3      A. Because I'm a bookkeeper. It's easier for him.
 4   Another one was Capital One. There was nothing else.            4      Q. Right. I understand that. But this is a personal
 5      Q. What about Sea Breeze? What is that?                      5   account. This is an account ending in 7697.
 6      A. Sea Breeze is my mother. That's the apartment.            6      A. Right.
 7      Q. What apartment?                                           7      Q. Why would an employee of the company be giving you
 8      A. My mother lives -- she's 92 and she lives in the          8   money to repay the company?
 9   apartment in Brooklyn. That's a payment -- a rent payment.      9      A. It's easier for him.
10      Q. Okay. And who is Alexander Lipp?                         10      Q. It's not easier just to deposit it into the
11      A. Alexander Lipp is the gentleman that works for the       11   corporate bank account?
12   company Luxury Gift.                                           12      A. You cannot do it. It's a personal money. It has
13      Q. Okay. Why would he be depositing money into this         13   nothing to do with business.
14   account?                                                       14      Q. Okay.
15      A. Maybe -- I don't know. Maybe he -- you know,             15      A. He takes -- okay. Let me ---
16   sometimes he's asking for loan. I take money for -- give it    16      Q. No, no, no. It's fine.
17   to him. Not my money. You know, money from -- from the         17      A. He wants money. He comes to the boss and says,
18   Luxury Gift money.                                             18   "Leonid, can you borrow me $700, that I need to pay my rent,
19      Q. So, why would he be repaying it to you?                  19   my expenses?" Okay? Leonid says, "Yuri, give him $700." I
20      A. Because then I take the money and put it back into       20   take money, I give him.
21   the ---                                                        21      Q. How often does this happen?
22      Q. The company?                                             22      A. I don't know. Last time -- if it's a big deal, I
23      A. Yes.                                                     23   can ask him not to do it again.
24      Q. So, if Alexander Lipp deposits $700 into this Wells      24      Q. How often does it happen?
25   Fargo account, you then take that 700 and give it back to      25      A. I know he takes money every month.


                                                                                                                  20 (Pages 77 to 80)
                                   OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                 (305) 358-8875
                      Case 18-16659-LMI             Doc 86          Filed 04/01/19       Page 117 of 128

                                                          Page 81                                                              Page 83

 1         MS. READ: Okay. Mark this as Exhibit 10. This is           1       Q. Wells Fargo checking, February 2018. I see here
 2   a Way2Save Wells Fargo account for October 2018.                 2   Amazon and TJX. Is that Target?
 3         (Thereupon, Exhibit Number 10 was marked for               3       A. No. TJX, it's -- what's the name of the store?
 4   identification.)                                                 4       Q. TJ Maxx?
 5   BY MS. READ:                                                     5       A. TJ Maxx.
 6       Q. See these charges?                                        6       Q. Okay. Is that a credit card?
 7       A. Yeah. Yeah.                                               7       A. It's like bonus card.
 8       Q. On October ---                                            8       Q. Okay. Is this Amazon bill pay, is this an Amazon
 9       A. That's what I'm saying. He ---                            9   credit card?
10       Q. Excuse me.                                               10       A. No. We don't have Amazon credit card.
11       A. He takes money -- he takes money and then he             11       Q. Okay. Do you have access to any savings accounts
12   puts -- it's the same thing as I said. Every month he is        12   attached to this account?
13   begging for money. Leonid tells him -- listen, I'm the one      13       A. No.
14   that just does whatever, you know, Leonid says.                 14       Q. No?
15       Q. Okay. I don't see a withdrawal here for $900.            15       A. There is no savings account as far as I know.
16   There's a deposit of 900, but I don't see a withdrawal here.    16   Maybe there is, but there is zero balance, because we never
17   Where would that be reflected?                                  17   use it.
18       A. What I can say, that the last time -- $900 ---           18       Q. What's Sea Breeze?
19       Q. Okay. Let's move on.                                     19       A. I just told you. My mother's ---
20         I see here there's PayPal for Auto World. What is         20       Q. Oh, that's right. All right.
21   Auto World? Payable to you. What is that? Or excuse me.         21         Okay. We're wrapping up. I know you've got some
22   These are withdrawals. What is that?                            22   issues with Vertonix and so do we.
23       A. It's something that -- okay. Auto World is from          23         What is the current status of the lawsuit in
24   this account. It's a friend of mine. We -- 36238 -- it's a      24   Philadelphia?
25   friend of mine.                                                 25       A. The current status, as far as I know, that there

                                                          Page 82                                                              Page 84

 1      Q. What are you paying him for?                               1   was a decision, softly saying illegal decision, by a
 2      A. He is -- let me check. He -- let me see. What I            2   Philadelphia judge that my attorney will describe it later,
 3   was paying him for? 238. I think it was something for a          3   but they -- three years ago they -- after I paid them over
 4   car, but ---                                                     4   $200,000, they still want more.
 5      Q. For the Tesla?                                             5      Q. Right.
 6      A. It was something -- no, not for Tesla. It was --           6      A. And in 2016, with all the allegedly lies in
 7   we have a gentleman in Kiev, in Ukraine that asked for some      7   court -- that's the way they behave themselves -- they won
 8   spare parts. That I remember.                                    8   the decision in court fooling the judge that I'm a
 9      Q. Right.                                                     9   millionaire, that I have eight luxury cars and $2 million
10      A. Right. Every time he asks -- sometimes he asks for        10   house. Mr. Rays (phonetic) knew that one year before that
11   this, for that. Probably that's the thing.                      11   court hearing my house was lost on foreclosure, but he never
12      Q. Okay. Do you have an Amazon account?                      12   mentioned it. He just gave the judge the photos of that
13      A. Not really. I don't use it. I used to have one,           13   particular house that was already sold a year ago.
14   but I didn't -- sometimes I buy on Amazon some simple           14       Q. Uh-huh.
15   things.                                                         15       A. And said that, "This is Yuri's house. He's a rich
16      Q. Do you use Amazon bill pay?                               16   person and he doesn't need those payments." And that's why,
17      A. No. That I don't know. What is that?                      17   you know, the judge -- first of all, the judge got the wrong
18      Q. What about Alliant Credit Union? What is that?            18   statute --
19      A. That's the payment for Tesla.                             19       Q. Right.
20      Q. $1300 a month is the payment for Tesla?                   20       A. -- to determine.
21      A. Correct.                                                  21       Q. No, I understand. What's the current status? Are
22          MS. READ: Mark this as Exhibit 11.                       22   you still litigating it in Philadelphia?
23          (Thereupon, Exhibit Number 11 was marked for             23       A. No.
24   identification.)                                                24       Q. No?
25   BY MS. READ:                                                    25       A. It's done.


                                                                                                                    21 (Pages 81 to 84)
                                    OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                  (305) 358-8875
                       Case 18-16659-LMI             Doc 86            Filed 04/01/19      Page 118 of 128

                                                             Page 85                                                           Page 87

 1      Q. It's over?                                                   1
 2      A. It's over.                                                   2
 3      Q. Have you been in communication with Guardian?                3            EXCEPT FOR THE CORRECTIONS MADE
                                                                                     HEREIN BY ME, I CERTIFY THIS IS
 4      A. Yes.                                                         4            A TRUE AND ACCURATE TRANSCRIPT.
 5      Q. Okay. And are they going to ---                              5
 6      A. They are on my side.                                                       _____________________________
 7      Q. Okay.                                                         6                 Deponent
 8      A. Although they want 50 grand for something that they           7
 9   don't deserve.                                                      8   Sworn and subscribed to before me
                                                                         9   this ______ day of _________________, 2019.
10      Q. Okay.                                                        10   PERSONALLY KNOWN _________ OR I.D. _________________
11      A. But they said that they know that the decision of            11
12   the judge wasn't legal and they told the judge about it, but            _______________________________________
13   nothing worked. Because we don't know how they got this            12   Notary Public in and for the
14   decision. But right now I have no idea what's going on. I               State of Florida at Large
15   know it's done in Philadelphia and right now the Bankruptcy        13
                                                                        14
16   Court will make a decision --                                      15
17      Q. Right.                                                       16
18      A. -- whether they are entitled on any money.                   17
19      Q. Okay. Lastly, you said there's a Public -- you               18
20   have a Public Storage unit?                                        19
21      A. Correct.                                                     20
                                                                        21
22         MS. READ: Okay. I'm marking this as Exhibit 12.
                                                                        22
23   You provided this to me.                                           23
24         (Thereupon, Exhibit Number 12 was marked for                 24
25   identification.)                                                   25


                                                             Page 86                                                           Page 88

 1   BY MS. READ:                                                       1
 2        Q. Is that a complete inventory of what's in it?              2             CERTIFICATE OF OATH
 3        A. At this particular time, yes. It used to be some           3
 4   furniture, TVs that we gave to Salvation Army. There were               STATE OF FLORIDA )
 5   some boxes. There was a lot of different things. We had a          4              ) SS
 6   bigger unit, Unit 15, and then we moved to Unit 5 to pay                COUNTY OF MIAMI-DADE)
 7   less money and right now it's Unit 5.                               5
 8        Q. Okay. When was the last time you've been there?             6       I, Maggie Rubio, RPR, Notary Public in and
 9        A. A few days ago.                                             7    for the State of Florida at Large, certify that
10        Q. Okay. Could I have access to that?                          8    the witness, YURI LYUBARSKY and OLGA LYUBARSKY,
11        A. Absolutely.                                                 9    personally appeared before me and were duly sworn.
12           MS. READ: Okay. I don't have anything further at           10       WITNESS my hand and official seal this 21st
                                                                        11    day of February, 2019.
13   this time. There were a lot of documents that I need, which
                                                                        12
14   I'll -- or I may need to subpoena. The credit card
                                                                        13
15   statements, things like that, check support. I'm not
                                                                        14
16   concluding this deposition. I'm keeping it open. I don't                                MAGGIE RUBIO
17   think I'm going to need to call them back, but reserving my        15             Notary Public - State of Florida
18   right to recall them pending additional documents.                                Commission No. GG 179907
19           Are they going to read or waive?                           16             My Commission Expires: April 14, 2022
20           MR. NERDINSKY: We'll read.                                 17
21           MS. READ: They'll read. Okay.                              18
22                                                                      19
        AND FURTHER DEPONENT SAITH NOT.                                 20
23                                                                      21
          (Thereupon, formalities having not been                       22
24                                                                      23
       waived, the examination was adjourned at 1:20 p.m.)              24
25                                                                      25


                                                                                                                    22 (Pages 85 to 88)
                                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                   (305) 358-8875
                          Case 18-16659-LMI                    Doc 86       Filed 04/01/19   Page 119 of 128

                                                                  Page 89
1
           REPORTER'S DEPOSITION CERTIFICATE
 2
 3       I, Maggie Rubio, RPR, certify that I was
 4    authorized to and did stenographically report the Rule
 5    2004 Examination of YURI LYUBARSKY and OLGA LYUBARSKY,
 6    the witnesses herein; that a review of the transcript
 7    was requested; and that the foregoing pages numbered
 8    from 1 to 90 inclusive is a true and complete record of
 9    my stenographic notes of the Rule 2004 Examination by
10    said witnesses; and that this computer-assisted
11    transcript was prepared under my supervision.
12       I further certify that I am not a relative,
13    employee, attorney or counsel of any of the parties,
14    nor am I a relative or employee of any of the parties'
15    attorney or counsel connected with the action.
16       DATED this 21st day of February, 2019.
17
18
                     MAGGIE RUBIO, RPR
19
20
21
22
23
24
25


                                                                  Page 90
1                OUELLETTE & MAULDIN
                 Court Reporters, Inc.
2            1550 S. Dixie Highway, Suite 205
               Coral Gables, Florida 33146
3               Phone: (305) 358-8875
4    February 21, 2019
5    YURI LYUBARSKY and OLGA LYUBARSKY
     c/o Nerdinsky Law Group, P.A.
6    Attn: Leonid Nerdinsky, Esquire
     3800 South Ocean Drive, Suite 242
7    Hollywood, Florida 33019
8          CASE:      IN RE: YURI LYUBARSKY and OLGA
                   LYUBARSKY
 9         DATE TAKEN: November 27, 2018
10    Dear Mr. and Mrs. Lyubarsky:
11       Please be advised that your Rule 2004 Examination
      taken in the case and on the date described above has
12    been transcribed and is ready for your review.
13       Please contact us for an appointment to read and
      sign this Rule 2004 Examination at your earliest
14    convenience.
15       The transcript will be sent to counsel with or
      without your signature in 30 days or at the time of
16    trial, whichever comes first.
17       Our office hours are 9:00 a.m. to 4:30 p.m., Monday
      through Friday.
18
       If you have any questions regarding this matter,
19   please feel free to contact us at the above number.
20                 Sincerely,
21
22                MAGGIE RUBIO, RPR
23
24    cc: Alexis S. Read, Esquire
25



                                                                                                               23 (Pages 89 to 90)
                                            OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                                          (305) 358-8875
Case 18-16659-LMI   Doc 86   Filed 04/01/19   Page 120 of 128




EXHIBIT 6
           Case 18-16659-LMI           Doc 86      Filed 04/01/19      Page 121 of 128




                              CONSULTING AGREEMENT
                                         between
                               Leonid Aronov ("Owner"),
                            Luxury Gift, Inc. ("Business") and
                             Yuri Lyubarsky ("Consultant")
                                       October 10, 2013

WITNESSETH:
    WHEREAS:
    Business is a 7-year old jewelry/watch sales business in Carteret, NJ;

    Owner is the 100% owner and President of Business;
    Owner resides permanently overseas, is an absentee owner/operator of the Business, and as a
    result of this has difficulty properly auditing the financials of the Business or regularly verifying
    its security procedures;
    In early 2013, Owner came to believe that some employees of the Business may be secretly
    diverting sales of products to themselves and/or to other entities competing against the Business;

    Owner also came to believe that the bookkeeping staff of the business may not be properly or
    competently keeping the financial books of the Business;

    Consultant is a friend of Owner who has competence is bookkeeping and sales operations, but
    lives in Florida, while the Business is located in New Jersey:

    In July 2013, Owner requested Consultant's assistance in auditing the books of the Business and
    the security procedures of the sales operations of the Business;

    In July-October 2013, Consultant made several trips to the location of the Business in New
    Jersey to review its books and perform spot security checks to see if sales were being diverted;

    Consultant has identified a number of bookkeeping issues at the Business, as well as assisted
    Owner in identifying diversion of sales from the Business by some of its employees;

    Consultant is handicapped and has a number of medical and mental health conditions that make
    it difficult for him to make any firm time commitments or to continue to provide assistance to
    Owner while the Business located in New Jersey:

    Consultant and Owner have discussed commercial terms on which Consultant may continue to
    assist Owner on a more permanent basis, with provisions made for the health conditions of
    Consultant which preclude him from taking a full-time job or experiencing significant stress;

    As part of such discussions. Consultant has recommended that Owner relocate the Business to
    Florida, where Consultant's family members (who, as Consultant has assured Owner, can be
    trusted better than existing sales staff) may begin working for the Business, which Consultant
    believes will ensure the future integrity of the Business and eventually increase its profitability;

    Owner and Consultant have discussed a possibility of immediate buy-in for Consultant to
    become a partner in the Business, and could not agree on the terms of such buy-in, since
    Consultant is unable to contribute any meaningful portion of the ongoing value the Business,
    while Owner is unwilling to sell any portion of the Business until Consultant has proven by track
    record that he is able to substantially improve the performance of the Business;    ·

                                                                                              EXHIBIT
          Case 18-16659-LMI          Doc 86      Filed 04/01/19       Page 122 of 128




   Instead of an immediate buy-in, Owner and Consultant have discussed an option compensation
   package where, in exchange for his services in auditing the books of the Business and his
   ongoing assistance in its operations, Consultant would be given an option to purchase a 49%
   equity stake in the Business for an appropriate portion of its value as an ongoing concern, on the
   condition that Consultant's work leads to a significant increase in the gross profit of the Business
   over a term of five (5) years;


NOW, THERBFORB, Owner and Consultant agree as follows:
1. Term and Definitions.
   The term of this agreement shall be from the date hereof and until December 31, 2018 ("Term").
   As more fully provided herein, certain obligations and rights of parties hereunder shall extend
   until December 31, 2019.                                                    I



   The Business operates by reselling luxury watches, jewelry and related ite~s which are owned
   by Owner ("Owner's Inventory") as well as its own inventory of similar items (''Business
   Inventory"). It is expected that in the future Owner will contribute Owner's Inventory to the
   Business and it will become part of Business Inventory. The present value of Owner's Inventory
   is approximately $2,000,000 (Two Million US Dollars), and the present value of Business
   Inventory is approximately $50,000 (Fifty Thousand US Dollars).

2. Services.
   Consultant shall, at no separate charge except the consideration provided in Section 4 hereof,
   provide the following services ("Services") to Owner/Business during the Term:

       a. make monthly visits to the Business premises while it operates in Ne~ Jersey to perform
          bookkeeping work, and report the results to Owner;                  ·

       b. make security spot checks/calls on the Business sales department to determine if sales are
          being diverted away from the Business;                                ·

       c. assist in relocating the Business to Florida;

       d. upon relocation of the Business to Florida and subject to agreement of Consultant's
          family members to work for the Business (to be approved or rejected in Owner's full and
          unfettered discretion), assist Owner in hiring and training Consultant's family members;

       e. during operations of the Business in Florida, continue to perform bookkeeping reviews
          and audits of the Business;
       f. assist other staff in performing sales duties;

       g. perform other duties as may be agreed from time to time with Owner.

3. Performance and Termination by Consultant.
   It is acknowledged by Owner that Consultant has significant chronic medical and mental health
   conditions which may regularly or occasionally preclude him from providing the Services and/or
   continuing to provide the Services. The above Services shall be provided at such times, and only
   at such times, which are convenient for Consultant, and subject to Consultant being healthy
   enough to provide said Services, in Consultant's full and unfettered discretio~. For the avoid~nce
   of doubt, Consultant has no duty to provide the Services on an ongoing basi~ and may termmate
         Case 18-16659-LMI           Doc 86      Filed 04/01/19      Page 123 of 128




   the Services at any time of his choosing, which may result in a consequential termination of
   Owner's obligations as more fully specified herein.

4. Option.
      a. Owner hereby provides Consultant with an option ("Option") to acquire a 49% interest in
         the Business in the form of non-voting shares of the Business, and a 49% interest in
         Owner's Inventory, in exchange for a payment to Owner of $150,000 plus 49% of the net
         value of all assets of the Business (to be determined, for the avoidance of doubt, as the
         total value of all assets of the Business less the value of accounts payable and other
         liabilities to third parties, both amounts to be appraised/determined at the time of exercise
         of the Option by Consultant), plus 49% of the value of Owner's lnventory (to be
         appraised/determined at the time of exercise) if and when any of the following
         conditions ("Goals") are met (the term "Sales" below to mean all revenue received by the
         Business from all its sales operations):

              i. 2014 Sales exceed 2013 Sales by a factor of2.00 (+100% on top of 2013); or
             ii. 2015 Sales exceed 2013 Sales by a factor of 2.50 (+150% on top of2013); or
             iii. 2016 Sales exceed 2013 Sales by a factor of 3.00 (+200% on top of 2013); or
             iv. 2017 Sales exceed 2013 Sales by a factor of 3.50 (+250% on top of 2013); or
              v. 2018 Sales exceed 2013 Sales by a factor of 4.00 (+300% on top of 2013).
      b. The Option shall be effective at the conclusion of any calendar year when any of the
         Goals is met, or at the end of the Term, whichever comes sooner, and shall not expire
         until one year from the end of the Term irrespective of when any of the Goals is met, or
         when the Option becomes effective;
      c. Upon exercise of the Option by Consultant, in addition to Consultant becoming a
         shareholder in the Business and a co-owner of Owner's Inventory, Owner shall also
         procure that the Business shall begin to employ Consultant in a salaried position as a
         bookkeeper and/or sales agent for $3,500 per month plus standard benefits provided to
         other employees or, in case of continuing daily consulting-type work, for $175 per day as
         an independent contractor, without benefits;

      d. The Option shall remain in effect on terms specified above as long as Owner remains an
         absentee owner/operator of the Business. If Owner becomes active in the operation of the
         Business, the parties shall conduct negotiations in good faith to revise upwards the
         figures in clause 4(a) above. If no agreement can be reached through negotiations, it is
         agreed that the factors in clause 4(a) above shall be revised upwards by 25% (e.g. the 35
         factor in 4(a)(iii) shall a become 3.75 factor), and the percentages shall be revised
         upwards accordingly.

5. Termination.
  This Agreement, including but not limited to all obligations of Owner hereunder, shall
  automatically terminate upon occurrence of any of the following:

      a. if none of the Goals are achieved in any of the years specified in clause 4(a) (as may be
         adjusted under clause 4(d) by the end of the Term hereof; or
      b. if, prior to any of the Goals being met, Consultant fails, refuses or becomes unable to
         perform the Services for over 3 consecutive months, irrespective of the reason for such
         inability, failure or refusal, including but not limited to Consultant's inability, failure or
         refusal to perform the Services due to health reasons or any other reasons, including any
         reasons beyond Consultant's control;

      c. if the Business is not relocated to Florida within 6 months from the date hereof;
           Case 18-16659-LMI         Doc 86      Filed 04/01/19     Page 124 of 128




                                                                                 !
                                                                                 I

      d. if any of the relatives of Consultant commit fraud against the Busines~. materially violate
         the terms of their employment at the Business, or are fired for cause byl the Business;

      e. if Consultant purports, attempts or takes any steps whatever to transfer, assign, bequeath,
         sell or otherwise convey his interest in this Agreement to a third party;

      f.   if Consultant intentionally harms the Business;

6. Obligations of Owner and Business
  The Business shall reimburse Consultant for any expenses incurred by Consultant while
  performing the Services during the Term.                                       1




  Owner shall not sell or encumber his l 00% ownership interest in the Business at any time during
  the Term and, if the Option becomes effective at any time during the Term, for one additional
  year after the end of the Term.                                                    ·

  If Consultant exercises the Option, pays for 49% of the net asset value of the Business, but is
  unable to make the payment proscribed in Clause 4(a) that corresponds to 49% of the value of
  Owner's Inventory, to allow Consultant to fulfill this obligation by making five (5) annual
  installment payments, each equal of 9.8% of the value of Owner's Inventory, plus interest
  accruing on each payment at the rate of 6% per annum, starting on the day the Option is
  exercised and ending (prorated) as of the date the payment is made.

7. Assignment.
  T~e   rights of Consultant under this Agreement are not transferrable or assignable to any third
   party under any circumstances. Any attempt to transfer or assign this Agreement to a third party
   shall invalidate and terminate this Agreement, and all rights of Consultant hereunder shall
   terminate immediately upon any attempt to transfer or assign Consultant's interest hereunder.

   It is expressly agreed and understood that Owner is unwilling to allow anyone other than
   Consultant to own a share in the Business. Accordingly, Owner has entered into this Agreement
   under the specific condition, which is a significant material consideration for!Owner's entry into
   this Agreement, that under no circumstances could this Agreement result in any share in the
   Business belonging to anyone other than Consultant, or any of the Business property, including
   intellectual property or information, to become available to any third party.

   Consultant's personal rights hereunder are not an asset and may not be sold, assigned, pledged,
   conveyed, encumbered or otherwise bargained for with any third parties. Owner is entering into
   this agreement with the explicit expectation and understanding that, subject to the Goals being
   reached, he is willing to be partners in the Business with, and only with, the individual
   Consultant named in the heading of this Agreement.

   Accordingly, in the event of Consultant's death, mental or physical incapacity causing him to be
   unable to provide Services, or other events which may result in the rights of Consultant being
   owned by or transferred to any third party, this Agreement and any rights of Consultant
   hereunder shall automatically and immediately terminate with no equity of redemption due to
   Consultant or to any third party.                                         '

8. Default.
   The events described in the last paragraph of Section 7 above (i.e. death, mental or physical
   incapacity of Consultant, etc.), as well as any attempt by Consultant to transfer, assign, convey,
   encumber or otherwise bargain for his rights under this Agreement with a~y third party, shall
            Case 18-16659-LMI          Doc 86     Filed 04/01/19      Page 125 of 128




      constitute an incurable default under this Agreement, and shall automatically and immediately
      cause this Agreement and any Option granted hereunder to be terminated and cancelled.

9. Exercise ·of the Option.
      Consultant shall notify Owner and Business in writing if and when he chooses to exercise the
      Option ("Exercise Notice"). Upon receipt of such notice, Owner shall schedule a closing within
      30 to 45 days from the date of the Exercise Notice and shall cooperate with Consultant during
      said 30-45 day period in performing a full inventory and accounts-payable audit of the Business
      to determine the price for which the 49% non-voting interest in the Business is to be given to
      Consultant.

   The price ("Option Price") to be paid to Owner in the exercise of the Option by Consultant shall
   be equal to the sum of the following:
          - $250,000, representing part of the agreed goodwill value of the business, plus
          - 49% of the difference between the assets owned by the Business and its liabilities, plus
          - 49% of the value of Owner's Inventory at the time of exercise of the Option.

   Owner shall have the choice of whether (a) to sell a corresponding number of existing shares in
   the Business to Consultant (subject to a waiver by Consultant of voting rights thereunder), or (b)
   to cause the Business to issue new non-voting shares in the Business to Consultant, or (c) to
   arrange for a transaction involving a combination of (a) and (b) above, it being understood that
   under any such scenario Consultant must come into ownership of a 49% interest in the Business
   upon payment of the appropriate Option Price to Owner. Owner shall bear all tax consequences
   from such sale and/or issuance of shares.

  The payment of the Option Price and the transfer/issuance of shares in the Business to
  Consultant ("Closing"), shall take place on date and time chosen by Owner in the presence of an
  attorney representing the Business, at a law office of such attorney. Consultant and Owner shall
  have the option of coming with his own attorneys. Consultant and Owner shall cooper.ate in good
  faith on preparing all relevant documentation.

      If Consultant notifies Owner that he will exercise the Option, but then fails to pay the Option
      Price at the Closing, the Option shall be deemed waived, null and void, and this Agreement shall
      immediately terminate, with no remaining rights of Consultant.

   A portion of the Option Price corresponding to 49% of the value of Owner's Inventory may be
   financed by Owner at the request of Consultant over five (5) years, such financing arrangement
   bearing the annual interest rate of 6%. If this amount is so financed, Consultant shall make
   payments to Owner in the applicable amounts (i.e. 1/5" of 49% of the value of Owner's Inventory,
   plus interest accrued on such amount prior to the date of the payment) no later than each of the
   first five (5) anniversaries of the Option exercise. A financing agreement may be signed by
   Owner and Consultant for this portion of the Option Price.

      Nothing herein obligates Consultant to exercise the Option.

10.          Non-Compete.

      Consultant may not obtain employment, consult, own, finance, provide services or otherwise
      participate in any business that competes with the Business at any time during the Term and for
      two (2) years after the end of the Term ("Non-Compete Restriction"). This Non-Compete
      Restriction shall survive an early termination of this Agreement, irrespective of which party or
      for what reason terminates this Agreement. The Non-Compete Restriction shall persist for the
      entire duration of the Term and for two (2) years thereafter if Consultant ceases to provide the
      Business with Services at any time during the Term.
             Case 18-16659-LMI           Doc 86     Filed 04/01/19       Page 126 of 128




  Consultant shall not disclose to third parties any information he obtains while providing the
  Services to the Business, including but not limited to any information about vendors and
  customers of the Business, the operations of the Business, the financial inf4rmation about the
  Business, or any other information that becomes available to him while he provides the Services
  ("Business Intellectual Property").                                                 1




  Notwithstanding the foregoing, it is agreed by Consultant and Owner that if ~onsultant has not
  met the Goals, or has met the Goals but then chose not to exercise the Option, Consultant shall
  be permitted to open and operate a new business that may compete with the [Business, and that
  Owner and the Business shall provide Consultant with initial support for suclJ, new business by
  lifting the Non-Compete Restriction for such purposes, and providing Consul$mt's new business
  a limited permission to use some of the Business Intellectual Property to launch operations.
  Accordingly, the Non-Compete restriction shall be lifted at the end of the Tenh for the purpose if
  all of the following conditions are met:                                      i



             a.   Consultant has performed Services for the entire duration of the Term;
             b.   The Goals are not reached, or the Goals are reached but the Option jis not exercised;
             c.   Consultant opens a new business in the same market segment as th~ Business;
             d.   Consultant owns 100% of such new business subject to no rights otthird parties;
             e.   Consultant submits a written request requesting assistance for his r1ew business from
                  Owner and the Business pursuant to this Section 10 of the Agreement, specifying
                  security procedures which will be implemented at Consultant's new business that will
                  ensure any information provided to it by the Business will not be released to any third
                  ~~~-                                                                i



      In these circumstances, Owner and the Business shall:
              a. Issue a waiver of the Non-Compete Restriction for the sole and ¢xplicit purpose of
                  Consultant's ownership andlor operation of his new business;
              b. Upon execution by Consultant, on behalf of his new business, of a document
                  expressing commitment to utilize information provided by the Business in a secure
                  fashion so as to preclude its transfer to any third parties, provide Consultant's new
                  business with a complete vendor list of the Business as of the time the Option was
                                                                                      1




                  exercised;
                                                                                      1




              c. Provide Consultant's new business with an express permission 1to contact and do
                  business with any of the vendors whose information is provided bythe Business;
              d. Provide a limited waiver of non-compete restrictions that may be in effect for any of
                  Consultant's family members, allowing for the specific purpos¢ of their work at
                  Consultant's new business.

      Consultant and Owner shall cooperate in good faith in effectuating the abqve provisions, the
      spirit and purpose of which is to provide Consultant, at the end of the Term (and assuming
      Consultant provided the Services throughout the Term), with the ability to ~tart and operate a
      business in the same market segment as the Business that deals with vendors of the Business.

11.          Effect of Termination.
      If Consultant and/or Owner terminate this Agreement, or if this Agree:rpent is terminated
      automatically under any of the provisions herein, Consultant shall have no obligations to perform
      any Services for Owner of Business immediately effective the termination da~e. If Owner wishes
      to have Consultant perform any further Services after the cancellation, Owner and Consultant
      may negotiate a fee-based agreement under terms and conditions to be agr~ed at such time. If
      such agreement is not or cannot be reached, Owner and Consultant shall ,~ave no obligations
      towards each other.                                                           '

12.          Automatic Termination.
.   ;
        ,,
                              Case 18-16659-LMI          Doc 86      Filed 04/01/19      Page 127 of 128




                      This Agreement shall automatically terminate one year after the end of the Term if by then (a)
                      none of the Goals has been reached in any of the years during the Term, or (b) any of the Goals
                      has been reached in any of the years during the Term (making the Option effective), but the
                      Option has not been successfully exercised by Consultant.

                13.          Disputes.
                      In the event of any dispute, claim or controversy between or among the parties to this Agreement
                      arising out of or relating to this Agreement or any breach thereof, including, without limitation,
                      any claim that this Agreement or any of its parts is invalid, illegal or otherwise voidable or void,
                      whether such dispute, claim or controversy sounds in contract, tort, equity or otherwise, and
                      whether such dispute, claim or controversy relates to the meaning, interpretation, effect, validity,
                      performance or enforcement of the Agreement, such dispute, claim or controversy shall be
                      settled by and through an arbitration proceeding to be administered by the American Arbitration
                      Association (or any like organization successor thereto) nearest the then-present offices of the
                      Business, in accordance with the American Arbitration Association's Commercial Arbitration
                      Rules. Each of the parties to this Agreement hereby agrees and consents to such venue and
                      waives any objection thereto. The arbitrability of any such dispute, claim or controversy shall
                      likewise be determined in such arbitration. Such arbitration proceeding shall be conducted in as
                      expedited a manner as is then permitted by the commercial arbitration rules (formal or informal)
                      of the American Arbitration Association. Both the foregoing agreement of the parties to this
                      Agreement to arbitrate any and all such disputes, claims and controversies and the results,
                      determinations, findings, judgments and/or awards rendered through any such arbitration shall be
                      final and binding on the parties hereto and may be specifically enforced by legal proceedings.
                      Notwithstanding any provision of this Agreement relating to which state laws govern this
                      Agreement, all issues relating to arbitrability or the enforcement of the agreement to arbitrate
                      contained herein shall be governed by the Federal Arbitration Act (9 U.S.C. SSSS 1 et seq.) and
                      the federal common law of arbitration.
             IN WITNESS WHEREOF, and intending to be legally bound hereby, Owner, Business and
             Consultant have executed this A.g~~~~ the date first noted above.


             Owner:                         #
                                     Leonid~v


             Business:
                                     By:


             Consultant:
               Case 18-16659-LMI          Doc 86     Filed 04/01/19       Page 128 of 128
                                                                                                    . 'I   ~   ·-   r   I




                                            ADENDUM 1
                                            April 20, 2017

Parties in consulting agreement of October 10, 2013 agreed as follow:
   I.   Owner moved back to the USA and now active works at the Business on site. '
   2.   The fractions in the agreement are modified as follows.                        ·
   3.   The option fraction for 2017 stays the same as 3.5 (extra 250 percent) versus 2013 sales.
   4.   The option fraction for 2018 is changed to 5 (extra 400 percent) versus 2013 s~les.
   5. Everything else in consulting agreement remains same.                           ·


Owner




                                ---------··            ··------·-
